Exhibit 10

FIVE-YEAR

REVOLVING CREDIT AGREEMENT

Dated as of July 25, 2011

Among

ALCOA INC.,

as Borrower,

THE LENDERS AND ISSUERS NAMED HEREIN,

CITIBANK, N.A.,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD,

BNP PARIBAS,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

GOLDMAN SACHS BANK USA,

ROYAL BANK OF CANADA,

and

THE ROYAL BANK OF SCOTLAND PLC,

as Co-Documentation Agents, and

CITIGROUP GLOBAL MARKETS INC.

and

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers and Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I         DEFINITIONS AND CONSTRUCTION      1   

SECTION 1.01.         Defined Terms

     1   

SECTION 1.02.         Terms Generally; Accounting Principles

     14   

SECTION 1.03.         Conversion of Foreign Currencies

     15    ARTICLE II        THE CREDITS      15   

SECTION 2.01.         Commitments

     15   

SECTION 2.02.         Loans

     16   

SECTION 2.03.         Notice of Borrowings

     17   

SECTION 2.04.         Interest Elections

     17   

SECTION 2.05.         Repayment of Loans; Evidence of Debt

     18   

SECTION 2.06.         Fees

     19   

SECTION 2.07.         Interest on Loans

     21   

SECTION 2.08.         Default Interest

     21   

SECTION 2.09.         Alternate Rate of Interest

     21   

SECTION 2.10.         Termination and Reduction of Commitments

     22   

SECTION 2.11.         Prepayment

     22   

SECTION 2.12.         Reserve Requirements; Change in Circumstances

     23   

SECTION 2.13.         Change in Legality

     24   

SECTION 2.14.         Indemnity

     24   

SECTION 2.15.         Pro Rata Treatment

     25   

SECTION 2.16.         Sharing of Setoffs

     25   

SECTION 2.17.         Payments

     26   

SECTION 2.18.         Taxes

     26   

SECTION 2.19.         Assignment of Loans and Commitments Under Certain
Circumstances

     29   

SECTION 2.20.         Increase in Commitments

     29   

SECTION 2.21.         Extensions of Initial Scheduled Maturity Date

     30   

SECTION 2.22.         Letters of Credit

     31   

SECTION 2.23.         Defaulting Lender

     35    ARTICLE III        REPRESENTATIONS AND WARRANTIES      37   

SECTION 3.01.         Organization

     37   

SECTION 3.02.         Authorization

     37   

SECTION 3.03.         Enforceability

     37   

SECTION 3.04.         Governmental Approvals

     38   

SECTION 3.05.         No Conflict

     38   

SECTION 3.06.         Financial Statements

     38   

SECTION 3.07.         No Defaults

     38   

SECTION 3.08.         Litigation

     38   

SECTION 3.09.         No Material Adverse Change

     38   

SECTION 3.10.         Employee Benefit Plans

     39   

SECTION 3.11.         Title to Properties; Possession Under Leases

     39   

SECTION 3.12.         Investment Company Act

     39   

SECTION 3.13.         Tax Returns

     40   

SECTION 3.14.         Compliance with Laws and Agreements

     40   

SECTION 3.15.         No Material Misstatements

     40   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(contiuned)

 

             Page  

SECTION 3.16.         Use of Proceeds; Federal Reserve Regulations

     40   

SECTION 3.17.         No Trusts

     40   

ARTICLE IV         CONDITIONS OF EFFECTIVENESS, LENDING, LETTERS OF CREDIT AND
DESIGNATION OF

                              BORROWING SUBSIDIARIES

     40   

SECTION 4.01.         Effective Date

     41   

SECTION 4.02.         All Borrowings and Issuances of Letters of Credit

     42   

SECTION 4.03.         Additional Conditions to Issuances

     42   

SECTION 4.04.         Designation of Borrowing Subsidiaries

     43    ARTICLE V         AFFIRMATIVE COVENANTS      43   

SECTION 5.01.         Financial Statements, Reports, etc

     43   

SECTION 5.02.         Pari Passu Ranking

     44   

SECTION 5.03.         Maintenance of Properties

     44   

SECTION 5.04.         Obligations and Taxes

     44   

SECTION 5.05.         Insurance

     45   

SECTION 5.06.         Existence; Businesses and Properties

     45   

SECTION 5.07.         Compliance with Laws

     45   

SECTION 5.08.         Default Notices

     45   

SECTION 5.09.         Borrowing Subsidiaries

     46    ARTICLE VI         NEGATIVE COVENANTS      46   

SECTION 6.01.         Liens

     46   

SECTION 6.02.         Consolidation, Merger, Sale of Assets, etc

     47   

SECTION 6.03.         Financial Undertaking

     47   

SECTION 6.04.         Change in Business

     47    ARTICLE VII         EVENTS OF DEFAULT      48    ARTICLE VIII
      GUARANTEE      51    ARTICLE IX         THE ADMINISTRATIVE AGENT      52
  

SECTION 9.01.         Authorization and Action

     52   

SECTION 9.02.         Administrative Agent’s Reliance, Etc

     53   

SECTION 9.03.         Posting of Communications

     54   

SECTION 9.04.         The Administrative Agent Individually

     55   

SECTION 9.05.         Indemnification

     55   

SECTION 9.06.         Successor Administrative Agent

     56    ARTICLE X           MISCELLANEOUS      56   

SECTION 10.01.         Notices

     56   

SECTION 10.02.         Survival of Agreement

     57   

SECTION 10.03.         Binding Effect

     57   

SECTION 10.04.         Successors and Assigns; Additional Borrowing Subsidiaries

     58   

SECTION 10.05.         Expenses; Indemnity

     61   

SECTION 10.06.         Right of Setoff

     63   

SECTION 10.07.         Applicable Law

     64   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(contiuned)

 

     Page  

SECTION 10.08.        Waivers; Amendment

     64   

SECTION 10.09.         Interest Rate Limitation

     64   

SECTION 10.10.         Entire Agreement

     65   

SECTION 10.11.         Waiver of Jury Trial

     65   

SECTION 10.12.         Severability

     65   

SECTION 10.13.         Counterparts

     65   

SECTION 10.14.         Headings

     65   

SECTION 10.15.         Jurisdiction, Consent to Service of Process

     65   

SECTION 10.16.         Conversion of Currencies

     66   

SECTION 10.17.         National Security Laws

     66   

SECTION 10.18.         Confidentiality

     67   

SECTION 10.19.         Waiver of Notice Period Under Existing Five-Year Credit
Agreement

     67   

 

References      Exhibit A    Assignment and Assumption Exhibit B   
Administrative Questionnaire Exhibit C    Designation of Borrowing Subsidiary
Exhibit D    Form of Accession Agreement Exhibit E    Form of Letter of Credit
Request Schedule 2.01(a)    Lenders and Commitments Schedule 2.01(b)    Issuers
and L/C Commitments Schedule 3.08    Litigation Schedule 6.01(a)    Existing
Liens

 

iii



--------------------------------------------------------------------------------

FIVE-YEAR REVOLVING CREDIT AGREEMENT dated as of July 25, 2011 (as the same may
be amended, modified or supplemented from time to time, the “Agreement”), among
ALCOA INC., a Pennsylvania corporation (“Alcoa”), the Lenders (such term and
each other capitalized term used but not defined herein having the meaning
ascribed thereto in Article I), the Issuers, CITIBANK, N.A., as Administrative
Agent for the Lenders and Issuers, and JPMORGAN CHASE BANK, N.A., as Syndication
Agent.

WHEREAS, Alcoa and the Borrowing Subsidiaries have requested that the Lenders
and Issuers make available a revolving credit and letter of credit facility; and

WHEREAS, the proceeds of such revolving credit and letter of credit facility are
to be used to provide working capital or for other general corporate purposes,
including but not limited to the support of Alcoa’s Commercial Paper program;
and

WHEREAS, the Lenders and Issuers are willing to make available to Alcoa and the
Borrowing Subsidiaries such revolving credit and letter of credit facility upon
the terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND CONSTRUCTION

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Accession Agreement” shall mean an Accession Agreement substantially in the
form of Exhibit D among a Prospective Lender, Alcoa and the Administrative
Agent.

“Administrative Agent” shall mean Citi, in its capacity as administrative agent
for the Lenders hereunder.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.



--------------------------------------------------------------------------------

“Applicable Margin” shall mean, as of any date of determination, a per annum
rate equal to the rate set forth below opposite the applicable Type of Loan and
the Index Debt Ratings in effect on such date set forth below; provided, that in
the event the Index Debt Ratings fall within different categories, the
Applicable Margin shall be based on the category corresponding to the higher of
such Index Debt Ratings, unless such Index Debt Ratings differ by two or more
categories, in which case the spreads shall be based upon the category one level
below the category corresponding to the higher of such Index Debt Ratings:

 

     Category 1     Category 2     Category 3     Category 4     Category 5    
Category 6        Index Debt
Ratings of at
least A- by
S&P and/or A3
by Moody’s     Index Debt
Ratings less
than Category
1, but at least
BBB+ by
S&P and/or
Baa1 by
Moody’s     Index Debt
Ratings less
than
Category 2,
but at least
BBB by S&P
and/or Baa2
by Moody’s.     Index Debt
Ratings less
than
Category 3,
but at least
BBB- by
S&P and/or
Baa3 by
Moody’s.     Index Debt
Ratings less
than
Category 4,
but at least
BB+ by S&P
and/or Ba1
by Moody’s.     Index Debt
Ratings equal
to or lower
than BB by
S&P and/or
Ba2 by
Moody’s.  

Applicable Margin for LIBOR Loans

     0.975 %      1.075 %      1.300 %      1.500 %      1.700 %      1.900 % 

Applicable Margin for Base Rate Loans

     0.000 %      0.075 %      0.300 %      0.500 %      0.700 %      0.900 % 

“Applicable Facility Fee Rate” shall mean, as of any date of determination, a
per annum rate equal to the rate set forth below opposite the Index Debt Ratings
in effect on such date set forth below; provided, that in the event the Index
Debt Ratings fall within different categories, the Applicable Facility Fee Rate
shall be based on the category corresponding to the higher of such Index Debt
Ratings, unless such Index Debt Ratings differ by two or more categories, in
which case the fee shall be based upon the category one level below the category
corresponding to the higher of such Index Debt Ratings:

 

     Category 1     Category 2     Category 3     Category 4     Category 5    
Category 6        Index Debt
Ratings of at
least A- by
S&P and/or A3
by Moody’s     Index Debt
Ratings less
than Category
1, but at least
BBB+ by
S&P and/or
Baa1 by
Moody’s     Index Debt
Ratings less
than
Category 2,
but at least
BBB by S&P
and/or Baa2
by Moody’s.     Index Debt
Ratings less
than
Category 3,
but at least
BBB- by
S&P and/or
Baa3 by
Moody’s.     Index Debt
Ratings less
than
Category 4,
but at least
BB+ by S&P
and/or Ba1
by Moody’s.     Index Debt
Ratings equal
to or lower
than BB by
S&P and/or
Ba2 by
Moody’s.  

Applicable Facility Fee Rate

     0.150 %      0.175 %      0.200 %      0.250 %      0.300 %      0.350 % 

“Approved Electronic Platform” shall have the meaning assigned to such term in
Section 9.03(b).

“Approved Fund” shall have the meaning assigned to such term in
Section 10.04(b).

“Arrangers” shall mean Citigroup Global Markets Inc. and J.P. Morgan Securities
LLC, in their capacities as joint lead arrangers and bookrunners.

 

2



--------------------------------------------------------------------------------

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit A or such other form as shall be approved by
the Administrative Agent.

“Available Credit” shall mean, at any time, (a) the then effective Commitments
minus (b) the aggregate Revolving Credit Outstandings at such time.

“Base Rate” shall mean, for any period, the rate determined by the
Administrative Agent as the fluctuating interest rate per annum as shall be in
effect from time to time, which rate per annum shall be equal at all times to
the higher of the following:

(a) the rate of interest announced publicly by Citi in New York, New York, from
time to time, as Citi’s base rate for loans denominated in Dollars;

(b) 0.5% per annum plus the Federal Funds Rate; and

(c) the one-month LIBOR Rate plus 1.0%.

“Base Rate Borrowing” shall mean a Borrowing comprised of Base Rate Loans.

“Base Rate Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Base Rate in accordance with the provisions of Article II.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrowers” shall mean Alcoa and the Borrowing Subsidiaries.

“Borrowing” shall mean any group of Loans of a single Type made by the Lenders
on a single date and as to which a single Interest Period is in effect.

“Borrowing Subsidiary” shall mean, at any time, each wholly-owned Subsidiary of
Alcoa that has been designated by Alcoa as a Borrower hereunder and that has
undertaken the obligations of a Borrowing Subsidiary pursuant to
Section 10.04(f).

“Borrowing Subsidiaries Obligations” shall mean the Obligations of all of the
Borrowing Subsidiaries.

“Business Day” shall mean a day of the year on which banks are not required or
authorized to close in New York City and if the applicable Business Day relates
to notices, determinations, fundings and payments in connection with (a) the
LIBO Rate or any LIBOR Loan, a day on which deposits in Dollars are also carried
on in the London interbank market and (b) a Borrowing denominated in Euros, such
day that is also a Target Date.

“Citi” shall mean Citibank, N.A.

“CLO” shall have the meaning assigned to such term in Section 10.04(b).

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

 

3



--------------------------------------------------------------------------------

“Commercial Paper” of any person shall mean any note, draft, bill of exchange or
other negotiable instrument issued by such person (other than any extendable
commercial notes issued pursuant to Section 4(2) of the Securities Act of 1933)
that has a maturity at the time of issuance not exceeding thirteen months,
exclusive of days of grace, or any renewal thereof the maturity of which is
likewise limited, pursuant to Section 3(a)(3) or Section 4(2) of the Securities
Act of 1933.

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans and acquire interests in Letters of Credit as set forth in
this Agreement in the aggregate principal amount not to exceed the amount set
forth opposite such Lender’s name on Schedule 2.01(a) or in any Assignment and
Assumption or Accession Agreement pursuant to which such Lender first becomes a
Lender hereunder, as the same may be terminated or reduced from time to time
pursuant to Section 2.10 or Section 10.04(h), increased from time to time
pursuant to Section 2.20 or extended pursuant to Section 2.21.

“Consolidated Net Tangible Assets” shall mean at any time, the aggregate amount
of assets (less applicable reserves and other properly deductible items) of
Alcoa and its consolidated Subsidiaries adjusted for inventories on the basis of
cost (before application of the “last-in first-out” method of determining cost)
or current market value, whichever is lower, and deducting therefrom (a) all
current liabilities of such corporation and its consolidated Subsidiaries except
for (i) notes and loans payable (including commercial paper), (ii) current
maturities of long-term debt and (iii) current maturities of obligations under
capital leases and (b) all goodwill, trade names, patents, unamortized debt
discount and expenses of such corporation and its consolidated Subsidiaries (to
the extent included in said aggregate amount of assets) and other like
intangibles, all as set forth in the most recent consolidated balance sheet of
Alcoa and its consolidated Subsidiaries, delivered to the Administrative Agent
pursuant to Section 5.01, computed and consolidated in accordance with GAAP.

“Consolidated Net Worth” shall mean at any time, the consolidated net worth of
Alcoa and its consolidated Subsidiaries at such time (including minority
interests), computed and consolidated in accordance with GAAP.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of Voting Stock, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” means, at any time, subject to Section 2.23, (i) any Lender
that has failed for two or more Business Days to comply with its obligations
under this Agreement to make a Loan, make a payment to the Issuer in respect of
a Letter of Credit or make any other payment due hereunder (each a “funding
obligation”), unless such Lender has notified the Administrative Agent and Alcoa
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding has not been satisfied (which
conditions precedent, together with the applicable default, if any, will be
specifically identified in such writing) or is the subject of a specifically
identified good faith dispute, (ii) any Lender that has notified the
Administrative Agent, Alcoa or the Issuer in writing, or has stated publicly,
that it does not intend to comply with its such funding obligations hereunder,
unless such writing or statement states that such position is based on such
Lender’s determination that one or more conditions precedent to funding cannot
be satisfied (which conditions precedent, together with the applicable default,
if any, will be specifically identified in such writing or public statement),
(iii) any Lender that has defaulted on its funding obligations under any other
loan

 

4



--------------------------------------------------------------------------------

agreement or credit agreement or other similar/other financing agreement,
(iv) any Lender that has, for three or more Business Days after written request
of the Administrative Agent or Alcoa, failed to confirm in writing to the
Administrative Agent or Alcoa that it will comply with its prospective funding
obligations hereunder (provided, that such Lender will cease to be a Defaulting
Lender pursuant to this clause (iv) upon the Administrative Agent’s or Alcoa’s
receipt of such written confirmation), or (v) any Lender with respect to which a
Lender Insolvency Event has occurred and is continuing with respect to such
Lender or its Parent Company (provided, in each case, that neither the
reallocation of funding obligations provided for in Section 2.23 as a result of
a Lender being a Defaulting Lender nor the performance by Non-Defaulting Lenders
of such reallocated funding obligations will by themselves cause the relevant
Defaulting Lender to become a Non-Defaulting Lender). Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any of clauses
(i) through (v) above will be conclusive and binding absent manifest error, and
such Lender will be deemed to be a Defaulting Lender (subject to Section 2.23)
upon notification of such determination by the Administrative Agent to Alcoa,
the Issuer and the Lenders.

“Designation Date” shall have the meaning assigned to such term in
Section 10.04(f).

“Designation of Borrowing Subsidiary” shall mean a Designation of Borrowing
Subsidiary executed by Alcoa and a wholly-owned Subsidiary thereof in
substantially the form of Exhibit C.

“Determination Date” means, with respect to any Letter of Credit, (i) the most
recent date upon which one of the following shall have occurred: (x) the date of
issuance of such Letter of Credit, (y) the date on which any Issuer was or is,
as applicable, required to deliver a notice of non-renewal with respect to such
Letter of Credit, and (z) the first Business Day of each month, commencing on
the first Business Day following the issuance of such Letter of Credit; and
(ii) such other date determined by the Administrative Agent in its sole
discretion.

“Documentary Letter of Credit” shall mean any Letter of Credit that is drawable
upon presentation of documents evidencing the sale or shipment of goods
purchased by Alcoa or any of its Subsidiaries in the ordinary course of its
business.

“Dollar Equivalent” means (i) with respect to all matters other than the Letters
of Credit, (x) with respect to any amount denominated in Dollars, such amount
and (y) with respect to any amount denominated in Euro, the amount converted in
Dollars using the 12:00 p.m. New York City OANDA rate for Euro on such day or,
if such day is not a Business Day, on the immediately preceding Business Day and
(ii) with respect to the Letters of Credit issued (x) in Dollars, such amount on
any Determination Date and (y) in Euro, the amount converted into Dollars using
the 12:00 p.m. New York City OANDA rate for Euro on such Determination Date or,
if such day is not a Business Day, on the immediately preceding Business Day.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Effective Date” shall mean the date of this Agreement.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

5



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is a member of a group of which any Borrower is a member and which is
treated as a single employer under Section 414 of the Code.

“ERISA Event” shall mean (i) any Reportable Event; (ii) the adoption of any
amendment to a Plan that would require the provision of security pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA; (iii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived;
(iv) the filing pursuant to Section 412(d) of the Code or Section 302(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (v) the incurrence of any liability under Title IV of ERISA
with respect to the termination of any Plan or the withdrawal or partial
withdrawal of any Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; (vi) the receipt by any Borrower or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(vii) the receipt by any Borrower or any ERISA Affiliate of any notice
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (viii) the occurrence of a “prohibited
transaction” with respect to which any Borrower or any of its subsidiaries is a
“disqualified person” (within the meaning of Section 4975 of the Code) or with
respect to which any Borrower or any such subsidiary could otherwise be liable;
(ix) any other similar event or condition with respect to a Plan or
Multiemployer Plan that could result in liability of the Borrowers and (x) any
Foreign Benefit Event.

“Euro” shall mean the single currency of participating member states of the
European Union.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Exchange Act Reports” shall mean the Annual Report of Alcoa on Form 10-K for
the year ended December 31, 2010, the Quarterly Reports of Alcoa on Form 10-Q
for the quarters ended March 31, 2011 and June 30, 2011, and all current reports
of Alcoa on Form 8-K dated January 1, 2011 to the Effective Date, filed by Alcoa
with the SEC pursuant to the Securities Exchange Act of 1934; provided, however,
that for the purpose of satisfaction of the condition set forth in
Section 2.21(b)(B) with respect to the First Extension or the Second Extension
only, “Exchange Act Reports” shall mean Alcoa’s Annual Report on Form 10-K for
the fiscal year of Alcoa most recently ended prior to the delivery of the
Extension Request with respect to the First Extension or the Second Extension,
as applicable (the “Applicable Fiscal Year”), the Quarterly Reports of Alcoa on
Form 10-Q for each of the quarters ended after the Applicable Fiscal Year and
prior to the applicable Extended Maturity Effective Date and all current reports
of Alcoa on Forms 8-K filed after the Applicable Fiscal Year and prior to the
applicable Extended Maturity Effective Date.

“Excluded Taxes” shall mean (i) any Taxes based upon, or measured by, any
Lender’s, any Issuer’s, any Transferee’s or the Administrative Agent’s net
income, net receipts, net profits, net worth or capital (including franchise or
similar Taxes imposed in lieu of such Taxes), but only to the extent such Taxes
are imposed by a taxing authority (a) in a jurisdiction (or political
subdivision thereof) under the laws of which such Lender, Issuer, Transferee or
the Administrative Agent is organized or incorporated, (b) in a jurisdiction (or
political subdivision thereof) in which such Lender, Issuer, Transferee or the
Administrative Agent does business, or (c) in a jurisdiction (or political
subdivision thereof) in which such Lender, Issuer, Transferee or the
Administrative Agent maintains a lending office (or branch), (ii) any franchise
Taxes, branch Taxes or branch profits Taxes imposed by the United States or any
similar Taxes imposed by any jurisdiction (or political subdivision thereof)
described in clause (i)

 

6



--------------------------------------------------------------------------------

or in which any Borrower is located, (iii) with regard to any Lender, Issuer or
Transferee, any withholding Tax that is (a) imposed on amounts payable to such
Lender, Issuer or Transferee because such Lender, Issuer or Transferee
designates a new lending office, except to the extent that such Lender, Issuer
or Transferee was entitled, at the time of designation of a new lending office
(or assignment), to receive such additional amounts from any Borrower pursuant
to Section 2.18(a), or (b) attributable to such Lender’s, Issuer’s or
Transferee’s failure to comply with Section 2.18(g), (h) or (i), as applicable,
and (iv) any Tax that is found in a final, non-appealable judgment by a court of
competent jurisdiction to have been imposed solely as a result of any Lender’s,
Issuer’s, Transferee’s or the Administrative Agent’s gross negligence or willful
misconduct.

“Existing Five-Year Credit Agreement” shall mean the Five-Year Revolving Credit
Agreement dated as of October 2, 2007, among Alcoa, the lenders named therein,
Citibank, N.A., as administrative agent, and the other parties thereto (as the
same may be further amended, supplemented, restated or otherwise modified from
time to time).

“Extended Maturity Effective Date” shall have the meaning assigned to such term
in Section 2.21(b).

“Extension Request” shall have the meaning assigned to such term in
Section 2.21(a).

“Facility” shall mean the Commitments and the provisions herein related to the
Loans and Letters of Credit.

“Facility Fee” shall have the meaning assigned to such term in Section 2.06(a).

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

“Financial Officer” of any corporation shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such corporation.

“First Extended Maturity Date” shall mean July 25, 2017.

“First Extension” shall have the meaning assigned to such term in
Section 2.21(a).

“Foreign Benefit Event” shall mean (a) with respect to any Foreign Pension Plan,
(i) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (ii) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (iii) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee to administer any such Foreign Pension
Plan, or to the insolvency of any such Foreign Pension Plan and (iv) the
incurrence of any liability of the Borrowers under applicable law on account of
the complete or partial termination of such Foreign Pension Plan or the complete
or partial withdrawal of any participating employer therein and (b) with respect
to any Foreign Plan, (i) the occurrence of any transaction that is prohibited
under any

 

7



--------------------------------------------------------------------------------

applicable law and could result in the incurrence of any liability by the
Borrowers, or the imposition on the Borrowers of any fine, excise tax or penalty
resulting from any noncompliance with any applicable law and (ii) any other
event or condition that could reasonably be expected to result in liability of
any of the Borrowers.

“Foreign Pension Plan” shall mean any benefit plan which under applicable law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.

“Foreign Plan” shall mean any plan or arrangement established or maintained
outside the United States for the benefit of present or former employees of any
of the Borrowers.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” shall mean any nation, sovereign or government, any
state, province or other political subdivision thereof and any entity or
authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including any central
bank or stock exchange.

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing any Indebtedness of any other person,
whether directly or indirectly, and including any obligation of such person,
direct or indirect, to purchase or pay such Indebtedness or to purchase any
security for the payment of such Indebtedness; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business.

“IFRS” means the International Financial Reporting Standards set by the
International Accounting Standards Board (or the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or the SEC, as
the case may be) or any successor thereto, as in effect from time to time.

“Indebtedness” of any person at any time shall mean, without duplication,
(a) all obligations for money borrowed or raised, all obligations (other than
accounts payable and other similar items arising in the ordinary course of
business) for the deferred payment of the purchase price of property, and all
capital lease obligations which, in each case, in accordance with GAAP, would be
included in determining total liabilities as shown on the liability side of the
balance sheet of such person and (b) all Guarantees of such person.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to it in Section 10.05(c).

“Index Debt” shall mean the senior, unsecured, non-credit enhanced, long–term
Indebtedness for borrowed money of Alcoa.

“Index Debt Ratings” shall mean, as of any date, the most recently announced
rating for any Index Debt by S&P or by Moody’s. For purposes of the foregoing,
(a) if neither Moody’s nor S&P shall have in effect a rating for any Index Debt
(other than by reason of the circumstances referred to in the last sentence of
this definition), then all such rating agencies shall be deemed to have
established ratings for such Index Debt in Category 6; (b) if only one of
Moody’s and S&P shall have in effect a

 

8



--------------------------------------------------------------------------------

rating for any Index Debt, then the Applicable Margin and the Applicable
Facility Fee Rate shall be determined on the basis of such single Index Debt
Ratings; (c) if the Index Debt Ratings established or deemed to have been
established by Moody’s or S&P for any Index Debt shall fall within different
categories, the Applicable Margin and the Applicable Facility Fee Rate shall be
based on the category corresponding to the higher of such Index Debt Ratings,
unless such ratings differ by two or more categories, in which case the
Applicable Margin and the Applicable Facility Fee Rate will be based upon the
category one level below the category corresponding to the higher of such Index
Debt Ratings; and (d) if any rating for any Index Debt established or deemed to
have been established by Moody’s or S&P shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Margin and the Applicable Facility Fee
Rate shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change. If the rating system of Moody’s or S&P shall change, or if any
such rating agency shall cease to be in the business of rating corporate debt
obligations, Alcoa and the Lenders shall negotiate in good faith to amend the
references to specific ratings in this definition to reflect such changed rating
system or the non-availability of ratings from such rating agency, and pending
the effectiveness of any such amendment, the ratings of such rating agency most
recently in effect prior to such change or cessation shall be employed in
determining the Applicable Margin and the Applicable Facility Fee Rate.

“Initial Scheduled Maturity Date” shall mean July 25, 2016.

“Interest Election Request” has the meaning specified in Section 2.04(a).

“Interest Payment Date” shall mean, with respect to any Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a LIBOR Borrowing with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing, and, in addition, the effective date of any continuation of such
Borrowing in its existing Type or conversion of such Borrowing to a Borrowing of
a different Type, and the Maturity Date.

“Interest Period” shall mean (a) as to any LIBOR Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter, as the Borrower to which such Loan is made may elect;
provided, however, that the Borrowers may not elect any Interest Period that
ends after the Maturity Date, and (b) as to any Base Rate Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending on the earliest of (i) the next succeeding
March 31, June 30, September 30 or December 31, (ii) the Maturity Date and
(iii) the date such Borrowing is prepaid in accordance with Section 2.11;
provided, however, that in each case of clauses (a) and (b) above, if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a LIBOR Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day.

“Issue” shall mean, with respect to any Letter of Credit, to issue, extend the
expiry of, renew or increase the maximum face amount (including by deleting or
reducing any scheduled decrease in such maximum face amount) of, such Letter of
Credit. The terms “Issued” and “Issuance” shall have a corresponding meaning.

 

9



--------------------------------------------------------------------------------

“Issuer” shall mean each Lender or Affiliate of a Lender that (a) is listed on
the signature pages hereof as an “Issuer” or (b) is designated by Alcoa and
hereafter becomes an Issuer with the approval of the Administrative Agent by
agreeing pursuant to an agreement with and in form and substance satisfactory to
the Administrative Agent and Alcoa to be bound by the terms hereof applicable to
Issuers.

“L/C Commitment” shall mean, with respect to each Issuer, the commitment of such
Issuer to Issue Letters of Credit as set forth in this Agreement in the
aggregate face amount not to exceed the amount set forth opposite such Issuer’s
name on Schedule 2.01(b) or in the agreement by which such Issuer agrees to
become an Issuer hereunder and to be bound by the terms hereof applicable to
Issuers.

“Lenders” shall mean (a) the financial institutions or other entities listed on
Schedule 2.01(a) (other than any such financial institution or other entity that
has ceased to be a party hereto pursuant to an Assignment and Assumption or
otherwise) and (b) any financial institution or other entity that has become a
party hereto pursuant to an Assignment and Assumption or an Accession Agreement,
in each case that (i) has a Commitment, (ii) holds a Loan or (iii) participates
in any Letter of Credit.

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) a Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment. Notwithstanding anything to the contrary above, a
Lender will not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any stock in such Lender or its Parent Company by any
Governmental Authority.

“Letter of Credit” shall mean any letter of credit Issued pursuant to
Section 2.22.

“Letter of Credit Obligations” shall mean, at any time, the Dollar Equivalent of
the aggregate of all liabilities at such time of the Borrowers to all Issuers
with respect to Letters of Credit, whether or not any such liability is
contingent, including, without duplication, the sum of (a) the Reimbursement
Obligations at such time and (b) the Letter of Credit Undrawn Amounts at such
time.

“Letter of Credit Reimbursement Agreement” has the meaning specified in
Section 2.22(a)(vi).

“Letter of Credit Request” has the meaning specified in Section 2.22(c).

“Letter of Credit Sublimit” shall mean $1,000,000,000.

“Letter of Credit Undrawn Amounts” shall mean, at any time, the aggregate
undrawn face amount of all Letters of Credit outstanding at such time.

“LIBO Rate” shall mean, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate (rounded upwards, if necessary, to the next 1/100 of
1%) equal to the offered rate for deposits in either Dollars or Euros for a
period equal to the Interest Period for such LIBOR Borrowing that appears on the
Reuters LIBOR01 Page (or any page that can reasonably be considered a
replacement page) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such

 

10



--------------------------------------------------------------------------------

Interest Period. If such rate is not available on the Reuters LIBOR01 Page, the
“LIBO Rate” shall be the rate (rounded upwards, if necessary, to the next 1/100
of 1%) equal to the arithmetic average of the respective rates per annum at
which Dollar or Euro, as applicable, deposits approximately equal in principal
amount to such LIBOR Borrowing and for a maturity comparable to such Interest
Period are offered in immediately available funds to the London branches of the
Reference Banks in the London interbank market at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period. The Administrative Agent shall determine the LIBO Rate and such
determination shall be conclusive absent manifest error.

“LIBOR Borrowing” shall mean a Borrowing comprised of LIBOR Loans.

“LIBOR Loan” shall mean any Loan during any period in which it bears interest
based on the LIBO Rate in accordance with the provisions of Article II.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
each Letter of Credit Reimbursement Agreement, each Designation of Borrowing
Subsidiary and each certificate, agreement or document executed by Alcoa or any
other Borrower and delivered to the Administrative Agent or any Lender or Issuer
in connection with or pursuant to any of the foregoing.

“Loans” shall mean the loans made by the Lenders pursuant to this Agreement.
Each Loan shall be a LIBOR Loan or a Base Rate Loan.

“Material Adverse Effect” shall mean a materially adverse effect on the
business, assets, operations or financial condition of Alcoa and its
Subsidiaries, taken as a whole, or a material impairment of the ability of Alcoa
to perform any of its obligations under this Agreement.

“Maturity Date” shall mean the earlier of (a) (i) the Initial Scheduled Maturity
Date, if Alcoa does not request a First Extension, (ii) with respect to any
Commitment, Loan or other right or obligation of any Lender that did not consent
to the First Extension or the Second Extension, the Initial Scheduled Maturity
Date, (iii) with respect to any Commitment, Loan or other right or obligation
hereunder of any Lender or Issuer that has consented to the First Extension, but
did not consent to the Second Extension, if each of the conditions set forth in
Section 2.21(b) with respect to the First Extension shall have been satisfied,
the First Extended Maturity Date or (iv) with respect to any Commitment, Loan or
other right or obligation hereunder of any Lender or Issuer that has consented
to the Second Extension, if each of the conditions set forth in Section 2.21(b)
with respect to the Second Extension shall have been satisfied, the Second
Extended Maturity Date and (b) the date on which the Obligations become due and
payable pursuant to Article VII.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which any Borrower or any ERISA Affiliate (other
than one considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Section 414 of the Code) is making or accruing an obligation to make
contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions.

 

11



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Note” shall have the meaning given such term in Section 2.05(e).

“Obligations” shall mean, collectively, the Loans, the Letter of Credit
Obligations and all other amounts, obligations, covenants and duties owing by
the Borrowers to the Administrative Agent, any Lender, any Issuer, or any
Indemnitee, of every type and description (whether by reason of an extension of
credit, opening or amendment of a Letter of Credit or payment of any draft drawn
or other payment thereunder, loan, guaranty, indemnification or otherwise),
present or future, arising under this Agreement or any other Loan Document,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired and whether or not evidenced by any note, guaranty or other instrument
or for the payment of money, including all Letters of Credit and other fees,
interest, charges, expenses, attorneys’ fees and disbursements, and other sums
chargeable to the Borrowers under this Agreement or any other Loan Document and
all obligations of the Borrowers under any Loan Document to provide cash
collateral for any Letter of Credit Obligation.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any person owning, beneficially or of record, directly or indirectly, a majority
of the stock of such Lender.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“person” shall mean any natural person, corporation organization, business
trust, joint venture, association, company, partnership or government, or any
agency or political subdivision thereof.

“Plan” shall mean any pension plan (other than a Multiemployer Plan) subject to
the provisions of Title IV of ERISA or Section 412 of the Code which is
maintained for employees of any Borrower or any ERISA Affiliate.

“Prospective Lender” shall have the meaning assigned to such term in
Section 2.20.

“Ratable Portion” or “ratably” shall mean, for any Lender, the percentage
obtained by dividing (i) the amount of the Commitment of such Lender by (ii) the
sum of the aggregate outstanding amount of the Commitments of all Lenders (or,
at any time on or after the expiry date of any Revolving Credit Period, the
percentage obtained by dividing the principal amount of such Lender’s Revolving
Credit Outstandings by the aggregate principal amount of all Revolving Credit
Outstandings).

“Reference Banks” shall mean Citi and JPMorgan Chase Bank, N.A.

“Register” shall have the meaning given such term in Section 2.05(b).

“Regulation U” shall mean Regulation U of the Board or any Governmental
Authority succeeding to its functions, as in effect from time to time.

“Reimbursement Date” has the meaning specified in Section 2.22(h).

 

12



--------------------------------------------------------------------------------

“Reimbursement Obligations” shall mean, as and when matured, the obligation of
any Borrower to pay, on the date payment is made or scheduled to be made to the
beneficiary under each such Letter of Credit (or at such other date as may be
specified in the applicable Letter of Credit Reimbursement Agreement) and in the
currency drawn (or in such other currency as may be specified in the applicable
Letter of Credit Reimbursement Agreement), all amounts of each draft and other
requests for payments drawn under Letters of Credit, and all other matured
reimbursement or repayment obligations of any Borrower to any Issuer with
respect to amounts drawn under Letters of Credit.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such person and such person’s Affiliates.

“Reportable Event” shall mean any reportable event as defined in Section 4043(b)
of ERISA or the regulations issued thereunder with respect to a Plan (other than
a Plan maintained by an ERISA Affiliate which is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Section 414 of the Code).

“Required Lenders” shall mean, collectively, (a) on and after the Effective Date
and prior to the expiry date of any Revolving Credit Period, Lenders having more
than fifty percent (50%) of the sum of (x) the aggregate principal amount of all
Revolving Credit Outstandings and (y) the aggregate amount of the unused
Commitments and (b) on and after the expiry date of any Revolving Credit Period,
Lenders having more than fifty percent (50%) of the sum of the aggregate
principal amount of all Revolving Credit Outstandings. A Defaulting Lender shall
not be included in the calculation of “Required Lenders.”

“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement.

“Restricted Subsidiary” shall mean any consolidated Subsidiary of Alcoa which
owns any manufacturing plant or manufacturing facility located in the United
States, except any such plant or facility which, in the opinion of the Board of
Directors of Alcoa, is not of material importance to the business of Alcoa and
its Restricted Subsidiaries, taken as a whole, excluding any such Subsidiary
which (a) is principally engaged in leasing or financing receivables, (b) is
principally engaged in financing Alcoa’s operations outside the United States or
(c) principally serves as a partner in a partnership.

“Revolving Credit Outstandings” shall mean, at any particular time, the sum of
(a) the principal amount of the Loans outstanding at such time and (b) the
Letter of Credit Obligations outstanding at such time.

“Revolving Credit Period” means, with respect to each Lender and Issuer, the
period from and including the Effective Date to, but excluding, the applicable
Maturity Date (or in the case of any Issuance of any Letter of Credit, 5
Business Days prior to the applicable Maturity Date) or any earlier date on
which the Commitments shall be terminated.

“S&P” shall mean Standard & Poor’s Ratings Services, a Division of The
McGraw-Hill Companies, Inc.

“SEC” shall mean the Securities and Exchange Commission (or any successor
agency).

 

13



--------------------------------------------------------------------------------

“Second Extended Maturity date” shall mean July 25, 2018.

“Second Extension” shall have the meaning assigned to such term in
Section 2.21(a).

“Standby Letter of Credit” shall mean any Letter of Credit that is not a
Documentary Letter of Credit.

“Subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
Voting Stock or more than 50% of the general partnership interests are, at the
time any determination is being made, owned, controlled or held by the parent or
one or more Subsidiaries of the parent or by the parent and one or more
Subsidiaries of the parent.

“Syndication Agent” shall mean JPMorgan Chase Bank, N.A.

“Target Date” shall mean a day on which the Trans-European Automated Real-Time
Gross Settlement Express Transfer System (TARGET) is operating.

“Taxes” shall mean any and all present or future taxes, levies, imposts,
deductions, charges or withholdings of a similar nature, and including,
(i) income, franchise, profits, gross receipts, minimum, alternative minimum,
estimated, ad valorem, value added, sales, use, service, real or personal
property, capital stock, license, payroll, withholding, disability, employment,
social security, workers compensation, unemployment compensation, utility,
mineral severance, excise, stamp, windfall profits, transfer and gains taxes,
(ii) customs, duties, imposts, charges, levies or other similar assessments of
any kind, and (iii) interest, penalties and additions to tax imposed with
respect thereto.

“Total Commitment” shall mean, at any time, the aggregate amount of the
Commitments, as in effect at such time.

“Transferee” shall mean any transferee or assignee of any Lender, including a
participation holder.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall mean the LIBO Rate
and the Base Rate.

“Voting Stock” with respect to the stock of any person means stock of any class
or classes (however designated) having ordinary voting power for the election of
the directors of such person, other than stock having such power only by reason
of the occurrence of a contingency.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Terms Generally; Accounting Principles. (a) The definitions in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. The
terms “Lender”, “Issuer”, and “Administration Agent” include their respective
successors.

 

14



--------------------------------------------------------------------------------

(b) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that, if Alcoa notifies the Administrative
Agent that it requests an amendment to any provision hereof to eliminate the
effect of any change in GAAP on the operation of such provision (or if the
Administrative Agent notifies Alcoa that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP (provided such change
in GAAP occurs after the date hereof), then such provision shall be interpreted
on the basis of GAAP in effect immediately before such change became effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. If at any time the SEC permits or requires United States
reporting companies to use IFRS in lieu of GAAP for reporting purposes, Alcoa
may notify the Administrative Agent that it has elected to so use IFRS in lieu
of GAAP and, upon any such notice, references herein to GAAP shall thereafter be
construed to mean IFRS as in effect from time to time; provided that, to the
extent that such election would affect any financial ratio set forth in this
Agreement or requirements set forth in Section 5.01, (i) Alcoa shall provide to
the Administrative Agent financial statements and other documents reasonably
requested by the Administrative Agent or any Lender setting forth a
reconciliation with respect to such ratio or requirement made before and after
giving effect to such election and (ii) if Alcoa, the Administrative Agent or
the Required Lenders shall so request, the Administrative Agent, the Required
Lenders and Alcoa shall negotiate in good faith to amend such ratio to preserve
the original intent thereof in light of such change.

SECTION 1.03. Conversion of Foreign Currencies.

(a) Dollar Equivalents. The Administrative Agent shall determine or redetermine
the Dollar Equivalent of any amount as required hereby in its own discretion or
upon the request of any Lender or Issuer, and a determination or redetermination
thereof by the Administrative Agent shall be conclusive absent manifest error.
The Administrative Agent may, but shall not be obligated to, rely on any
determination made by any Borrower in any document delivered to the
Administrative Agent.

(b) Rounding-Off. The Administrative Agent may set up appropriate rounding off
mechanisms or otherwise round-off amounts hereunder to the nearest higher or
lower amount in whole Dollars or cents to ensure amounts owing by any party
hereunder or that otherwise need to be calculated or converted hereunder are
expressed in whole Dollars or in whole cents, as may be necessary or
appropriate.

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make revolving credit Loans in Dollars or Euros to
Alcoa and the Borrowing Subsidiaries during the Revolving Credit Period
applicable to such Lender in accordance with the terms hereof; provided,
however, that (i) after giving effect to any Loan, the aggregate principal
amount of the outstanding Loans shall not exceed the Total Commitment, (ii) at
all times the aggregate principal amount of all outstanding Loans made by each
Lender shall equal its Ratable Portion of the aggregate principal amount of all
outstanding Loans and (iii) at no time shall any Lender be obligated to make a
Loan in excess of such Lender’s Ratable Portion

 

15



--------------------------------------------------------------------------------

of the Available Credit. The Commitment of each Lender is set forth on Schedule
2.01(a) to this Agreement or in any applicable Assignment and Assumption or
Accession Agreement. Such Commitment may be terminated or reduced from time to
time pursuant to Section 2.10, Section 2.23(d) or Section 10.04(h), increased
pursuant to Section 2.20 and terminated pursuant to Article VII. Within the
limits set forth in this Section 2.01, the Borrowers may borrow, pay or prepay
Loans and reborrow at any time during the Revolving Credit Period, subject to
the terms, conditions and limitations set forth herein.

SECTION 2.02. Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
respective applicable Commitments; provided, however, that the failure of any
Lender to make any Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender). The Loans comprising each Borrowing shall be in
an aggregate principal amount which is an integral multiple of the Dollar
Equivalent of $1,000,000 and not less than the Dollar Equivalent of $50,000,000
(or an aggregate principal amount equal to the remaining balance of the
applicable Commitments, as the case may be).

(b) Each Borrowing shall be comprised entirely of LIBOR Loans or Base Rate
Loans, as the applicable Borrower may request pursuant to Section 2.03. Each
Lender may at its option fulfill its Commitment with respect to any Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided, however, that any exercise of such option shall not affect the
obligation of the applicable Borrower to repay such Loan in accordance with the
terms of this Agreement. Borrowings of more than one Type may be outstanding at
the same time; provided, however, that no Borrower shall be entitled to request
any Borrowing which, if made, would result in an aggregate of more than five
separate LIBOR Loans in each currency (Dollars or Euros) of any Lender being
made to the Borrowers and outstanding under this Agreement at any one time. For
purposes of the foregoing, Loans having different Interest Periods, regardless
of whether they commence on the same date, shall be considered separate Loans.

(c) Each Lender shall make each Loan that is (A) a Base Rate Loan or (B) a LIBOR
Loan, to be made by it hereunder on the proposed date thereof by wire transfer
of immediately available funds to the Administrative Agent in New York, New
York, not later than 1:00 p.m., New York City time, and the Administrative Agent
shall by 3:00 p.m., New York City time, credit the amounts so received to the
general deposit account of the Borrower to which such Loan is to be made with
The Bank of New York Mellon, or such other account as such Borrower may
designate in a written notice to the Administrative Agent, or, if such Loans are
not made on such date because any condition precedent to a Borrowing herein
specified shall not have been met, return the amounts so received to the
respective Lenders. Unless the Administrative Agent shall have received notice
from a Lender prior to the time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with this paragraph (c) and the Administrative Agent may, in reliance
upon such assumption, make available to the applicable Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have made
such portion available to the Administrative Agent, such Lender and the
applicable Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to such Borrower until
the date such amount is repaid to the Administrative Agent, at (i) in the case
of such Borrower, the interest rate applicable at the time to the Loans
comprising such Borrowing and (ii) in the case of such Lender, a rate determined
by the Administrative Agent to represent its cost of overnight or

 

16



--------------------------------------------------------------------------------

short-term funds (which determination shall be conclusive absent manifest
error). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.

(d) The occurrence of any Lender becoming a Defaulting Lender shall not relieve
any other Lender of its obligation to make a Loan or payment on such date but no
such other Lender shall be responsible for the failure of any Defaulting Lender
to make a Loan or payment required under this Agreement.

(e) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

SECTION 2.03. Notice of Borrowings. In order to request a Borrowing, a Borrower
shall give written or telecopy notice (or telephone notice promptly confirmed in
writing or by telecopy) (a) in the case of a Base Rate Borrowing, to the
Administrative Agent not later than 12:00 noon, New York City time, on the
Business Day of such proposed Borrowing, (b) in the case of a LIBOR Borrowing
denominated in Dollars, to the Administrative Agent not later than 10:00 a.m.,
New York City time, three Business Days before such proposed Borrowing or (c) in
the case of a LIBOR Borrowing denominated in Euro, to the Administrative Agent
not later than 10:00 a.m., New York City time, four Business Days before such
proposed Borrowing. Such notice shall be irrevocable and shall in each case
refer to this Agreement, identify the applicable Borrower and specify
(i) whether such Borrowing is to be denominated in Dollars or Euros; (ii) in the
case of a Borrowing denominated in Dollars, whether such Borrowing is to be a
LIBOR Borrowing or a Base Rate Borrowing; (iii) the date of such Borrowing
(which shall be a Business Day) and the amount thereof; and (iv) if such
Borrowing is to be a LIBOR Borrowing, the Interest Period with respect thereto.
In the case of a Borrowing denominated in Dollars, if no election as to the Type
of Borrowing is specified in any such notice, then such requested Borrowing
shall be a Base Rate Borrowing. If no Interest Period with respect to any LIBOR
Borrowing is specified in any such notice, then the Borrower giving the notice
of Borrowing shall be deemed to have selected an Interest Period of one month’s
duration. The Administrative Agent shall promptly advise the Lenders of any
notice given pursuant to this Section 2.03 and of each Lender’s portion of the
requested Borrowing.

SECTION 2.04. Interest Elections. (a) Subject to the terms and conditions set
forth in this Agreement, (a) at the option of the applicable Borrower, each
Borrowing denominated in Dollars initially shall be of the Type specified in the
applicable Borrowing request, (b) each Borrowing denominated in Euros shall be a
LIBOR Borrowing, and (c) each LIBOR Borrowing shall have an initial Interest
Period as specified in the Borrowing request with respect to such Borrowing.
Thereafter, the applicable Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing in its existing Type and, in the
case of a LIBOR Borrowing, may elect Interest Periods therefor, all as provided
in this Section. In the case of any Borrowing denominated in Dollars, the
applicable Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing (each an “Interest Election Request”).

(b) To make an Interest Election Request, the applicable Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing request would be required under Section 2.03 if such Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
signed by the applicable Borrower.

 

17



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Sections 2.02 and 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a LIBOR
Borrowing; and

(iv) if the resulting Borrowing is a LIBOR Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a LIBOR Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
a Base Rate Borrowing. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the applicable Borrower, then,
so long as such Event of Default is continuing (i) no outstanding Borrowing may
be converted to or continued as a LIBOR Borrowing and (ii) unless repaid, each
LIBOR Borrowing shall be converted to a Base Rate Borrowing at the end of the
Interest Period applicable thereto.

SECTION 2.05. Repayment of Loans; Evidence of Debt. (a) The outstanding
principal balance of each Loan shall be payable on the applicable Maturity Date.

(b) The Administrative Agent, acting as agent of the Borrowers solely for this
purpose and for tax purposes, shall establish and maintain at one of its offices
a record of ownership (the “Register”) in which the Administrative Agent agrees
to register by book entry the Administrative Agent’s, each Lender’s and each
Issuer’s interest in each Loan, each Letter of Credit and each Reimbursement
Obligation, and in the right to receive any payments hereunder and any
assignment of any such interest or rights. In addition, the Administrative
Agent, acting as agent of the Borrowers solely for this purpose and for tax
purposes, shall establish and maintain accounts in the Register in accordance
with its usual practice in which it shall record (i) the names and addresses of
the Lenders and the Issuers, (ii)

 

18



--------------------------------------------------------------------------------

the Commitments of each Lender from time to time, (iii) the amount of each Loan
made and, if a LIBOR Loan, the Interest Period applicable thereto, (iv) the
amount of any principal or interest due and payable, and paid, by the Borrowers
to, or for the account of, each Lender hereunder, (v) the amount that is due and
payable, and paid, by each Borrower to, or for the account of, each Issuer,
including the amount of Letter Credit Obligations (specifying the amount of any
Reimbursement Obligations) due and payable to an Issuer, and (vi) the amount of
any sum received by the Administrative Agent hereunder from the Borrowers,
whether such sum constitutes principal or interest (and the type of Loan to
which it applies), fees, expenses or other amounts due under the Loan Documents
and each Lender’s and Issuer’s, as the case may be, share thereof, if
applicable.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including the Notes evidencing such Loans) and the Reimbursement
Obligations are registered obligations and the right, title, and interest of the
Lenders and the Issuers and their assignees in and to such Loans or
Reimbursement Obligations, as the case may be, shall be transferable only upon
notation of such transfer in the Register. A Note shall only evidence the
Lender’s or a registered assignee’s right, title and interest in and to the
related Loan, and in no event is any such Note to be considered a bearer
instrument or obligation. This Section 2.05 and Section 10.04 shall be construed
so that the Loans and Reimbursement Obligations are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related regulations (or any successor provisions of the Code
or such regulations).

(d) The entries made in the Register and in the accounts therein maintained
pursuant to clauses (b) and (c) above shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, however, that the failure of the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans in
accordance with their terms. In addition, the Borrowers, the Administrative
Agent, the Lenders and the Issuers shall treat each person whose name is
recorded in the Register as a Lender or as an Issuer, as applicable, for all
purposes of this Agreement. Information contained in the Register with respect
to any Lender or Issuer shall be available for inspection by the Borrowers, the
Administrative Agent, such Lender or such Issuer at any reasonable time and from
time to time upon reasonable prior notice.

(e) Notwithstanding any other provision of this Agreement, in the event any
Lender shall request a promissory note evidencing the Loans made by it hereunder
(each a “Note”) to Alcoa or any Borrowing Subsidiary, Alcoa or such Borrowing
Subsidiary shall deliver such a Note, satisfactory to the Administrative Agent,
payable to such Lender or its order, and, subject to Section 2.05(c), the
interests represented by such Note shall at all times (including after any
assignment of all or part of such interests pursuant to Section 10.04) be
represented by one or more promissory notes payable to the payee named therein
or its order.

SECTION 2.06. Fees. (a) Alcoa agrees to pay, or cause any other Borrower to pay,
in immediately available Dollars for the account of the Lenders as set forth
below in this Section 2.06, a facility fee (collectively, the “Facility Fee”) at
a rate per annum equal to the Applicable Facility Fee Rate on (i) the aggregate
amount of such Lender’s Commitment (whether used or unused), for the period from
and including the Effective Date to but excluding the earlier of the date such
Commitment is terminated and the applicable Maturity Date and (ii) after the
termination of such Commitment, on the aggregate amount of such Lender’s
outstanding Revolving Credit Outstandings. Accrued Facility Fees shall be
payable in arrears (A) on the last Business Day of each calendar quarter,
commencing on the first such Business Day following the Effective Date, for the
account of each Lender, (B) on the Initial Scheduled Maturity Date, (x) if Alcoa
shall not have requested a First Extension, for the account of each Lender or

 

19



--------------------------------------------------------------------------------

(y) if Alcoa shall have requested a First Extension, for the account of each
Lender that shall not have consented to such First Extension, (C) the First
Extended Maturity Date, (x) if Alcoa shall not have requested a Second
Extension, for the account of each Lender, or (y) if Alcoa shall have requested
a Second Extension, for the account of each Lender that shall not have consented
to such Second Extension, (D) the Second Extended Maturity Date, if applicable,
for the account of each Lender and (E) the date on which the Commitments shall
be terminated in whole (or, in the case of Letters of Credit, fully cash
collateralized in accordance with the last paragraph of Article VII), for the
account of each Lender; provided, however, that if any Revolving Credit
Outstandings shall be outstanding after the date on which the Commitments have
been terminated in whole, then such Facility Fee shall be payable on demand. All
Facility Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

(b) Letter of Credit Fees. Alcoa agrees to pay, or cause any other Borrower to
pay, the following amounts with respect to Letters of Credit issued by any
Issuer:

(i) to the Administrative Agent for the account of each Issuer of a Letter of
Credit, with respect to each Letter of Credit issued by such Issuer, an issuance
fee equal to 0.125% per annum of the Dollar Equivalent of the maximum undrawn
face amount of such Letter of Credit, payable in arrears on (A) the first
Business Day of each calendar quarter, commencing on the first such Business Day
following the issuance of such Letter of Credit, (B) the Initial Scheduled
Maturity Date, (C) the First Extended Maturity Date, if applicable, (D) the
Second Extended Maturity Date, if applicable, and (E) the Maturity Date;

(ii) to the Administrative Agent for the ratable benefit of the Lenders, with
respect to each Letter of Credit, a fee accruing in Dollars at a rate per annum
equal to the Applicable Margin for Loans that are LIBOR Loans on the Dollar
Equivalent of the maximum undrawn face amount of such Letter of Credit, payable
in arrears on (A) the first Business Day of each calendar quarter, commencing on
the first such Business Day following the issuance of such Letter of Credit,
(B) the Initial Scheduled Maturity Date, (C) the First Extended Maturity Date,
if applicable, (D) the Second Extended Maturity Date, if applicable, and (E) the
Maturity Date; and

(iii) to the Issuer of any Letter of Credit, with respect to the issuance,
amendment or transfer of each Letter of Credit and each drawing made thereunder,
documentary and processing charges in accordance with such Issuer’s standard
schedule for such charges in effect at the time of issuance, amendment, transfer
or drawing, as the case may be.

(c) Alcoa agrees to pay, or cause any other Borrower to pay, to the
Administrative Agent and the Arrangers, for their respective accounts, the fees
payable in the amounts and at the times separately agreed upon among Alcoa, such
Borrowers, the Administrative Agent and the Arrangers.

(d) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent, for distribution, if and as appropriate, among the
Lenders. Once paid, the fees shall not be refundable except in the case of an
error which results in the payment of fees in excess of those due and payable as
of such date, in which case the Administrative Agent shall cause a refund in the
amount of such excess to be paid to Alcoa.

(e) Defaulting Lender Fees. Notwithstanding anything herein to the contrary,
during such period as a Lender is a Defaulting Lender, such Defaulting Lender
will not be entitled to any fees relating to such Defaulting Lender’s unused
Commitments accruing during such period pursuant to clauses (a) and (b) above
(without prejudice to the rights of the Non-Defaulting Lenders in respect of
such

 

20



--------------------------------------------------------------------------------

fees); provided, that (i) to the extent that a Ratable Portion of the Letter of
Credit Obligations of such Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to Section 2.23(a), such fees that would have
accrued for the benefit of such Defaulting Lender will instead accrue for the
benefit of and be payable to such Non-Defaulting Lenders, pro rata in accordance
with their respective Commitments, (ii) to the extent that all or any portion of
such Letter of Credit Obligations cannot be so reallocated or is not cash
collateralized pursuant to Section 2.23(b), such fees will instead accrue for
the benefit of and be payable to the relevant Issuer and the pro rata payment
provisions of Section 2.15 will automatically be deemed adjusted to reflect the
provisions of this 2.06(e)), and (iii) in no event shall the Borrowers be
required to pay any Facility Fee that otherwise would have been required to have
been paid to any Lender during such period such Lender is a Defaulting Lender.

SECTION 2.07. Interest on Loans. (a) Subject to the provisions of Section 2.08,
the unpaid principal amount of the Loans comprising each Base Rate Borrowing
shall bear interest for each day (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be, when the Base
Rate is determined by reference to clause (a) of the definition of Base Rate and
over a year of 360 days at all other times) at a rate per annum equal to the
Base Rate from time to time in effect during the Interest Period for such
Borrowing plus the Applicable Margin.

(b) Subject to the provisions of Section 2.08, the unpaid principal amount of
the Loans comprising each LIBOR Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 360 days) at a rate
per annum equal to the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period. The applicable LIBO Rate or Base
Rate for each Interest Period or day within an Interest Period, as the case may
be, shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.08. Default Interest. If any Borrower shall default in the payment of
the principal of or interest on any Loan or any Reimbursement Obligation or any
other amount becoming due hereunder, by acceleration or otherwise, such Borrower
shall on demand from time to time pay interest, to the extent permitted by law,
on such defaulted amount up to (but not including) the date of actual payment
(after as well as before judgment) at a rate per annum equal to (a) in the case
of overdue principal of any Loan, the rate otherwise applicable to such Loan as
provided in Section 2.07 plus 2% per annum, or (b) in the case of any other
amount, the rate applicable to Base Rate Borrowings plus 2% per annum.

SECTION 2.09. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a LIBOR Loan, the Administrative Agent shall have determined in good
faith that Dollar or Euro deposits in the principal amounts of the Loans
comprising such Borrowing are not generally available in the London interbank
market or other market in which Lenders ordinarily raise Dollars or Euros, as
applicable, to fund Loans of the requested Type, or that the rates at which such
Dollar or Euro, as applicable, deposits are being offered will not adequately
and fairly reflect the cost to any Lender of making or maintaining its LIBOR
Loan during such Interest Period, or that reasonable means do not exist for
ascertaining the LIBO Rate, then the Administrative Agent shall, as soon as
practicable thereafter, give written or telecopy notice of such determination to
the relevant Borrower and the Lenders. In the event of any such determination,
any request made by a Borrower after the date of such notice for a LIBOR
Borrowing pursuant to Section

 

21



--------------------------------------------------------------------------------

2.03 or 2.04 shall, until the Administrative Agent shall have advised Alcoa and
the Lenders that the circumstances giving rise to such notice no longer exist,
be deemed to be a request for a Base Rate Borrowing. Each determination by the
Administrative Agent hereunder shall be conclusive absent manifest error.

SECTION 2.10. Termination and Reduction of Commitments. (a) The Commitment of
each Lender and the L/C Commitment of each Issuer shall terminate on the
applicable Maturity Date.

(b) Upon at least ten (10) Business Days’ prior irrevocable, written or telecopy
notice (which notice may be conditioned upon the closing of any financing
arrangement obtained to refinance or replace the Facility) to the Administrative
Agent, Alcoa may at any time during the Revolving Credit Period in whole
permanently terminate, or from time to time in part permanently reduce, the
Total Commitment; provided, however, that (i) each partial reduction shall be in
an integral multiple of the Dollar Equivalent of $5,000,000 and in a minimum
principal amount of the Dollar Equivalent of $50,000,000 and (ii) the Total
Commitment shall not be reduced to an amount that is less than the aggregate
principal amount of the Revolving Credit Outstandings (after giving effect to
any simultaneous prepayment pursuant to Section 2.11).

(c) Except for terminations of Commitment pursuant to Section 2.23(d) and
Section 10.04(h), each reduction in Commitments hereunder shall be made ratably
among the Lenders in accordance with each such Lender’s Ratable Portion of the
Total Commitment. Alcoa shall pay, or cause any other Borrower to pay, to the
Administrative Agent for the account of the applicable Lenders, on the date of
each such termination or reduction pursuant to this Section 2.10, the Facility
Fee on the amount of the Commitments so terminated or reduced accrued to the
date of such termination or reduction.

SECTION 2.11. Prepayment. (a) Each Borrower shall have the right at any time and
from time to time to prepay any Borrowing, in whole or in part, upon at least
three Business Days’ prior written or telecopy notice (or telephone notice
promptly confirmed by written or telecopy notice) to the Administrative Agent;
provided, however, that each partial prepayment shall be in an amount which is
an integral multiple of the Dollar Equivalent of $5,000,000 and not less than
the Dollar Equivalent of $50,000,000.

(b) On the date of any termination or reduction of any Commitment pursuant to
Section 2.10 and on each Extended Maturity Effective date, the Borrowers shall
pay or prepay so much of the Loans (or cash collateralize Letters of Credit in
accordance with the last paragraph of Article VII), as shall be necessary in
order that, after giving effect to such reduction, termination or extension, the
aggregate principal amount of the Revolving Credit Outstandings shall not exceed
the Total Commitment.

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Loan (or portion thereof) to be prepaid, shall be
irrevocable (but may be conditioned upon the closing of any financing
arrangement obtained to refinance or replace the Facility) and shall commit the
applicable Borrower to prepay the Loan to which such notice relates by the
amount stated therein on the date stated therein. All prepayments under this
Section 2.11 shall be subject to Section 2.14 but otherwise without premium or
penalty. All prepayments under this Section 2.11 shall be accompanied by accrued
interest on the principal amount being prepaid to the date of payment.

(d) If at any time, the aggregate principal amount of Revolving Credit
Outstandings exceeds the aggregate Commitments at such time, the Borrowers shall
forthwith prepay the Loans then outstanding in an amount equal to such excess.
If any such excess remains after repayment in full of the aggregate outstanding
Loans, the Borrowers shall provide cash collateral for the Letter of Credit
Obligations in accordance with the last paragraph of Article VII in an amount
equal to 105% of such excess.

 

22



--------------------------------------------------------------------------------

SECTION 2.12. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision herein other than Section 2.14(c) and with respect to Taxes
(which shall be governed solely and exclusively by Section 2.18), if after the
date of this Agreement any change in applicable law or regulation or in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof (whether or not having the
force of law) shall impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of or credit extended by any Lender that makes a LIBOR Loan or shall
impose on such Lender or the London interbank market or other market in which
Lenders ordinarily raise Dollars or Euros, as applicable, to fund Loans of the
requested Type any other condition affecting this Agreement or LIBOR Loans made
by such Lender, and the result of any of the foregoing shall be to increase the
cost to such Lender of funding, making or maintaining any LIBOR Loan or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), by an amount reasonably
determined by such Lender to be material, then Alcoa will pay or cause the other
Borrowers to pay to such Lender upon demand such additional amount or amounts as
will compensate such Lender for such additional costs incurred or reduction
suffered.

(b) If any Lender reasonably determines that the introduction of any law
regarding capital adequacy or any change therein or in the interpretation
thereof, or compliance by such Lender therewith, has the effect of reducing the
rate of return on the capital of such Lender or any Parent Company of such
Lender by an amount reasonably determined by such Lender or such Parent Company
as a consequence of such Lender’s obligations hereunder (taking into
consideration such Lender’s policies and the policies of such Parent Company
with respect to capital adequacy and such Lender’s desired return on capital),
then from time to time upon demand of such Lender (with a copy of such demand to
the Administrative Agent), Alcoa shall pay or cause the other Borrowers to pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Parent Company for such reduction; provided, that (x) such Lender shall
be generally seeking, or intending generally to seek, comparable compensation
from similarly situated borrowers under similar credit facilities (to the extent
such Lender has the right under such similar credit facilities to do so) with
respect to such change in or in the interpretation in any law regarding capital
requirements and (y) such additional amounts shall not be duplicative of any
amounts to the extent otherwise paid by Alcoa or the other Borrowers, as the
case may be, under any other provision of this Agreement; provided, further
that, this Section 2.12 shall be deemed to apply to all requests, rules,
guidelines or directives concerning capital adequacy issued in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives concerning capital adequacy promulgated by the
Bank for International Settlements, the Basel Committee on Banking Regulations
and Supervisory Practices (or any successor or similar authority) or the United
States financial regulatory authorities, regardless of the date adopted, issued,
promulgated or implemented.

(c) A certificate of each Lender setting forth such amount or amounts as shall
be necessary to compensate such Lender or its Parent Company as specified in
paragraph (a) or (b) above, as the case may be, together with a statement of
reasons for such demand and showing the calculation for such amounts shall be
delivered to Alcoa and shall be conclusive absent manifest error; provided, that
such certificate states that such Lender is treating substantially all similarly
situated borrowers in a manner that is consistent with the treatment afforded
the Borrowers hereunder. Alcoa shall pay or cause to be paid to each Lender the
amount shown as due on any such certificate delivered by it within ten (10) days
after its receipt of the same.

 

23



--------------------------------------------------------------------------------

(d) Except as provided in this paragraph, failure on the part of any Lender to
demand compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital with respect to any period shall
not constitute a waiver of such Lender’s right to demand compensation with
respect to such period or any other period. The protection of this Section 2.12
shall be available to each Lender regardless of any possible contention of the
invalidity or inapplicability of the law, rule, regulation, guideline or other
change or condition which shall have occurred or been imposed. No Lender shall
be entitled to compensation under this Section 2.12 for any costs incurred or
reductions suffered with respect to any date unless it shall have notified Alcoa
that it will demand compensation for such costs or reductions under paragraph
(c) above not more than 60 days after the later of (i) such date and (ii) the
date on which it shall have or reasonably should have become aware of such costs
or reductions. In the event a Borrower shall reimburse any Lender pursuant to
this Section 2.12 for any cost and the Lender shall subsequently receive a
refund in respect thereof, the Lender shall so notify such Borrower and shall
pay to such Borrower the portion of such refund which it shall determine in good
faith to be allocable to the cost so reimbursed.

SECTION 2.13. Change in Legality. (a) Notwithstanding any other provision herein
other than Section 2.14(c), if any change in any law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof shall make it unlawful for any Lender
to make or maintain any LIBOR Loan or to give effect to its obligations as
contemplated hereby with respect to any LIBOR Loan, then, by written or telecopy
notice to Alcoa and the Administrative Agent, such Lender may:

(i) declare that LIBOR Loans will not thereafter be made by such Lender
hereunder, whereupon any request by a Borrower for a LIBOR Borrowing shall, as
to such Lender only, be deemed a request for a Base Rate Loan unless such
declaration shall be subsequently withdrawn; and

(ii) require that all outstanding LIBOR Loans made by it be converted to Base
Rate Loans, in which event all such LIBOR Loans shall automatically be so
converted as of the effective date of such notice as provided in paragraph
(b) below.

In the event any Lender shall exercise its rights under clause (i) or
(ii) above, all payments and prepayments of principal which would otherwise have
been applied to repay the LIBOR Loans that would have been made by such Lender
or the converted LIBOR Loans of such Lender shall instead be applied to repay
the Loans made by such Lender in lieu of, or resulting from the conversion of,
such LIBOR Loans.

(b) For purposes of this Section 2.13, a notice by any Lender shall be effective
as to each LIBOR Loan, if lawful, on the last day of the Interest Period
applicable to such LIBOR Loan; in all other cases such notice shall be effective
on the date of receipt.

SECTION 2.14. Indemnity. Alcoa shall indemnify or cause the other Borrowers to
indemnify each Lender against any loss or expense (excluding loss of anticipated
profits) which such Lender may sustain or incur as a consequence of (a) any
failure to fulfill on the date of any Borrowing hereunder the applicable
conditions set forth in Article IV, (b) any failure by a Borrower to borrow any
LIBOR Loan hereunder after irrevocable notice of such Borrowing has been given
pursuant to Section 2.03, (c) any payment or prepayment of a LIBOR Loan required
by any other provision of this Agreement or otherwise made or deemed made on a
date other than the last day of the Interest Period applicable

 

24



--------------------------------------------------------------------------------

thereto, other than any loss of profit resulting from any event, circumstance or
condition set forth in Section 2.12 or 2.13, (d) any default in payment or
prepayment of the principal amount of any LIBOR Loan or any part thereof or
interest accrued thereon, as and when due and payable (at the due date thereof,
whether by scheduled maturity, acceleration, irrevocable notice of prepayment or
otherwise) or (e) the occurrence of any Event of Default, including, in each
such case, any loss or reasonable expense sustained or incurred or to be
sustained or incurred in liquidating or employing deposits from third parties
acquired to effect or maintain such Loan or any part thereof as a LIBOR Loan.
Such loss or reasonable expense shall include an amount equal to the excess, if
any, as reasonably determined by such Lender, of (i) its cost of obtaining the
funds for the Loan being paid, prepaid or not borrowed (assumed to be the LIBO
Rate applicable thereto) for the period from the date of such payment,
prepayment or failure to borrow to the last day of the Interest Period for such
Loan (or, in the case of a failure to borrow the Interest Period for such Loan
which would have commenced on the date of such failure) over (ii) the amount of
interest (as reasonably determined by such Lender) that would be realized by
such Lender in reemploying the funds so paid, prepaid or not borrowed for such
period or Interest Period, as the case may be. A certificate of any Lender
setting forth any amount or amounts which such Lender is entitled to receive
pursuant to this Section together with a statement of reasons for such demand
and the calculation of such amount or amounts shall be delivered to Alcoa and
shall be conclusive absent manifest error.

SECTION 2.15. Pro Rata Treatment. Except as required under Section 2.13 or as
provided under Section 2.06(e), each Borrowing, each payment or prepayment of
principal of any Borrowing, each payment of interest on the Loans, each payment
of the Facility Fee and each conversion or continuation of any Borrowing with a
Borrowing of any Type, shall be allocated pro rata among the Lenders in
accordance with their respective Commitments (or, if such Commitments shall have
expired or been terminated, in accordance with the respective principal amounts
of their outstanding Loans). Each Lender agrees that in computing such Lender’s
portion of any Borrowing to be made hereunder, the Administrative Agent may, in
its discretion, round each Lender’s percentage of such Borrowing, computed in
accordance with Schedule 2.01(a), to the next higher or lower whole of the
Dollar Equivalent amount. All payments of fees (other than the Facility Fee) and
all other payments in respect of any other Obligation shall be allocated among
such of the Lenders and Issuers as are entitled thereto and, for such payments
allocated to the Lenders, in proportion to their respective Ratable Portions.

SECTION 2.16. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against any
Borrower, or pursuant to a secured claim under Section 506 of Title 11 of the
United States Code or other security or interest arising from, or in lieu of,
such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Loan or Loans or any Letter
of Credit Obligation as a result of which the unpaid principal portion of its
Revolving Credit Outstandings shall be proportionately less than the unpaid
principal portion of the Revolving Credit Outstandings of any other Lender, it
shall be deemed simultaneously to have purchased from such other Lender at face
value, and shall promptly pay to such other Lender the purchase price for, a
participation in the Revolving Credit Outstandings of such other Lender, so that
the aggregate unpaid principal amount of the Revolving Credit Outstandings and
participations in Revolving Credit Outstandings held by each Lender shall be in
the same proportion to the aggregate unpaid principal amount of all Revolving
Credit Outstandings then outstanding as the principal amount of its Revolving
Credit Outstandings prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all Revolving Credit
Outstandings outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that, if any such purchase or
purchases or adjustments shall be made pursuant to this Section and the payment
giving rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery

 

25



--------------------------------------------------------------------------------

and the purchase price or prices or adjustment restored without interest. Alcoa
and each other Borrower expressly consent to the foregoing arrangements and
agree that any Lender holding a participation in any of the Revolving Credit
Outstandings deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by Alcoa or such other Borrower to such Lender by reason thereof as fully as if
such Lender had made a Loan or otherwise extended credit directly to Alcoa or
such Borrower in the amount of such participation.

SECTION 2.17. Payments. (a) Each payment or prepayment by any Borrower of the
principal of or interest on any Loans, any fees payable to the Administrative
Agent or the Lenders or any other amounts due hereunder (other than amounts
referred to in clause (b) below) shall be made, without setoff or counterclaim,
not later than 12:00 (noon), New York City time, on the date when due, in the
currency specified herein (or, if no such currency is specified, in Dollars) to
the Administrative Agent at its offices at 1615 Brett Road, Building #3, New
Castle, Delaware, 19720, in immediately available funds.

(b) Whenever any payment (including principal of or interest on any Borrowing or
any fees or other amounts) hereunder shall become due, or otherwise would occur,
on a day that is not a Business Day, except as provided in the definition of
Interest Period, such payment may be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest or fees, if applicable.

(c) Each payment by any Borrower of any Loan, Reimbursement Obligation
(including interest or fees in respect thereof) and each reimbursement of
various costs, expenses or other Obligation shall be made in the currency in
which such Loan was made, such Letter of Credit issued or such cost, expense or
other Obligation was incurred; provided, however, that the Letter of Credit
Reimbursement Agreement for a Letter of Credit may specify another currency for
the Reimbursement Obligation in respect of such Letter of Credit.

SECTION 2.18. Taxes. (a) Any and all payments by or on behalf of a Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes. If any Borrower shall be required by law to deduct any
Indemnified Taxes or Other Taxes from or in respect of any sum payable hereunder
to the Lenders or the Issuers (or any Transferee) or the Administrative Agent,
(i) the sum payable shall be increased by the amount necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.18) such Lender or Issuer (or Transferee) or
the Administrative Agent (as the case may be) shall receive an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Borrower shall make such deductions and (iii) such Borrower shall pay the full
amount deducted to the relevant taxing authority or other Governmental Authority
in accordance with applicable law; provided, however, that no Transferee of any
Lender shall be entitled to receive any greater payment under this Section 2.18
than such Lender would have been entitled to receive immediately before
assignment, participation or other transfer with respect to the rights assigned,
participated or transferred unless such assignment, participation or transfer
shall have been made (A) prior to the occurrence of an event (including any
change in treaty, law or regulation) giving rise to such greater payment or
(B) at the request of Alcoa.

(b) In addition, each Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement
(herein referred to as “Other Taxes”).

 

26



--------------------------------------------------------------------------------

(c) Each Borrower will indemnify each Lender and each Issuer (or Transferee) and
the Administrative Agent for the full amount of Indemnified Taxes and Other
Taxes (including any Indemnified Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 2.18(c)) paid by such Lender
or Issuer (or Transferee) or the Administrative Agent, as the case may be, and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto. Such indemnification shall be made within 30 days after
the date any Lender or Issuer (or Transferee) or the Administrative Agent, as
the case may be, makes written demand therefor, together with a statement of
reasons for such demand and the calculations of such amount. Such calculations,
if made in good faith, absent manifest error, shall be final and conclusive on
all parties.

(d) Within 30 days after the date of any payment of Taxes or Other Taxes
withheld by any Borrower in respect of any payment to any Lender or Issuer (or
Transferee) or the Administrative Agent, such Borrower will furnish to the
Administrative Agent, at its address referred to in Section 10.01, the original
or a certified copy of a receipt evidencing payment thereof (or other evidence
satisfactory to the Administrative Agent).

(e) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 2.18 shall survive the
payment in full of the principal of and interest on all Loans made hereunder.

(f) Each Lender and each Issuer (or Transferee) represents to Alcoa that, on the
date such Lender (or such Transferee) becomes a party to this Agreement, it is
eligible to receive payments of interest hereunder from Alcoa or any Borrowing
Subsidiary without withholding in respect of United States Federal withholding
tax (except, in the case of a Transferee of any Lender, as a result of the
occurrence of an event (including a change in treaty, law or regulation) after
the date of this Agreement giving rise to withholding to which such Lender would
be subject).

(g) Each Lender and each Issuer (or Transferee), other than a Transferee
described in the exception in Section 2.18(f), that is not a “United States
person,” within the meaning of Section 7701(a)(30) of the Code, shall, on or
before the date it becomes a party to this Agreement (or, in the case of a
Transferee that is a participation holder, on or before the date such Transferee
becomes a participation holder hereunder), deliver to Alcoa and the
Administrative Agent such certificates, documents or other evidence, as required
by the Code or Treasury Regulations issued pursuant thereto, including Internal
Revenue Service Form W-8BEN, Form W-8ECI, or any other applicable certificate or
statement of exemption, properly completed and duly executed by such Lender or
Issuer (or Transferee) establishing that payment made to such Lender or Issuer
(or Transferee) is (i) not subject to United States Federal withholding tax
under the Code because such payments are effectively connected with the conduct
by such Lender or Issuer (or Transferee) of a trade or business in the United
States, (ii) totally exempt from United States Federal withholding tax under a
provision of an applicable tax treaty, or (iii) eligible for the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, in which case
such Lender or Issuer (or Transferee) shall also deliver a certificate to the
effect that such Lender or Issuer is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any of the
Borrowers within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code.
In addition, each such Lender or Issuer (or such Transferee) shall, if legally
able to do so, thereafter deliver such certificates, documents or other evidence
from time to time establishing that payments received hereunder are not subject
to, or subject to a reduced rate of, such withholding upon receipt of a written
request therefor from Alcoa or the Administrative Agent. Unless Alcoa and the
Administrative Agent have received forms or other documents satisfactory to them
indicating that payments hereunder are not subject to, or subject to a reduced
rate of, United States Federal withholding tax, Alcoa or the Administrative
Agent shall withhold such taxes from such payments at the applicable statutory
rate.

 

27



--------------------------------------------------------------------------------

(h) Each Lender and each Issuer (or Transferee) that is a “United States
person,” shall, on or before the date it becomes a party to this Agreement (or,
in the case of a Transferee that is a participation holder, on or before the
date such Transferee becomes a participation holder hereunder), deliver to Alcoa
and the Administrative Agent such certificates, documents or other evidence, as
required by the Code or Treasury Regulations issued pursuant thereto, including
Internal Revenue Service Form W-9 or any other applicable certificate or
statement of exemption properly completed and duly executed by such Lender or
Issuer (or Transferee) establishing that payment made to such Lender or Issuer
(or Transferee) is not subject to United States Federal backup withholding tax
under the Code. In addition, each such Lender or Issuer (or such Transferee)
shall, if legally able to do so, thereafter deliver such certificates, documents
or other evidence from time to time establishing that payments received
hereunder are not subject to such withholding upon receipt of a written request
therefor from Alcoa or the Administrative Agent. Unless Alcoa and the
Administrative Agent have received forms or other documents satisfactory to them
indicating that payments hereunder are not subject to United States Federal
backup withholding tax, Alcoa or the Administrative Agent shall withhold such
taxes from such payments at the applicable statutory rate.

(i) Each Lender or Issuer (or Transferee) that is entitled to any exemption or
reduction of non-U.S. withholding tax with respect to any payment under this
Agreement shall, on or before the date it becomes a party to this Agreement (or,
in the case of a Transferee that is a participation holder, on or before the
date such Transferee becomes a participation holder hereunder), deliver to Alcoa
and the Administrative Agent such certificates, documents or other evidence, as
required by law, or as may reasonably be requested by Alcoa, establishing that
such payment is not subject to, or is subject to a reduced rate of, withholding.
In addition, each such Lender or Issuer (or such Transferee) shall, if legally
able to do so, thereafter deliver such certificates, documents or other evidence
from time to time establishing that payments received hereunder are not subject
to such withholding upon receipt of a written request therefor from Alcoa or the
Administrative Agent.

(j) None of the Borrowers shall be required to pay any additional amounts to any
Lender or Issuer (or Transferee) in respect of any withholding tax pursuant to
paragraph (a) above to the extent that the obligation to pay such additional
amounts would not have arisen but for a failure by such Lender or Issuer (or
Transferee) to deliver the certificates, documents or other evidence required to
be delivered under the preceding paragraph (g), (h) or (i) unless such failure
is attributable to (i) a change in applicable law, regulation or official
interpretation thereof or (ii) an amendment or modification to or a revocation
of any applicable tax treaty or a change in official position regarding the
application or interpretation thereof, in each case on or after the date such
Lender or Issuer (or Transferee) became a party to this Agreement.

(k) Any Lender or Issuer (or Transferee) claiming any additional amounts payable
pursuant to this Section 2.18 shall use reasonable efforts (consistent with its
internal policies and legal and regulatory restrictions) to, at the expense of
the Borrowers, file any certificate or document reasonably requested in writing
by the relevant Borrower or to change the jurisdiction of its applicable lending
office if the making of such a filing or change would avoid the need for or
reduce the amount of any such additional amounts which may thereafter accrue and
would not, in the sole determination of such Lender or Issuer (or Transferee),
be otherwise disadvantageous to such Lender or Issuer (or Transferee).

 

28



--------------------------------------------------------------------------------

(l) If any Lender or Issuer (or Transferee) or the Administrative Agent receives
a refund in respect of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by a Borrower pursuant to this Section 2.18, it shall promptly
repay such refund to such Borrower (to the extent of amounts that have been paid
by such Borrower under this Section 2.18 with respect to such refund), net of
all out-of-pocket expenses (including Taxes imposed with respect to such refund)
of such Lender or Issuer (or Transferee) or the Administrative Agent and without
interest (other than interest paid by the relevant taxing authority with respect
to such refund); provided, however, that such Borrower, upon the request of such
Lender or Issuer (or Transferee) or the Administrative Agent, agrees to return
such refund (plus penalties, interest or other charges) to such Lender or Issuer
(or Transferee) or the Administrative Agent in the event such Lender or Issuer
(or Transferee) or the Administrative Agent is required to repay such refund.
Nothing in this Section 2.18 shall obligate any Lender or Issuer (or Transferee)
or the Administrative Agent to apply for any such refund.

(m) Nothing contained in this Section 2.18 shall require any Lender or Issuer
(or Transferee) or the Administrative Agent to make available any of its tax
returns (or any other information relating to its Taxes which it deems to be
confidential).

(n) No Borrower shall be required to reimburse any Lender or Issuer (or
Transferee) or the Administrative Agent with respect to any Indemnified Taxes or
Other Taxes unless such Lender, Issuer, Transferee or the Administrative Agent
notifies such Borrower of the amount of such Indemnified Taxes or Other Taxes on
or before the second anniversary of the date such Lender, Issuer, Transferee or
the Administrative Agent pays such Indemnified Taxes or Other Taxes.

SECTION 2.19. Assignment of Loans and Commitments Under Certain Circumstances.
In the event that (i) any Lender shall have delivered a notice or certificate
pursuant to Section 2.12 or 2.13, (ii) a Borrower shall be required to make
additional payments to any Lender under Section 2.18 or (iii) any Lender becomes
a Defaulting Lender, Alcoa shall have the right, at its own expense, upon notice
to such Lender and the Administrative Agent, to require such Lender to transfer
and assign without recourse (in accordance with and subject to the restrictions
contained in Section 10.04) all its interests, rights and obligations under this
Agreement to another financial institution or other entity which shall assume
such obligations; provided, however, that (i) no such assignment shall conflict
with any law, rule or regulation or order of any Governmental Authority and
(ii) Alcoa or the assignee, as the case may be, shall pay (or, in the case of
Alcoa, cause another Borrower to pay) to the affected Lender in immediately
available funds on the date of such termination or assignment the principal of
and interest accrued to the date of payment on the Loans made by it hereunder
and all other amounts accrued for its account or owed to it hereunder.

SECTION 2.20. Increase in Commitments. (a) Alcoa may from time to time, by
written notice to the Administrative Agent, executed by Alcoa and one or more
financial institutions (any such financial institution referred to in this
Section being called a “Prospective Lender”), which may include any Lender,
cause the Commitments of the Prospective Lenders to be increased (or cause
Commitments to be extended by the Prospective Lenders, as the case may be) in an
amount for each Prospective Lender set forth in such notice; provided, however,
that (i) the amount of any such increase in the Commitments shall be no less
than $25,000,000, (ii) the sum of the aggregate amount of increases in
Commitments under this Section 2.20, during the term of this Agreement, shall
not exceed $500,000,000, (iii) each Prospective Lender, if not already a Lender
hereunder, shall be subject to the approval of the Administrative Agent (which
approval shall not be unreasonably withheld) and (iv) each Prospective Lender,
if not already a Lender hereunder, shall become a party to this Agreement by
completing and delivering to the Administrative Agent a duly executed Accession
Agreement. Increases in Commitments and new Commitments created pursuant to this
Section shall become effective (A) in the

 

29



--------------------------------------------------------------------------------

case of Prospective Lenders already parties hereto, on the date specified in the
notice delivered pursuant to this Section and (B) in the case of Prospective
Lenders not already parties hereunder, on the effective date of the Accession
Agreement. Upon the effectiveness of any Accession Agreement to which any
Prospective Lender is a party, (i) such Prospective Lender shall thereafter be
deemed to be a party to this Agreement and shall be entitled to all rights,
benefits and privileges accorded a Lender hereunder and subject to all
obligations of a Lender hereunder and (ii) Schedule 2.01(a) shall be deemed to
have been amended to reflect the Commitment of the additional Lender as provided
in such Accession Agreement. Upon the effectiveness of any increase pursuant to
this Section in the Commitment of a Lender already a party hereunder, Schedule
2.01(a) shall be deemed to have been amended to reflect the increased Commitment
of such Lender. Notwithstanding the foregoing, no increase in the aggregate
Commitments (or in the Commitment of any Lender) shall become effective under
this Section unless (i) the Administrative Agent shall have received documents
consistent with those delivered under paragraphs (a) and (c) of Section 4.01 as
to the corporate power and authority of Alcoa to borrow hereunder after giving
effect to such increase and (ii) on the date of such increase, the conditions
set forth in paragraphs (b) and (c) of Section 4.02 shall be satisfied (with all
references in such paragraphs to a Borrowing being deemed to be references to
such increase) and the Administrative Agent shall have received a certificate to
that effect dated such date and executed by a Financial Officer of Alcoa.
Following any increase of a Lender’s Commitment or any extension of a new
Commitment pursuant to this paragraph, any Loans outstanding prior to the
effectiveness of such increase or extension shall continue outstanding until the
ends of the respective Interests Periods applicable thereto, and shall then be
repaid or refinanced with new Loans made pursuant to Section 2.01; provided that
notwithstanding anything to the contrary in this Agreement, the conditions to
borrowing set forth in Section 4.02 shall not apply to such new Loans to the
extent they are in a principal amount not greater than that of the Loans being
refinanced. Notwithstanding anything to the contrary in this Agreement, no
Lender shall be required to be a Prospective Lender.

SECTION 2.21. Extensions of Initial Scheduled Maturity Date.

(a) Alcoa may, by written notice to the Administrative Agent (each an “Extension
Request”) given on any date no later than forty-five (45) days prior to each one
year anniversary of the Effective Date, requesting that the Initial Scheduled
Maturity Date be extended (i) to the First Extended Maturity Date (the “First
Extension”) or, (ii) to the extent the Initial Scheduled Maturity Date shall
have been extended to the First Extended Maturity Date, to the Second Extended
Maturity date (the “Second Extension”); provided, however, that Alcoa may only
give two such Extension Requests during the terms of this Agreement. The
Administrative Agent shall promptly advise the Lenders and the Issuers of any
Extension Request given pursuant to this Section 2.21.

(b) The Initial Scheduled Maturity Date shall be extended (i) with respect to
the Commitment, Loans and the other rights and obligations of the Lenders or
Issuers that, each acting in its sole discretion, have consented to the First
Extension, to the First Extended Maturity Date and (ii) with respect to the
Commitment, Loans and the other rights and obligations of the Lenders or Issuers
that, each acting in its sole discretion, have consented to the Second
Extension, to the Second Extended Maturity Date, in each case of (i) and
(ii) above, if (A) the Administrative Agent shall have received the written
consent of the Required Lenders to the applicable Extension Request prior to the
one year anniversary of the Effective Date occurring immediately after the date
on which the applicable Extension Request has been given (each such date, an
“Extended Maturity Effective Date”); (B) the representations and warranties set
forth in Article III hereof shall be true and correct in all material respects
on and as of the applicable Extended Maturity Effective Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date; (C) each

 

30



--------------------------------------------------------------------------------

Borrower shall be in compliance in all material respects with all the terms and
provisions set forth herein on its part to be observed or performed, and on the
applicable Extended Maturity Effective Date and immediately after the Initial
Scheduled Maturity Date has been extended as requested in the applicable
Extension Request, no Event of Default or Default shall have occurred and be
continuing; and (D) the Administrative Agent shall have received (x) the
relevant Extension Request and (y) a certificate dated the applicable Extended
Maturity Effective Date confirming the satisfaction of the condition set forth
in clause (B) above and that as of such Extended Maturity Effective Date, no
Event of Default or Default has occurred and is continuing. In no event shall
the Initial Scheduled Maturity Date or the First Extended Maturity Date, as
applicable, be extended with respect to the Commitments, Loans or any other
right or obligations hereunder of any Lender or Issuer without the prior written
consent of such Lender or Issuer to such extension.

(c) In the event that any Lender or any Issuer shall not have consented to an
Extension Request, Alcoa shall have the right, at its own expense, upon notice
to such Lender or Issuer and the Administrative Agent, to require such Lender or
Issuer to transfer and assign without recourse (in accordance with and subject
to the restrictions contained in Section 10.04) all its interests, rights and
obligations under this Agreement to another financial institution or other
entity (provided, in the case of a replacement of an Issuer, that such financial
institution or other entity complies with the definition of Issuer hereunder)
that has informed the Administrative Agent of its consent to such Extension
Request in writing prior to the applicable Extended Maturity Effective Date,
which shall assume such obligations; provided, however, that (i) no such
assignment shall conflict with any law, rule or regulation or order of any
Governmental Authority and (ii) Alcoa or the assignee, as the case may be, shall
pay (or, in the case of Alcoa, cause another Borrower to pay) to the affected
Lender or Issuer in immediately available funds on the date of such termination
or assignment the principal of and interest accrued to the date of payment on
the Loans made or Letter of Credit Issued by such affected Lender or Issuer, as
applicable, and all other amounts accrued for such affected Lender’s or Issuer’s
account or owed to it hereunder.

SECTION 2.22. Letters of Credit. (a) On the terms and subject to the conditions
contained in this Agreement, each Issuer agrees to Issue at the request of any
Borrower and for the account of such Borrower one or more Letters of Credit from
time to time on any Business Day during the Revolving Credit Period; provided,
however, that no Issuer shall be under any obligation to Issue (and, upon the
occurrence of any of the events described in clauses (ii), (iii), (iv), (v), and
(vi)(A) below, shall not Issue) any Letter of Credit upon the occurrence of any
of the following:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuer from Issuing such
Letter of Credit or any requirement of law applicable to such Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuer is not otherwise compensated) not in
effect on the date of this Agreement or result in any unreimbursed loss, cost or
expense that was not applicable, in effect or known to such Issuer as of the
date of this Agreement and that such Issuer in good faith deems material to it;

(ii) such Issuer shall have received any written notice of the type described in
clause (d) below;

(iii) after giving effect to the Issuance of such Letter of Credit, the
aggregate Revolving Credit Outstandings would exceed the aggregate Commitments
in effect at such time;

 

31



--------------------------------------------------------------------------------

(iv) after giving effect to the Issuance of such Letter of Credit, (A) the sum
of (i) the Dollar Equivalents of the aggregate undrawn face amount of all
Letters of Credit Issued by such Issuer outstanding at such time and (ii) the
Dollar Equivalent of the Reimbursement Obligations owed to such Issuer at such
time exceeds such Issuer’s L/C Commitment or (B) the sum of (i) the Dollar
Equivalents of the Letter of Credit Undrawn Amounts at such time and (ii) the
Dollar Equivalents of the Reimbursement Obligations at such time exceeds the
Letter of Credit Sublimit;

(v) such Letter of Credit is requested to be denominated in any currency other
than Dollars or Euros; or

(vi) (A) any fees due in connection with a requested Issuance have not been
paid, (B) such Letter of Credit is requested to be Issued in a form that is not
acceptable to such Issuer or (C) the Issuer for such Letter of Credit shall not
have received, in form and substance reasonably acceptable to it and, if
applicable, duly executed by such Borrower, applications, agreements and other
documentation (collectively, a “Letter of Credit Reimbursement Agreement”) such
Issuer generally employs in the ordinary course of its business for the Issuance
of letters of credit of the type of such Letter of Credit.

None of the Lenders (other than the Issuers in their capacity as such) shall
have any obligation to Issue any Letter of Credit.

(b) In no event shall the expiration date of any Letter of Credit (i) be more
than one year after the date of issuance thereof or (ii) be less than five days
prior to the Initial Scheduled Maturity Date (or, (A) with respect to any Letter
of Credit Issued by any Issuer that has consented to the First Extension, if
each of the conditions set forth in Section 2.22(b) with respect to the First
Extension shall have been satisfied, the First Extended Maturity Date or
(B) with respect to any Letter of Credit Issued by any Issuer that has consented
to the Second Extension, if each of the conditions set forth in Section 2.22(b)
with respect to the Second Extension shall have been satisfied, the Second
Extended Maturity Date); provided, however, that any Letter of Credit with a
term less than or equal to one year may provide for the renewal thereof for
additional periods less than or equal to one year, as long as, (x) on or before
the expiration of each such term and each such period, the applicable Borrower
and the Issuer of such Letter or Credit shall have the option to prevent such
renewal and (y) such Borrower shall not permit any such renewal to extend the
expiration date of any Letter beyond the date set forth in clause (ii) above.

(c) In connection with the Issuance of each Letter of Credit, the applicable
Borrower shall give the relevant Issuer and the Administrative Agent at least
two Business Days’ prior written notice, in substantially the form of Exhibit E
(or in such other written or electronic form as is acceptable to the Issuer), of
the requested Issuance of such Letter of Credit (a “Letter of Credit Request”).
Such notice shall be irrevocable and shall specify the Issuer of such Letter of
Credit, the currency of issuance and face amount of the Letter of Credit
requested (whose Dollar Equivalent shall not be less than $1,000,000), the date
of Issuance of such requested Letter of Credit, the date on which such Letter of
Credit is to expire (which date shall be a Business Day) and, in the case of an
issuance, the person for whose benefit the requested Letter of Credit is to be
issued. Such notice, to be effective, must be received by the relevant Issuer
and the Administrative Agent not later than 11:00 a.m. (New York time) on the
second Business Day prior to the requested Issuance of such Letter of Credit.

(d) Subject to the satisfaction of the conditions set forth in this
Section 2.22, the relevant Issuer shall, on the requested date, Issue a Letter
of Credit on behalf of the applicable Borrower in accordance with such Issuer’s
usual and customary business practices. No Issuer shall Issue any Letter of
Credit in the period commencing on the first Business Day after it receives
written notice from

 

32



--------------------------------------------------------------------------------

any Lender or the Administrative Agent that one or more of the conditions
precedent contained in Section 4.02 or clause (a) above (other than those
conditions set forth in clauses (a)(i), (a)(vi)(B) and (C) above and, to the
extent such clause relates to fees owing to the Issuer of such Letter of Credit
and its Affiliates, clause (a)(vi)(A) above) are not on such date satisfied or
duly waived and ending when such conditions are satisfied or duly waived. No
Issuer shall otherwise be required to determine that, or take notice whether,
the conditions precedent set forth in Section 4.02 have been satisfied in
connection with the Issuance of any Letter of Credit.

(e) Each Borrower agrees that, if requested by the Issuer of any Letter of
Credit, it shall execute a Letter of Credit Reimbursement Agreement in respect
to any Letter of Credit Issued hereunder for the account of such Borrower. In
the event of any conflict between the terms of any Letter of Credit
Reimbursement Agreement and this Agreement, the terms of this Agreement shall
govern.

(f) Each Issuer shall comply with the following:

(i) give the Administrative Agent written notice (or telephonic notice confirmed
promptly thereafter in writing), which writing may be a telecopy or electronic
mail, of the Issuance of any Letter of Credit Issued by it, of all drawings
under any Letter of Credit Issued by it and of the payment (or the failure to
pay when due) by any Borrower of any Reimbursement Obligation when due (which
notice the Administrative Agent shall promptly transmit by telecopy, electronic
mail or similar transmission to each Lender);

(ii) upon the request of any Lender, furnish to such Lender copies of any Letter
of Credit Reimbursement Agreement to which such Issuer is a party and such other
documentation as may reasonably be requested by such Lender; and

(iii) no later than 10 Business Days following the last day of each calendar
quarter, provide to the Administrative Agent (and the Administrative Agent shall
provide a copy to each Lender requesting the same) and Alcoa separate schedules
for Documentary Letters of Credit and Standby Letters of Credit issued by it, in
form and substance reasonably satisfactory to the Administrative Agent, setting
forth the aggregate Letter of Credit Obligations, in each case outstanding at
the end of each quarter and any information requested by the Borrowers or the
Administrative Agent relating thereto.

(g) Immediately upon the issuance by an Issuer of a Letter of Credit in
accordance with the terms and conditions of this Agreement, such Issuer shall be
deemed to have sold and transferred to each Lender, and each Lender shall be
deemed irrevocably and unconditionally to have purchased and received from such
Issuer, without recourse or warranty, an undivided interest and participation,
to the extent of such Lender’s Ratable Portion of the Commitments, in such
Letter of Credit and the obligations of the Borrowers with respect thereto
(including all Letter of Credit Obligations with respect thereto) and any
security therefor and guaranty pertaining thereto.

(h) Alcoa and each other Borrower agrees to pay to the Issuer of any Letter of
Credit the amount of all Reimbursement Obligations owing to such Issuer under
any Letter of Credit issued for its account no later than the date that is the
next succeeding Business Day after such Borrower receives written notice from
such Issuer that payment has been made under such Letter of Credit (the
“Reimbursement Date”), irrespective of any claim, set-off, defense or other
right that such Borrower may have at any time against such Issuer or any other
person. In the event that any Issuer makes any payment under any Letter of
Credit and the Borrowers shall not have repaid such amount to such Issuer
pursuant to this clause (h) or any such payment by the Borrowers is rescinded or
set aside for any reason,

 

33



--------------------------------------------------------------------------------

such Reimbursement Obligation shall be payable on demand with interest thereon
computed (i) from the date on which such Reimbursement Obligation arose to the
Reimbursement Date, at the rate of interest applicable during such period to
Loans that are Base Rate Loans and (ii) from the Reimbursement Date until the
date of repayment in full, at the rate of interest applicable during such period
to past due Loans that are Base Rate Loans, and such Issuer shall promptly
notify the Administrative Agent, which shall promptly notify each Lender of such
failure, and each Lender shall promptly and unconditionally pay to the
Administrative Agent for the account of such Issuer the amount of such Lender’s
Ratable Portion of such payment (or the Dollar Equivalent thereof if such
payment was made in any currency other than Dollars) in immediately available
Dollars. If the Administrative Agent so notifies such Lender prior to 11:00 a.m.
(New York time) on any Business Day, such Lender shall make available to the
Administrative Agent for the account of such Issuer its Ratable Portion of the
amount of such payment on such Business Day in immediately available funds. Upon
such payment by a Lender, such Lender shall, except during the continuance of a
Default or Event of Default under clause (g) or clause (h) of Article VII and
notwithstanding whether or not the conditions precedent set forth in
Section 4.02 shall have been satisfied (which conditions precedent the Lenders
hereby irrevocably waive), be deemed to have made a Loan to the applicable
Borrower in the principal amount of such payment. Whenever any Issuer receives
from any Borrower a payment of a Reimbursement Obligation as to which the
Administrative Agent has received for the account of such Issuer any payment
from a Lender pursuant to this clause (h), such Issuer shall pay over to the
Administrative Agent any amount received in excess of such Reimbursement
Obligation and, upon receipt of such amount, the Administrative Agent shall
promptly pay over to each Lender, in immediately available funds, an amount
equal to such Lender’s Ratable Portion of the amount of such payment adjusted,
if necessary, to reflect the respective amounts the Lenders have paid in respect
of such Reimbursement Obligation.

(i) If and to the extent such Lender shall not have so made its Ratable Portion
of the amount of the payment required by clause (h) above available to the
Administrative Agent for the account of such Issuer, such Lender agrees to pay
to the Administrative Agent for the account of such Issuer forthwith on demand
any such unpaid amount together with interest thereon, for the first Business
Day after payment was first due at the Federal Funds Rate and, thereafter, until
such amount is repaid to the Administrative Agent for the account of such
Issuer, at a rate per annum equal to the rate applicable to Base Rate Loans
under the Facility.

(j) Each Borrower’s obligation to pay each Reimbursement Obligation and the
obligations of the Lenders to make payments to the Administrative Agent for the
account of the Issuers with respect to Letters of Credit shall be absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement, under any and all circumstances whatsoever,
including the occurrence of any Default or Event of Default, and irrespective of
any of the following:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, set-off, defense or other right that Alcoa,
any other Borrower, any other party guaranteeing, or otherwise obligated with,
any Borrower, any Subsidiary or other Affiliate thereof or any other person may
at any time have against the beneficiary under any Letter of Credit, any Issuer,
the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

 

34



--------------------------------------------------------------------------------

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the Issuer under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit; and

(vi) any other act or omission to act or delay of any kind of the Issuer, the
Lenders, the Administrative Agent or any other person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.22, constitute a legal or
equitable discharge of Alcoa’s or any other Borrower’s obligations hereunder.

Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not result in any liability of
such Issuer to the Borrowers or any Lender. In determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof, the Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the Issuer may rely exclusively on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Issuer.

SECTION 2.23. Defaulting Lender

(a) Reallocation of Defaulting Lender Commitment. If a Lender becomes, and
during the period it remains, a Defaulting Lender, the following provisions
shall apply with respect to any outstanding Obligations:

(i) the Ratable Portion of such Defaulting Lender with respect to any Letter of
Credit Obligations will, subject to the limitation in the first proviso below,
automatically be reallocated (effective on the date such Lender becomes a
Defaulting Lender) among the Lenders that are Non-Defaulting Lenders pro rata in
accordance with their respective Commitments; provided, that (A) the sum of each
Non-Defaulting Lender’s Ratable Portion of the Revolving Credit Outstandings may
not in any event exceed the Commitment of such Non-Defaulting Lender as in
effect at the time of such reallocation and (B) neither such reallocation nor
any payment by a Non-Defaulting Lender pursuant thereto will constitute a waiver
or release of any claim each Borrower, the Administrative Agent, the Issuer or
any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender;

(ii) to the extent that any portion (the “unreallocated portion”) of the Ratable
Portion of such Defaulting Lender with respect to any Letter of Credit
Obligations cannot be so reallocated, whether by reason of the first proviso in
clause (i) above or otherwise, the applicable

 

35



--------------------------------------------------------------------------------

Borrower will, not later than 10 Business Days after demand by the
Administrative Agent (at the direction of the Issuer), (A) deposit in a cash
collateral account maintained with the Administrative Agent an amount at least
equal to the aggregate amount of the unreallocated portion of such Letter of
Credit Obligations or (B) make other arrangements satisfactory to the
Administrative Agent, and to the Issuer, as the case may be, in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender; and

(iii) any amount paid by any Borrower or otherwise received by the
Administrative Agent for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Lender, but will
instead be retained by the Administrative Agent in a segregated, non-interest
bearing account until (subject to Section 2.10) the termination of the
Commitments and payment in full of all Obligations of each Borrower hereunder
and will be applied by the Administrative Agent, to the fullest extent permitted
by law, to the making of payments from time to time in the following order of
priority: first to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent under this Agreement, second to the payment of any
amounts owing by such Defaulting Lender to the Issuer under this Agreement,
third to the payment of post-default interest and then current interest due and
payable to the Lenders hereunder other than Defaulting Lenders, ratably among
them in accordance with the amounts of such interest then due and payable to
them, fourth to the payment of fees then due and payable to the Non-Defaulting
Lenders hereunder, ratably among them in accordance with the amounts of such
fees then due and payable to them, fifth to pay principal and Reimbursement
Obligations then due and payable to the Non-Defaulting Lenders hereunder ratably
in accordance with the amounts thereof then due and payable to them, sixth to
the ratable payment of other amounts then due and payable to the Non-Defaulting
Lenders, and seventh after the termination of the Commitments and payment in
full of all Obligations of each Borrower hereunder, to pay amounts owing under
this Agreement to such Defaulting Lender or as a court of competent jurisdiction
may otherwise direct.

(b) Cash Collateral Call. If any Lender becomes, and during the period it
remains, a Defaulting Lender, if any Letter of Credit is at the time
outstanding, the Issuer may (except, in the case of a Defaulting Lender, to the
extent the Commitments have been fully reallocated pursuant to Section 2.23(a)),
by notice to Alcoa and each other Borrower and such Defaulting Lender through
the Administrative Agent, require any Borrower (i) to deposit in a cash
collateral account maintained by the Administrative Agent an amount at least
equal to 105% of the aggregate amount of the unreallocated obligations
(contingent or otherwise) of such Defaulting Lender to be applied pro rata in
respect thereof, or (ii) to make other arrangements satisfactory to the
Administrative Agent, and to the Issuer, as the case may be, in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender.

(c) Right to Give Drawdown Notices. In furtherance of the foregoing, if any
Lender becomes, and during the period it remains, a Defaulting Lender, the
Issuer is hereby authorized by any Borrower (which authorization is irrevocable
and coupled with an interest) to give, in its discretion, through the
Administrative Agent, notices of Borrowing pursuant to Section 2.03 in such
amounts and at the rate of interest applicable during such period to Loans that
are Base Rate Loans and in such times as may be required to (i) pay matured
Reimbursement Obligations and/or (ii) deposit in a cash collateral account
maintained by the Administrative Agent the obligations of such Borrower in
respect of outstanding Letters of Credit in an amount at least equal to the
aggregate amount of the obligations (contingent or otherwise) of such Defaulting
Lender in respect of such Letter of Credit.

 

36



--------------------------------------------------------------------------------

(d) Termination of Defaulting Lender Commitments. Alcoa may terminate the unused
amount of the Commitment of a Defaulting Lender upon not less than 10 Business
Days’ prior notice to the Administrative Agent (which will promptly notify the
Lenders thereof); provided, that such termination will not be deemed to be a
waiver or release of any claim any Borrower, the Administrative Agent, the
Issuer or any Lender may have against such Defaulting Lender.

(e) Cure. If any Borrower, the Administrative Agent and the Issuer agree in
writing in their discretion that a Lender is no longer a Defaulting Lender, as
the case may be, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
amounts then held in the segregated account referred to in Section 2.23(a)),
such Lender will, to the extent applicable, purchase at par such portion of
outstanding Loans of the other Lenders and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause such Lender’s
Ratable Portion to be on a pro rata basis in accordance with its Commitment,
whereupon such Lender will cease to be a Defaulting Lender and will be a
Non-Defaulting Lender; provided, that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of any Borrower
while such Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Non-Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender
having been a Defaulting Lender.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to each of the Lenders, the Issuers and
the Administrative Agent with respect to itself as follows (except that the
Borrowing Subsidiaries make no representations or warranties under Section 3.06
or 3.09):

SECTION 3.01. Organization. Such Borrower is duly organized, validly existing
and, where applicable, in good standing under the laws of its jurisdiction of
organization and is duly qualified to do business as a foreign corporation (or
other entity, as applicable) and, where applicable, is in good standing in all
other jurisdictions in which the ownership of its properties or the nature of
its activities or both makes such qualification necessary, except to the extent
that failure to be so qualified would not result in a Material Adverse Effect.

SECTION 3.02. Authorization. Such Borrower has power and authority, corporate or
otherwise, to execute, deliver and carry out the provisions of this Agreement
and each other Loan Document to which it is a party, or to become a party to
this Agreement in accordance with the terms hereof and the terms of each other
Loan Document, to borrow hereunder and to perform its obligations hereunder,
under each other Loan Document to which it is a party, and all such action has
been duly and validly authorized by all necessary proceedings, corporate or
otherwise, on its part.

SECTION 3.03. Enforceability. This Agreement and each other Loan Document to
which such Borrower is a party has been duly executed and delivered by such
Borrower and constitutes the legal, valid and binding obligation of such
Borrower enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or by general principles of equity limiting
the availability of equitable remedies.

 

37



--------------------------------------------------------------------------------

SECTION 3.04. Governmental Approvals. No authorization, consent, approval,
license, exemption or other action by, and no registration, qualification,
designation, declaration or filing with, any Governmental Authority is necessary
in connection with such Borrower’s execution and delivery of this Agreement and
each other Loan Document to which such Borrower is a party, the consummation by
any Borrower of the transactions contemplated hereby or thereby or such
Borrower’s performance of or compliance with the terms and conditions hereof or
thereof.

SECTION 3.05. No Conflict. None of the execution and delivery by such Borrower
of this Agreement and each other Loan Document to which such Borrower is a
party, the consummation by such Borrower of the transactions contemplated hereby
and thereby or performance by such Borrower of or compliance by such Borrower
with the terms and conditions hereof or thereof will (a) violate any law,
constitution, statute, treaty, regulation, rule, ordinance, order, injunction,
writ, decree or award of any Governmental Authority to which it is subject,
(b) conflict with or result in a breach or default under its charter or
Memorandum and Articles of Association or by-laws (or equivalent organizational
or governing documents), as applicable, (c) conflict with or result in a breach
or default which is material in the context of this Agreement under any
agreement or instrument to which such Borrower is a party or by which it or any
of its properties, whether now owned or hereafter acquired, may be subject or
bound or (d) result in the creation or imposition of any Lien prohibited by
Section 6.01 upon any property or assets, whether now owned or hereafter
acquired, of such Borrower.

SECTION 3.06. Financial Statements. In the case of Alcoa, it has furnished to
the Lenders copies of its consolidated balance sheet as of December 31, 2009 and
2010, and the related consolidated statements of income and shareholders’ equity
and cash flows for the three years ended December 31, 2010, all audited by
PricewaterhouseCoopers LLP, and Alcoa’s unaudited consolidated balance sheets as
at March 31, 2011 and June 30, 2011 and the related unaudited consolidated
statements of income and shareholders’ equity and cash flows for the three
months and six months, as applicable, then ended. Such financial statements
(including the notes thereto) present fairly the financial condition of Alcoa
and its Subsidiaries as of such dates and the results of their operations and
cash flows for the periods then ended (subject, in the case of said balance
sheets as at March 31, 2011 and June 30, 2011, and said statements of income,
shareholders equity and cash flows for the three months and six months, as
applicable, then ended, to the absence of footnote disclosure and normal
year-end audit adjustments), all in conformity with GAAP.

SECTION 3.07. No Defaults. No event has occurred and is continuing and no
condition exists which constitutes a Default or Event of Default hereunder. Such
Borrower is not in violation of (i) any term of its charter or constitution or
by-laws (or the equivalent organizational or governing documents), as
applicable, or (ii) any agreement or instrument to which it is a party or by
which it or any of its properties may be subject or bound where such violation
is likely to result in a Material Adverse Effect.

SECTION 3.08. Litigation. Except as set forth in the financial statements
referred to in Section 3.06 or the Exchange Act Reports or otherwise disclosed
on Schedule 3.08, there is no pending or, to the knowledge of any of its
Responsible Officers, threatened proceeding by or before any Governmental
Authority against Alcoa or any or its Subsidiaries, which in the opinion of
Alcoa’s counsel is likely to result in a Material Adverse Effect.

SECTION 3.09. No Material Adverse Change. As of the date of this Agreement,
there has been no material adverse change in the business, assets, operations or
financial condition of itself and its Subsidiaries, taken as a whole, except, in
the case of Alcoa and the Borrowing Subsidiaries, as disclosed in the Exchange
Act Reports, since December 31, 2010.

 

38



--------------------------------------------------------------------------------

SECTION 3.10. Employee Benefit Plans. (a) U.S. Plans. Each Plan is in compliance
with all requirements of ERISA and the regulations and published interpretations
thereunder except to the extent such non-compliance could not reasonably be
expected to result in a Material Adverse Effect. No Reportable Event has
occurred as to which any Borrower or any ERISA Affiliate was required to file a
report with the PBGC that alone or together with any other Reportable Event
would reasonably be expected to result in a liability of such Borrower to the
PBGC in an aggregate amount in excess of $50,000,000. The aggregate present
value of all benefit liabilities under the Plans (based on the assumptions used
to fund such Plans) did not, as of the last annual valuation dates applicable
thereto, exceed the aggregate value of the assets of the Plans by more than 10%
of Consolidated Net Worth. Neither such Borrower nor any ERISA Affiliate has
incurred any Withdrawal Liability that would reasonably be expected to result in
a Material Adverse Effect. Neither such Borrower nor any ERISA Affiliate has
received any notification that any Multiemployer Plan is in reorganization or
has been terminated within the meaning of Title IV of ERISA, and no Responsible
Officer of any Borrower has knowledge of any fact which would reasonably be
expected to result in the reorganization or termination of a Multiemployer Plan
where such reorganization or termination has resulted or would reasonably be
expected to result, through increases in the contributions required to be made
to such Plan or otherwise, in a Material Adverse Effect.

(b) Foreign Plans. Each Foreign Plan is in compliance with all requirements of
law applicable thereto and the respective requirements of the governing
documents for such plan except to the extent such non-compliance could not
reasonably be expected to result in a Material Adverse Effect. With respect to
each Foreign Pension Plan, none of the Borrowers, their respective Affiliates or
any of their directors, officers, employees or agents has engaged in a
transaction which would subject any of the Borrowers, directly or indirectly, to
a tax or civil penalty which could reasonably be expected to result in a
Material Adverse Effect. With respect to each Foreign Plan, adequate reserves
have been established in the financial statements furnished to Lenders in
respect of any unfunded liabilities in accordance with applicable law and
prudent business practice or, where required, in accordance with ordinary
accounting practices in the jurisdiction in which such Foreign Plan is
maintained. The aggregate unfunded liabilities, after giving effect to any such
reserves for such liabilities, with respect to such Foreign Plans could not
reasonably be expected to result in a Material Adverse Effect. There are no
actions, suits or claims (other than routine claims for benefits) pending or
threatened in writing against any of the Borrowers or any of their Affiliates
with respect to any Foreign Plan which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

SECTION 3.11. Title to Properties; Possession Under Leases. (a) Such Borrower
and each of its Subsidiaries have good and marketable title to, or valid
leasehold interests in, all its material properties and assets, except for minor
defects in title that do not materially interfere with its ability to conduct
its business as currently conducted or to utilize such properties and assets for
their intended purposes.

(b) Such Borrower and each of its Subsidiaries have complied with all material
obligations under all material leases to which it is a party and all such leases
are in full force and effect. Such Borrower and its Subsidiaries enjoy peaceful
and undisturbed possession under all such material leases.

SECTION 3.12. Investment Company Act. None of Alcoa or any Borrowing Subsidiary
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

39



--------------------------------------------------------------------------------

SECTION 3.13. Tax Returns. Such Borrower and its Subsidiaries have filed or
caused to be filed all material Federal, state, local and foreign tax returns
required to have been filed by it in all jurisdictions in which such tax returns
are required to be filed and all such tax returns are true, complete and correct
in all material respects. Each Borrower and its Subsidiaries has paid or caused
to be paid all material taxes shown to be due and payable on such returns or on
any assessments received by it, except taxes that are being contested in good
faith by appropriate proceedings and for which adequate reserves are maintained
on the applicable financial statements in accordance with GAAP.

SECTION 3.14. Compliance with Laws and Agreements. (a) Neither such Borrower nor
any of its Subsidiaries is in violation of any law, rule or regulation, or in
default with respect to any judgment, writ, injunction or decree of any
Governmental Authority, where such violation or default would reasonably be
expected to result in a Material Adverse Effect.

(b) Neither such Borrower nor any of its Subsidiaries is in default in any
material manner under any provision of any indenture or other agreement or
instrument evidencing Indebtedness, or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default would be reasonably likely to
result in a Material Adverse Effect.

SECTION 3.15. No Material Misstatements. Except for information not prepared by
or on behalf of Alcoa and expressly disclaimed thereby, no information, report,
financial statement, exhibit or schedule furnished by or on behalf of such
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or included herein or delivered pursuant thereto
contained or contains any material misstatement of fact or omitted or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were or are made, not misleading.

SECTION 3.16. Use of Proceeds; Federal Reserve Regulations. The proceeds of any
Loan and any Letter of Credit will be used (a) to refinance indebtedness (if
any) outstanding under the Existing Five-Year Credit Agreement and (b) to
provide working capital or for other general corporate purposes, including but
not limited to the support of Alcoa’s Commercial Paper program. No part of the
proceeds of any Loan to such Borrower will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations U and X.

SECTION 3.17. No Trusts. Such Borrower is not entering into this Agreement in
its capacity as trustee of any trust.

ARTICLE IV

CONDITIONS OF EFFECTIVENESS, LENDING, LETTERS OF CREDIT

AND DESIGNATION OF BORROWING SUBSIDIARIES

The obligations of the Lenders to make Loans to any Borrower hereunder and the
obligation of each Issuer to Issue Letters of Credit hereunder are subject to
the satisfaction of the conditions set forth in Sections, 4.01, 4.02 and 4.03
below (and, in the case of Loans to, or Letters of Credit for the account of,
any Borrowing Subsidiary, the satisfaction, as to such Borrowing Subsidiary, of
the conditions set forth in Section 4.04 below):

 

40



--------------------------------------------------------------------------------

SECTION 4.01. Effective Date. On the Effective Date:

(a) The Administrative Agent shall have received a written opinion reasonably
satisfactory to the Administrative Agent and the Lenders of Thomas F. Seligson,
Counsel of Alcoa, dated the Effective Date and addressed to the Administrative
Agent and the Lenders.

(b) All legal matters incident to this Agreement and the borrowings hereunder
shall be reasonably satisfactory to the Lenders and to Weil, Gotshal & Manges
LLP, counsel for the Administrative Agent.

(c) The Administrative Agent shall have received (i) this Agreement, duly
executed and delivered by Alcoa, (ii) a copy, including all amendments thereto,
of the charter of Alcoa, certified as of a recent date by the Secretary of State
or other appropriate official of its jurisdiction of incorporation and a
certificate as to the good standing of Alcoa as of a recent date, from such
Secretary of State or other official; (iii) a certificate of the Secretary or
Assistant Secretary of Alcoa dated the Effective Date and certifying (A) that
attached thereto is a true and complete copy of the by-laws of Alcoa as in
effect on the Effective Date showing all amendments thereto since the date of
the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors of
Alcoa authorizing the execution, delivery and performance of this Agreement and
the borrowings by Alcoa hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
charter of Alcoa has not been amended since the date of the last amendment
thereto shown on the certificate of good standing furnished pursuant to clause
(ii) above and (D) as to the incumbency and specimen signature of each officer
executing this Agreement or any other document delivered in connection herewith
on behalf of Alcoa; (iv) a certificate of another officer of Alcoa as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (iii) above; and (v) such other
documents as the Lenders or Weil, Gotshal & Manges LLP, counsel for the
Administrative Agent may reasonably request.

(d) No loans shall be outstanding under the Existing Five-Year Credit Agreement
and the commitments under such agreement shall have been terminated.

(e) The representations and warranties set forth in Article III hereof shall be
true and correct in all material respects on and as of the Effective Date with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

(f) The Administrative Agent shall have received certificates dated the
Effective Date and signed by a Financial Officer of Alcoa confirming the
satisfaction of the conditions precedent set forth in paragraphs (d) and (e) of
this Section 4.01 and that as of the Effective Date, no Event of Default or
Default has occurred and is continuing.

(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date.

(h) The Administrative Agent shall have received certificates of a Responsible
Officer of Alcoa, each dated the Effective Date and stating that (i) except as
disclosed in the Exchange Act Reports or otherwise disclosed in such
certificate, Alcoa and each of its Subsidiaries have complied in all respects
with all Federal, state, local and foreign statutes, ordinances, orders,
judgments, rulings and regulations relating to environmental pollution or to
environmental regulation or control except to the extent any such failure so to
comply would not, alone or together with any other such failure, be reasonably
likely to result in a Material Adverse Effect; (ii) neither Alcoa nor any of its
Subsidiaries has received notice of any failure so to comply which alone or
together with any other such failure would be reasonably likely to result in a
Material Adverse Effect; and (iii) the plants of Alcoa and its Subsidiaries

 

41



--------------------------------------------------------------------------------

do not manage any hazardous wastes, toxic pollutants or substances similarly
denominated in violation of any applicable law or regulations promulgated
pursuant thereto including, for operations within the United States, the
Resource Conservation and Recovery Act, the Comprehensive Environmental Response
Compensation and Liability Act, the Hazardous Materials Transportation Act, the
Toxic Substance Control Act, the Clean Air Act, the Clean Water Act or any other
applicable law, where such violation would be reasonably likely to result,
individually or together with any such other violations, in a Material Adverse
Effect.

SECTION 4.02. All Borrowings and Issuances of Letters of Credit. On the date of
each Borrowing and each Issuance of a Letter of Credit:

(a) Such Borrower shall have provided the notice as required by Section 2.03,
and, with respect to any Letter of Credit, the Administrative Agent and the
applicable Issuer shall have received a duly executed Letter of Credit Request.

(b) The representations and warranties set forth in Article III hereof (other
than the representations and warranties set forth in Sections 3.08, 3.09 and
3.10) shall be true and correct in all material respects on and as of the date
of such Borrowing with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date.

(c) Each Borrower shall be in compliance in all material respects with all the
terms and provisions set forth herein on its part to be observed or performed,
and at the time of and immediately after such Borrowing no Event of Default or
Default shall have occurred and be continuing.

(d) In the case of any Borrowing which would cause the aggregate principal
amount of outstanding Loans under this Agreement, and any other “Facilities” (as
defined in the resolutions duly adopted by the Board of Directors of Alcoa on
May 7, 2009) to exceed $10,000,000,000, such Borrowing shall have been duly
authorized by Alcoa and the Administrative Agent shall have received a true and
complete copy of resolutions duly adopted by the Board of Directors of Alcoa
authorizing such Borrowing.

(e) There shall have been paid to the Administrative Agent, for the account of
the Lenders, all fees and expenses (including reasonable fees and expenses of
counsel) due and payable on or before such Borrowing.

Each Borrowing by any Borrower, and each submission by any Borrower to an Issuer
of a Letter of Credit Request, and the Issuance of each Letter of Credit
requested therein, shall be deemed to constitute a representation and warranty
by such Borrower and, in the case of a Borrowing Subsidiary, Alcoa on the date
of such Borrowing as to the matters specified in paragraphs (b), (c) and (d) of
this Section 4.02. Notwithstanding any contrary provision hereof, a conversion
of a Borrowing to a different Type or a continuation of a Borrowing in its
existing Type shall not be considered a new Borrowing.

SECTION 4.03. Additional Conditions to Issuances. In addition to the other
conditions precedent herein set forth, if any Lender becomes, and during the
period it remains, a Defaulting Lender, the Issuer will not be required to Issue
any Letter of Credit or to amend any outstanding Letter of Credit to increase
the face amount thereof, alter the drawing terms thereunder or extend the expiry
date thereof unless the Administrative Agent and the Issuer are satisfied that
any exposure that would result therefrom is eliminated or fully covered by the
Commitments of the Non-Defaulting Lenders or by a sufficient amount deposited in
a cash collateral account maintained by the Administrative Agent or a
combination thereof satisfactory to the Administrative Agent and the Issuer.

 

42



--------------------------------------------------------------------------------

SECTION 4.04. Designation of Borrowing Subsidiaries. On each Designation Date:

(a) The Administrative Agent shall have received (i) a copy of the charter or
equivalent organizational document including all amendments thereto, of each
applicable Borrowing Subsidiary, certified as of a recent date by the Secretary
of State or the appropriate foreign governmental official of the state or
country of its organization, and a certificate as to the good standing, if
available, of such Borrowing Subsidiary as of a recent date from such Secretary
of State or appropriate foreign governmental official, or such other evidence of
status reasonably satisfactory to the Administrative Agent under such Borrowing
Subsidiary’s jurisdiction of organization, as applicable; (ii) a certificate of
the Secretary or Assistant Secretary of such Borrowing Subsidiary dated the
Designation Date and certifying (A) that attached thereto is a true and
completed copy of the by-laws, or equivalent governing document, of such
Borrowing Subsidiary as in effect on the Designation Date showing all amendments
thereto since the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors, or equivalent governing body or person, of
such Borrowing Subsidiary authorizing the execution, delivery and performance of
this Agreement and the borrowings hereunder, and that such resolutions have not
been modified, rescinded or amended and are in full force and effect, (C) that
the charter, or equivalent organizational document, of such Borrowing Subsidiary
has not been amended since the date of the last amendment thereto shown on the
certificate of good standing or other evidence of status furnished pursuant to
clause (i) above, and (D) as to the incumbency and specimen signature of each
officer executing or any other document delivered in connection herewith on
behalf of such Borrowing Subsidiary; and (iii) a certificate of another officer
as to the incumbency and specimen signature of the Secretary or Assistant
Secretary executing the certificate pursuant to (ii) above.

(b) The Administrative Agent shall have received a Designation of Borrowing
Subsidiary of each applicable Borrowing Subsidiary as provided in
Section 10.04(f).

ARTICLE V

AFFIRMATIVE COVENANTS

So long as any Obligation or any Commitment remains outstanding, unless the
Required Lenders shall otherwise consent in writing:

SECTION 5.01. Financial Statements, Reports, etc. Alcoa shall furnish to the
Administrative Agent the following, and the Administrative Agent shall make a
copy thereof available to each Lender:

(a) Within 90 days after the end of each fiscal year its consolidated balance
sheet and related statements of income and cash flow audited by independent
public accountants of recognized national standing, accompanied by an opinion of
such accountants (which shall not be qualified as to scope of audit or in any
manner calling into question the status of its business as a going concern) to
the effect that such consolidated financial statements fairly present its
financial condition and results of operations and that of its consolidated
Subsidiaries, taken as a whole, in accordance with GAAP;

(b) Within 50 days after the end of each of the first three fiscal quarters of
each fiscal year, its Form 10-Q as prescribed by the SEC;

(c) No later than the respective delivery due dates of financial statements
under (a) and (b) above, a certificate of a Financial Officer (i) certifying
that no Event of Default or Default has

 

43



--------------------------------------------------------------------------------

occurred and is continuing or, if such an Event of Default or Default has
occurred and is continuing, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto and
(ii) setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenant contained in
Section 6.03;

(d) Promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by it (other than
registration statements and prospectuses related to offerings to directors,
officers or employees) with the SEC or any Governmental Authority succeeding to
any of or all the functions of the SEC, or with any national securities
exchange, or distributed to its shareholders, as the case may be; and

(e) Promptly, from time to time, such other information regarding its
operations, business affairs and financial condition, or compliance with the
terms of this Agreement, as the Administrative Agent or any Lender may
reasonably request.

Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an Approved Electronic Platform to which the Lenders
have been granted access or shall be available on the website of the SEC at
http://www.sec.gov (and a confirming electronic correspondence is delivered or
caused to be delivered by Alcoa to the Administrative Agent providing notice of
such availability); provided that Alcoa shall deliver paper copies of such
information to the Administrative Agent for delivery to any Lender that requests
such delivery. Information required to be delivered pursuant to this
Section 5.01 (other than the information that pursuant to the immediately
preceding sentence is deemed to have been delivered if it is made available on
the website of the SEC) shall be delivered by electronic communications pursuant
to the procedures set forth in Section 9.03.

SECTION 5.02. Pari Passu Ranking. Each Borrower shall ensure that any amounts
payable by it hereunder will at all times rank at least pari passu with all
other unsecured, unsubordinated Indebtedness of such Borrower except to the
extent any such Indebtedness may be preferred by law.

SECTION 5.03. Maintenance of Properties. Each Borrower shall, and shall cause
its Subsidiaries to, maintain and keep its properties in such repair, working
order and condition, and make or cause to be made all such needful and proper
repairs, renewals and replacements thereto, as in the judgment of such Borrower
are necessary and in the interests of such Borrower; provided, however, that
nothing in this Section 5.03 shall prevent such Borrower (or any Subsidiary
thereof) from selling, abandoning or otherwise disposing of any of its
respective properties or discontinuing a part of its respective businesses from
time to time if, (i) in the judgment of such Borrower, such sale, abandonment,
disposition or discontinuance is advisable and (ii) in the case of a sale or
other disposition, is a transaction permitted under Section 6.02.

SECTION 5.04. Obligations and Taxes. Each Borrower shall pay its Indebtedness
and other obligations that, if not paid, would result in a Material Adverse
Effect before the same shall become delinquent or in default, and pay and
discharge all (i) material taxes upon or against it, or against its properties,
and (ii) all claims which could reasonably be expected, if unpaid, to become a
Lien upon its property (other than a Lien permitted under Section 6.01), in each
case prior to the date on which penalties attach thereto, unless and to the
extent that any such obligation or tax is being contested in good faith and
adequate reserves with respect thereto are maintained on the applicable
financial statements in accordance with GAAP.

 

44



--------------------------------------------------------------------------------

SECTION 5.05. Insurance. Each Borrower shall, and shall cause its consolidated
Subsidiaries to, insure and keep insured, in each case with reputable insurance
companies, so much of its respective properties to such an extent and against
such risks, or in lieu thereof, in the case of any Borrower, maintain or cause
to be maintained a system or systems of self-insurance, as is customary in the
case of corporations engaged in the same or similar business or having similar
properties similarly situated.

SECTION 5.06. Existence; Businesses and Properties. (a) Each Borrower shall do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence in its jurisdiction of organization, except
as otherwise expressly permitted under Section 6.02.

(b) Each Borrower shall do or cause to be done all things necessary to obtain,
preserve, renew, extend and keep in full force and effect the rights, licenses,
permits, franchises, authorizations, patents, copyrights, trademarks and trade
names material to the conduct of its business as its Board of Directors shall
determine in its judgment.

SECTION 5.07. Compliance with Laws. (a) Each Borrower shall comply in all
material respects with all applicable laws, rules, regulations and orders of any
Governmental Authority to which it is subject, whether now in effect or
hereafter enacted, such that no failure so to comply will result in the levy of
any penalty or fine which shall have a Material Adverse Effect.

(b) Each Borrower shall comply in all material respects with the applicable
provisions of ERISA and all other related applicable laws and furnish to the
Administrative Agent and each Lender (i) as soon as possible, and in any event
within 30 days after any Responsible Officer of such Borrower or any ERISA
Affiliate either knows or has reason to know that any ERISA Event has occurred
that alone or together with any other ERISA Event would reasonably be expected
to result in liability of such Borrower to the PBGC in an aggregate amount
exceeding $50,000,000, a statement of a Financial Officer setting forth details
as to such ERISA Event and the action proposed to be taken with respect thereto,
together with a copy of the notice, if any, of such ERISA Event given to the
PBGC or other Governmental Authority, (ii) promptly after receipt thereof, a
copy of any notice such Borrower or any ERISA Affiliate may receive from the
PBGC or other Governmental Authority relating to the intention of the PBGC or
other Governmental Authority to terminate any Plan or Plans (other than a Plan
maintained by an ERISA Affiliate which is considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Code), or any Foreign
Plan or Foreign Plans, or to appoint a trustee to administer any Plan or Plans,
or any Foreign Plan or Foreign Plans, (iii) within 10 days after the due date
for filing with the PBGC pursuant to Section 412(n) of the Code of a notice of
failure to make a required installment or other payment with respect to a Plan,
a statement of a Financial Officer setting forth details as to such failure and
the action proposed to be taken with respect thereto, together with a copy of
such notice given to the PBGC and (iv) promptly and in any event within 30 days
after receipt thereof by such Borrower or any ERISA Affiliate from the sponsor
of a Multiemployer Plan, a copy of each notice received by such Borrower or
ERISA Affiliate concerning (A) the imposition of Withdrawal Liability in excess
of $50,000,000 or (B) a determination that a Multiemployer Plan is, or is
expected to be, terminated or in reorganization, in each case within the meaning
of Title IV of ERISA, if such termination or reorganization would reasonably be
expected to result, alone or with any other such termination or reorganization,
in increases in excess of $50,000,000 in the contributions required to be made
to the relevant Plan or Plans.

SECTION 5.08. Default Notices. Each Borrower shall furnish to the Administrative
Agent prompt written notice upon its becoming aware of any Event of Default or
Default, specifying the nature and extent thereof and the corrective action (if
any) proposed to be taken with respect thereto.

 

45



--------------------------------------------------------------------------------

SECTION 5.09. Borrowing Subsidiaries. Alcoa shall cause each Borrowing
Subsidiary at all times to be a wholly-owned Subsidiary.

ARTICLE VI

NEGATIVE COVENANTS

Each Borrower covenants and agrees with each Lender that, so long as any
Obligation or any Commitment remains outstanding, unless the Required Lenders
shall otherwise consent in writing, such Borrower will not:

SECTION 6.01. Liens. (a) Create or incur, or permit any Restricted Subsidiary to
create or incur, any Lien on its property or assets (including stock or other
securities of any person, including any of its Subsidiaries) now or hereafter
acquired by it or on any income or revenues or rights in respect thereof,
securing Indebtedness for borrowed money, without ratably securing the Loans;
provided, however, that the foregoing shall not apply to the following:

(i) Liens on property or assets of any corporation existing at the time such
corporation becomes a Restricted Subsidiary;

(ii) Liens existing on any property or asset at or prior to the acquisition
thereof by such Borrower or a Restricted Subsidiary, Liens on any property or
asset securing the payment of all or any part of the purchase price of such
property or asset, Liens on any property or asset securing any Indebtedness
incurred prior to, at the time of or within 180 days after the acquisition of
such property or asset for the purpose of financing all or any part of the
purchase price thereof or Liens on any property or asset securing any
Indebtedness incurred for the purpose of financing all or any part of the cost
to such Borrower or Restricted Subsidiary of improvements thereto;

(iii) Liens securing Indebtedness of a Restricted Subsidiary owing to Alcoa or
to another Restricted Subsidiary;

(iv) Liens existing on the Effective Date, and set forth on Schedule 6.01(a);

(v) Liens on property of a person existing at the time such person is merged
into or consolidated with Alcoa or a Restricted Subsidiary or at the time such
person becomes a Subsidiary of Alcoa through the direct or indirect acquisition
of capital stock of such person by Alcoa or at the time of a sale, lease or
other disposition of the properties of a person as an entirety or substantially
as an entirety to Alcoa or a Restricted Subsidiary;

(vi) Liens on any property owned by Alcoa or any Restricted Subsidiary, in favor
of the United States of America or any state thereof, or any department, agency
or instrumentality or political subdivision of the United States of America or
any State thereof, or in favor of any other country, or any political
subdivision thereof, to secure partial, progress, advance or other payments
pursuant to any contract or statute or to secure any Indebtedness incurred for
the purpose of financing all or any part of the purchase price or the cost of
construction of the property subject to such Liens;

(vii) Liens for taxes or other governmental charges not at the time delinquent
or thereafter payable without penalty or being contested in good faith by
appropriate proceedings and for which adequate reserves are maintained by the
applicable financial statements in accordance with GAAP; and

 

46



--------------------------------------------------------------------------------

(viii) any extension, renewal or replacement (or successive extensions, renewals
or replacements) in whole or in part of the Liens referred to in clauses
(i) through (vi) of this Section 6.01(a); provided, however, that each such
extension, renewal or replacement is limited to all or a part of the property
which secured the Lien so extended, renewed or replaced (and any improvements
thereon).

(b) Notwithstanding paragraph (a) of this Section 6.01 and in addition to the
Liens permitted thereunder, each Borrower and any Restricted Subsidiary may
create or incur Liens which would otherwise be subject to the foregoing
restrictions to secure Indebtedness for borrowed money in an aggregate amount
which does not at the time exceed 10% of the Consolidated Net Tangible Assets of
Alcoa and its consolidated Subsidiaries at such time.

SECTION 6.02. Consolidation, Merger, Sale of Assets, etc. Consolidate or merge
with or into any other person or sell, lease or transfer all or substantially
all of its property and assets, or agree to do any of the foregoing, unless
(a) no Default or Event of Default has occurred and is continuing or would
result immediately after giving effect thereto, (b) if such Borrower is not the
surviving corporation or if such Borrower sells, leases or transfers all or
substantially all of its property and assets, Alcoa or the surviving corporation
or the person purchasing or being leased the assets agrees to be bound by the
terms and provisions applicable to such Borrower hereunder, and (c)(i) in the
case of Alcoa, immediately after such transaction, individuals who were
directors of Alcoa during the twelve month period prior to such merger, sale or
lease (together with any replacement or additional directors whose election was
recommended by or who were elected by a majority of directors then in office)
constitute the Board of Directors of the surviving corporation or the person
purchasing or being leased the assets and (ii) in the case of a Borrowing
Subsidiary, (A) the surviving corporation or the person purchasing or being
leased the assets is Alcoa or a wholly-owned Subsidiary of Alcoa and (B) if the
surviving corporation or such person is not Alcoa, Alcoa agrees to guarantee
pursuant to Article VIII the obligations of such person under this Agreement.

SECTION 6.03. Financial Undertaking. In the case of Alcoa, permit the aggregate
Indebtedness of Alcoa and its consolidated Subsidiaries, after eliminating
intercompany items, to exceed 150% of Consolidated Net Worth of Alcoa and its
consolidated Subsidiaries.

SECTION 6.04. Change in Business. In the case of Alcoa, together with its
consolidated Subsidiaries, cease to be primarily engaged in the production and
sale of aluminum products.

 

47



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

In case of the happening of any of the following events (“Events of Default”):

(a) any Borrower shall default in the payment when due of any principal of any
Loan or any Reimbursement Obligation and, if such default shall result from the
failure of any third party payments system used by such Borrower, such default
shall continue for a period of two Business Days;

(b) any Borrower shall fail to pay when due any interest, fee or other amount
payable under this Agreement or Alcoa shall fail to pay any amount due under
Article VIII upon demand therefor, and, in each case, such failure shall
continue for a period of five Business Days;

(c) any representation or warranty made or deemed made by a Borrower under this
Agreement or any statement made by a Borrower in any financial statement,
certificate, report, exhibit or document furnished by or on behalf of such
Borrower in connection with this Agreement shall prove to have been false or
misleading in any material respect as of the time when made and, if such
representation or warranty is able to be corrected, such representation or
warranty is not corrected within 20 days after such Borrower’s knowledge that it
was false or misleading;

(d) any Borrower shall default in the performance or observance of any covenant
contained in Section 5.02, Section 5.06(a), Section 5.08 or Article VI;

(e) any Borrower shall default in the performance or observance of any covenant
or agreement under this Agreement (other than those specified in paragraphs (a),
(b) and (d) above) and such default shall continue for a period of 30 days after
notice from the Administrative Agent;

(f) any Borrower shall (i) (A) default in the payment of any principal or
interest beyond any period of grace provided with respect thereto, due in
respect of any Indebtedness in a principal amount in excess of $100,000,000, or
(B) fail to observe or perform any other term, covenant, condition or agreement
contained in any agreement or instrument evidencing or governing any
Indebtedness in a principal amount in excess of $100,000,000, if the effect of
any such default or failure referred to in this clause (i) is to cause such
Indebtedness to become due prior to its stated maturity; or (ii) default in the
payment at maturity of any principal in respect of any Indebtedness in a
principal amount in excess of $100,000,000;

(g) a proceeding shall have been instituted or a petition filed in respect of a
Borrower

(i) seeking to have an order for relief entered in respect of such Borrower, or
seeking a declaration or entailing a finding that such Borrower is insolvent or
a similar declaration or finding, or seeking dissolution, winding-up, revocation
or forfeiture of charter or Memorandum and Articles of Association, liquidation,
reorganization, arrangement, adjustment, composition or other relief with
respect to such Borrower, its assets or its debts under any law relating to
bankruptcy, insolvency, relief of debtors or protection of creditors,
termination of legal entities or any other similar law now or hereafter in
effect, or

(ii) seeking appointment of a receiver, trustee, custodian, liquidator,
assignee, sequestrator, administrator or other similar official for such
Borrower or for all or any substantial part of its property, and such proceeding
or petition shall remain undismissed for a period of 90 consecutive days or an
order or decree approving any of the foregoing shall be entered;

 

48



--------------------------------------------------------------------------------

(h) any Borrower shall become insolvent, shall become generally unable to pay
its debts as they become due, shall voluntarily suspend transaction of its
business generally or as a whole, shall make a general assignment for the
benefit of creditors, shall institute a proceeding described in clause (g)(i)
above or shall consent to any order or decree described therein, shall institute
a proceeding described in clause (g)(ii) above or shall consent to any such
appointment or to the taking of possession by any such official of all or any
substantial part of its property whether or not any such proceeding is
instituted, shall dissolve, wind-up or liquidate itself or any substantial part
of its property or shall take any action in furtherance of any of the foregoing;

(i) any of the following shall have occurred: (i) any person or group of persons
shall have acquired beneficial ownership of a majority in interest of the
outstanding Voting Stock of Alcoa (within the meaning of Section 13(d) or 14(d)
of the Securities Exchange Act of 1934 and the applicable rules and regulations
thereunder), (ii) during any period of 25 consecutive months, commencing before
or after the date of this Agreement, individuals who at the beginning of such 25
month period were directors of Alcoa (together with any replacement or
additional directors whose election was recommended by or who were elected by a
majority of directors then in office) cease to constitute a majority of the
Board of Directors of Alcoa or (iii) any person or group of related persons
shall acquire all or substantially all of the assets of Alcoa provided, however,
that a change in control of Alcoa shall not be deemed to have occurred pursuant
to clause (iii) of this paragraph (i) if Alcoa shall have merged or consolidated
with or transferred all or substantially all of its assets to another person in
compliance with the provisions of Section 6.02 and the ratio represented by the
total assets of the surviving person, successor or transferee divided by such
person’s stockholders’ equity, in each case as determined and as would be shown
in a consolidated balance sheet of such person prepared in accordance with GAAP
(the “Leverage Ratio” of such person) is no greater than the then Leverage Ratio
of Alcoa immediately prior to such event;

(j) an ERISA Event or ERISA Events shall have occurred with respect to any Plan
or Plans, or any Foreign Plan or Foreign Plans, that reasonably could be
expected to result in liability of any Borrower to the PBGC or other
Governmental Authority or to a Plan or Foreign Plan in an aggregate amount
exceeding $100,000,000 and, within 30 days after the reporting of any such ERISA
Event to the Administrative Agent or after the receipt by the Administrative
Agent of the statement required pursuant to Section 5.07(b), the Administrative
Agent shall have notified Alcoa in writing that (i) the Required Lenders have
made a determination that, on the basis of such ERISA Event or ERISA Events or
the failure to make a required payment, there are reasonable grounds (A) for the
termination of such Plan or Plans, or such Foreign Plan or Foreign Plans, by the
PBGC or other Governmental Authority, (B) for the appointment either by the
appropriate United States District Court of a trustee to administer such Plan or
Plans or by an applicable court of law outside the United States of a trustee to
administer such Foreign Plan or Foreign Plans or (C) for the imposition of a
lien in favor of a Plan or Foreign Plan and (ii) as a result thereof an Event of
Default exists hereunder; or a trustee shall be appointed by a United States
District Court to administer any such Plan or Plans or by an applicable court of
law outside the United States of a trustee to administer such Foreign Plan or
Foreign Plans; or the PBGC or other Governmental Authority shall institute
proceedings to terminate any Plan or Plans or any Foreign Plan or Foreign Plans;

(k) (i) any Borrower or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan, (ii) such Borrower or such ERISA Affiliate does not
have reasonable grounds for contesting such Withdrawal Liability or is not in
fact contesting such Withdrawal Liability in a timely and appropriate manner and
does not have adequate reserves set aside against such Withdrawal Liability and
(iii) the amount of the

 

49



--------------------------------------------------------------------------------

Withdrawal Liability specified in such notice, when aggregated with all other
amounts required to be paid to Multiemployer Plans in connection with Withdrawal
Liabilities (determined as of the date or dates of such notification), exceeds
$100,000,000 or requires payments exceeding $50,000,000 in any calendar year;

(l) any Borrower or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that such Multiemployer Plan is in reorganization or is
being terminated, within the meaning of Title IV of ERISA, if solely as a result
of such reorganization or termination the aggregate annual contributions of such
Borrower and its ERISA Affiliates to all Multiemployer Plans that are then in
reorganization or have been or are being terminated have been or will be
increased over the amounts required to be contributed to such Multiemployer
Plans for their most recently completed plan years by an amount exceeding
$100,000,000;

(m) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 shall be rendered against any Borrower or any Subsidiary
of any Borrower or any combination thereof and the same shall remain
undischarged for a period of 45 consecutive days during which execution shall
not be effectively stayed (unless an appeal or writ of certiorari is being
diligently prosecuted), or any action shall be legally taken by a judgment
creditor or creditors holding judgments which in the aggregate exceed
$100,000,000 to levy upon assets or properties of any Borrower or any Subsidiary
of a Borrower to enforce any such judgment; or

(n) Alcoa’s guarantee under Article VIII shall for any reason fail or cease to
be valid and binding on, or enforceable against, Alcoa, or Alcoa or any other
Borrower shall so state in writing; or

(o) any provision of any Loan Document (other than Alcoa’s guarantee under
Article VIII) after delivery thereof shall for any reason fail or cease to be
valid and binding on, or enforceable against, any Borrower party thereto, or
Alcoa or any other Borrower shall so state in writing, but only if such events
or circumstances, individually or in the aggregate, result in a Material Adverse
Effect; or

then, and in every such event (other than an event described in paragraph (g) or
(h) above), and at any time thereafter during the continuance of such event, the
Administrative Agent, at the request of the Required Lenders, shall, by written
notice to Alcoa, take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, whereupon the obligation of each
Lender to make any Loan and each Issuer to Issue any Letter of Credit shall
immediately terminate, and (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued fees and all other liabilities accrued hereunder, shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by each
Borrower, anything contained herein to the contrary notwithstanding; and in any
event described in paragraph (g) or (h) above, (x) the Commitment of each Lender
to make Loans and the commitments of each Lender and Issuer to Issue or
participate in Letters of Credit shall each automatically be terminated and
(y) the Loans, all such interest and all such amounts and Obligations shall
automatically become and be due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by each Borrower, anything contained herein to the contrary
notwithstanding.

At any time and from time to time (i) upon and after the last Maturity Date to
occur or (ii) as may be required by Section 2.11(b), Section 2.11(d) or
Section 2.23(b), the Borrowers shall pay to the Administrative Agent in
immediately available funds at the Administrative Agent’s office referred to in
Section 10.01, for deposit in a cash collateral account maintained with the
Administrative Agent, the

 

50



--------------------------------------------------------------------------------

amount required so that, after such payment, the aggregate funds on deposit in
such cash collateral accounts at any time equals or exceeds 105% of the Dollar
Equivalent of all outstanding Letter of Credit Obligations. The Administrative
Agent may, from time to time after funds are deposited in such cash collateral
account, apply funds then held in such cash collateral account to the payment of
any amounts as shall have become or shall become due and payable by any
Borrowers to any Issuer or Lender in respect of the Letter of Credit
Obligations. The Administrative Agent shall promptly give written notice of any
such application to Alcoa; provided, however, that the failure to give such
written notice shall not invalidate any such application. The Administrative
Agent shall return to Alcoa all funds remaining in such cash collateral account
promptly after the payment in full of all outstanding Letter of Credit
Obligations.

ARTICLE VIII

GUARANTEE

In order to induce the Administrative Agent, the Lenders and the Issuers to
execute and deliver this Agreement and to make and maintain the Loans and to
Issue Letters of Credit:

(a) Alcoa unconditionally and irrevocably guarantees, as a principal obligor and
not merely as a surety, the due and punctual payment and performance of all
Borrowing Subsidiaries Obligations. Alcoa further agrees that the Borrowing
Subsidiaries Obligations may be extended or renewed, in whole or in part,
without notice or further assent from it, and that it will remain bound upon the
provisions of this Article VIII notwithstanding any extension or renewal of any
Borrowing Subsidiary Obligation.

(b) Alcoa waives presentation to, demand of payment from and protest to any
Borrowing Subsidiary of any of the Borrowing Subsidiaries Obligations, and also
waives notice of acceptance of the guarantee set forth in this Article VIII and
notice of protest for nonpayment. The obligations of Alcoa hereunder shall not
be affected by (i) the failure of the Administrative Agent or any Lender to
assert any claim or demand or to enforce any right or remedy against any
Borrower under the provisions of this Agreement or any guarantee; (ii) any
extension or renewal of any provision of this Agreement or any guarantee; or
(iii) any rescission, waiver, amendment or modification of any of the terms or
provisions of this Agreement or any guarantee or any other agreement.

(c) Alcoa further agrees that the guarantee set forth in this Article VIII
constitutes a guarantee of payment when due and not of collection and waives any
right to require that any resort be had by the Administrative Agent or any
Lender to the balance of any deposit account or credit on the books of the
Administrative Agent or the relevant Lender, as applicable, in favor of any
Borrower or any other person.

(d) The obligations of Alcoa hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim or
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense of setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Borrowing
Subsidiaries Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of Alcoa hereunder shall not be discharged or
impaired or otherwise affected by the failure of the Administrative Agent or any
Lender to assert any claim or demand or to enforce any remedy under this
Agreement, by any waiver or modification of any thereof, by any default, failure
or delay, willful or otherwise, in the performance of the Borrowing Subsidiaries
Obligations or by any other act or omission which may or might in any manner or
to any extent vary the risk of Alcoa or would otherwise operate as a discharge
of Alcoa as a matter of law or equity (other than the defense of payment in
satisfaction of such Obligation).

 

51



--------------------------------------------------------------------------------

(e) Alcoa further agrees that this guarantee shall continue to be effective or
be reinstated, as the case may be, if at any time payment by any Borrowing
Subsidiary to the Administrative Agent or any Lender, or any part thereof, of
principal of or interest on such Borrowing Subsidiary Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any Lender or any
holder of any Borrowing Subsidiaries Obligation upon the bankruptcy or
reorganization of such Borrowing Subsidiary or otherwise.

(f) In furtherance of the foregoing and not in limitation of any other right
which the Administrative Agent or any Lender may have at law or in equity
against Alcoa by virtue hereof, upon the failure of any Borrowing Subsidiary to
pay any Borrowing Subsidiaries Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
Alcoa hereby promises to and will, upon receipt of written demand by the
Administrative Agent, promptly pay, or cause to be paid, to such Agent in cash
the amount of such unpaid Borrowing Subsidiaries Obligation, and thereupon such
Agent shall assign, in any reasonable manner, the amount of the Borrowing
Subsidiaries Obligation paid by Alcoa pursuant to this guarantee to Alcoa, such
assignment to be pro tanto to the extent to which the Borrowing Subsidiaries
Obligation in question was discharged by Alcoa, or make such other disposition
thereof as Alcoa shall direct (all without recourse to the Administrative Agent
or any Lender and without any representation or warranty by the Administrative
Agent or Lender).

Upon payment by Alcoa of any sums to the Administrative Agent as provided above,
all rights of Alcoa against the Borrowing Subsidiaries arising as a result
thereof by way of right of subrogation or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment in
full of all the Borrowing Subsidiaries Obligations.

ARTICLE IX

THE ADMINISTRATIVE AGENT

SECTION 9.01. Authorization and Action. (a) Each Lender and each Issuer hereby
appoints Citi as the Administrative Agent hereunder and each Lender and each
Issuer authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent under such agreements and
to exercise such powers as are reasonably incidental thereto. Without limiting
the foregoing, each Lender and each Issuer hereby authorizes the Administrative
Agent to execute and deliver, and to perform its obligations under, each of the
Loan Documents to which the Administrative Agent is a party, to exercise all
rights, powers and remedies that the Administrative Agent may have under such
Loan Documents.

(b) As to any matters not expressly provided for by this Agreement and the other
Loan Documents (including enforcement or collection), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions shall be binding upon all Lenders and each Issuer;
provided, however, that the Administrative Agent shall not be required to take
any action that (i) the Administrative Agent in good faith believes exposes it
to personal liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders and the Issuers with respect
to such action or (ii) is contrary to this Agreement or applicable law
including, without limitation, any action that may be in violation of the

 

52



--------------------------------------------------------------------------------

automatic stay under any requirement of law relating to bankruptcy, insolvency
or reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors. The Administrative Agent agrees to give to each Lender and
each Issuer prompt notice of each notice given to it by any Borrower pursuant to
the terms of this Agreement or the other Loan Documents.

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuers except to the limited extent provided in Section 2.05(c) and
Section 10.04(b), and its duties are entirely administrative in nature. The
Administrative Agent does not assume and shall not be deemed to have assumed any
obligation other than as expressly set forth herein and in the other Loan
Documents or any other relationship as the agent, fiduciary or trustee of or for
any Lender, Issuer or holder of any other Obligation. The Administrative Agent
may perform any of its duties under any Loan Document by or through its agents
or employees.

(d) In the event that Citi or any of its Affiliates is or becomes an indenture
trustee under the Trust Indenture Act of 1939 (as amended, the “Trust Indenture
Act”) in respect of any securities issued or guaranteed by any Borrower, the
parties hereto acknowledge and agree that any payment or property received in
satisfaction of or in respect of any Obligation of such Borrower hereunder or
under any other Loan Document by or on behalf of Citi in its capacity as such
for the benefit of any Borrower under any Loan Document (other than Citi or an
Affiliate of Citi) and which is applied in accordance with the Loan Documents is
exempt from the requirements of Section 311 of the Trust Indenture Act pursuant
to Section 311(b)(3) of the Trust Indenture Act.

(e) Neither the Syndication Agent nor any Arranger shall have obligations or
duties whatsoever in such capacity under this Agreement or any other Loan
Document and shall incur no liability hereunder or thereunder in such capacity.

SECTION 9.02. Administrative Agent’s Reliance, Etc. None of the Administrative
Agent, any of its Affiliates or any of their respective directors, officers,
agents or employees shall be liable for any action taken or omitted to be taken
by it, him, her or them under or in connection with this Agreement or the other
Loan Documents, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from the gross negligence or willful
misconduct of such person. Without limiting the foregoing, the Administrative
Agent (a) may treat the payee of any Note as its holder until such Note has been
assigned in accordance with Section 10.04, (b) may rely on the Register to the
extent set forth in Section 2.05 and Section 10.04(b), (c) may consult with
legal counsel (including counsel to the Borrowers), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts, (d) makes no warranty or
representation to any Lender or Issuer and shall not be responsible to any
Lender or Issuer for any statements, warranties or representations made by or on
behalf of any Borrower in or in connection with this Agreement or any other Loan
Document, (e) shall not have any duty to ascertain or to inquire either as to
the performance or observance of any term, covenant or condition of this
Agreement or any other Loan Document, as to the financial condition of any
Borrower or as to the existence or possible existence of any Default or Event of
Default and (f) shall incur no liability under or in respect of this Agreement
or any other Loan Document by acting upon any notice, consent, certificate or
other instrument or writing (which writing may be a telecopy or electronic mail)
or any telephone message believed by it to be genuine and signed or sent by the
proper party or parties.

 

53



--------------------------------------------------------------------------------

SECTION 9.03. Posting of Communications. (a) Alcoa and each other Borrower
hereby agrees that it will provide to the Administrative Agent all information,
documents and other materials that it is obligated, or otherwise chooses to,
furnish to the Administrative Agent pursuant to any Loan Document or in
connection with the transactions contemplated therein, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, Borrowing (including any election of an interest rate or Interest
Period relating thereto) or Letter of Credit Request, (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled payment date therefor, (iii) relates to a termination or a reduction
of Commitments pursuant to Section 2.10, 2.23(d) or 10.04(h), (iv) relates to
the designation of a Borrowing Subsidiary pursuant to Section 10.04(f),
(v) provides notice of any Default or Event of Default, (vi) is required to be
delivered to satisfy any condition precedent under Article IV or (vii) in
accordance with Section 5.01, including clauses (a), (b) and (d) of such
Section, is deemed to have been delivered if it is made available on the website
of the SEC (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com.

(b) Alcoa and each other Borrower further agrees that the Administrative Agent
may, but shall not be obligated to, make the Communications available to the
Lenders and the Issuers by posting the Communications on IntraLinksTM,
DebtDomain or a substantially similar electronic platform chosen by the
Administrative Agent to be its electronic transmission system (the “Approved
Electronic Platform”).

(c) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders, each of the Issuers
and each Borrower acknowledges and agrees that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuers and each Borrower hereby approves distribution of
the Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

(d) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER,
THE SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ALCOA, ANY OTHER
BORROWER, ANY LENDER, ANY

 

54



--------------------------------------------------------------------------------

ISSUER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF
ALCOA’S OR ANY OTHER BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET.

(e) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its Email address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender and each Issuer agrees that notice
to it (as provided in the next sentence) specifying that the Communications have
been posted to the Approved Electronic Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender and each Issuer agrees (i) to notify the Administrative
Agent in writing (including by electronic communication) from time to time of
such Lender’s or Issuer’s (as applicable) Email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such Email address.

(f) Each of the Lenders, each of the Issuers and each Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(g) Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuer to give any notice or other communication pursuant to any
Loan Document in any other manner specified in such Loan Document.

SECTION 9.04. The Administrative Agent Individually. With respect to its Ratable
Portion, Citi shall have and may exercise the same rights and powers hereunder
and is subject to the same obligations and liabilities as and to the extent set
forth herein for any other Lender or Issuer. The terms “Issuers”, “Lenders”,
“Required Lenders” and any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual capacity
as a Lender, Issuer or as one of the Required Lenders. Citi and its Affiliates
may accept deposits from, lend money to, and generally engage in any kind of
banking, trust or other business with, any Borrower as if Citi were not acting
as the Administrative Agent.

SECTION 9.05. Indemnification. Each Lender agrees to indemnify the
Administrative Agent and each of its Affiliates, and each of their respective
directors, officers, employees, agents and advisors (to the extent not
reimbursed by the Borrowers, but without affecting the Borrowers’ reimbursement
obligation), from and against such Lender’s aggregate ratable share of any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses and disbursements (including fees, expenses and
disbursements of financial and legal advisors) of any kind or nature whatsoever
that may be imposed on, incurred by, or asserted against, the Administrative
Agent or any of its Affiliates, directors, officers, employees, agents and
advisors in any way relating to or arising out of this Agreement or the other
Loan Documents or any action taken or omitted by the Administrative Agent under
this Agreement or the other Loan Documents; provided, however, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent any of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from the gross negligence or willful misconduct of the Administrative
Agent or such Affiliate. Without limiting the foregoing, each

 

55



--------------------------------------------------------------------------------

Lender agrees to reimburse the Administrative Agent promptly upon demand for its
ratable share of any out-of-pocket expenses (including fees, expenses and
disbursements of financial and legal advisors) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of its rights or
responsibilities under, this Agreement or the other Loan Documents, to the
extent that the Administrative Agent is not reimbursed for such expenses by the
Borrowers.

SECTION 9.06. Successor Administrative Agent. (a) The Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to the
Lenders and Alcoa, whether or not a Successor Administrative Agent has been
appointed. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Administrative Agent. If no successor Administrative
Agent shall have been so appointed by the Required Lenders, and shall have
accepted such appointment, within 30 days after the retiring Administrative
Agent’s giving of notice of resignation, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent,
selected from among the Lenders. In either case, such appointment shall be
subject to the prior written approval of Alcoa (which approval may not be
unreasonably withheld and shall not be required upon the occurrence and during
the continuance of an Event of Default). Upon the acceptance of any appointment
as Administrative Agent by a successor Administrative Agent, such successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the retiring Administrative Agent. Upon the
earlier of (x) the date that is 30 days after the giving by the existing
Administrative Agent of a resignation notice pursuant to this Section 9.06 and
(y) the acceptance of appointment as Administrative Agent by a successor
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents.
Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents. After such
resignation, the retiring Administrative Agent shall continue to have the
benefit of this Article IX as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement and the other Loan
Documents.

(b) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, the Issuer may, upon prior written notice to Alcoa
and the Administrative Agent, resign as Issuer effective at the close of
business New York time on a date specified in such notice (which date may not be
less than 30 days after the date of such notice); provided that such resignation
by the Issuer will have no effect on the validity or enforceability of any
Letter of Credit then outstanding or on the obligations of any Borrower or any
Lender under this Agreement with respect to any such outstanding Letter of
Credit or otherwise to the Issuer.

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Notices. Except as provided in Section 9.03, notices and other
communications provided for herein shall (unless deemed to have been delivered
in accordance with Section 5.01) be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy as follows:

(a) if to Alcoa or a Borrowing Subsidiary, to Alcoa Inc. at 390 Park Avenue, New
York, New York 10022-4608, Attention of Vice President & Treasurer (Telecopy
No. 212-836-2807);

 

56



--------------------------------------------------------------------------------

(b) if to the Administrative Agent, to Citibank, N.A. at 1615 Brett Road,
Building #3, New Castle, Delaware, 19720, Attention: Bank Loans Syndications
Department, (Fax No: 212-994-0961); and

(c) if to a Lender or an Issuer, to it at its address (or telecopy number) set
forth in Schedule 2.01(a) or Schedule 2.01(b), as applicable, or in the
Assignment and Assumption or, in the case of an Issuer, the applicable
assignment document pursuant to which such Issuer shall have become a party
hereto.

Any party may subsequently change its notice address by written notice to the
other parties as herein provided. All notices and other communications given to
any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt if delivered during normal
business hours (and otherwise shall be deemed to have been given on the
following date) and if delivered by hand or overnight courier service or sent by
telecopy or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 10.01 or in accordance with
the latest unrevoked direction from such party to the Administrative Agent and
each Borrower given in accordance with this Section 10.01.

Notices and other communications to the Lenders and Issuers hereunder may be
delivered or furnished by electronic communications pursuant to procedures set
forth in Section 9.03 or otherwise approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Lender or
Issuer; provided further that any Lender or any Issuer may, upon request,
receive a hard copy delivery of any or all such notices. The Administrative
Agent or Alcoa may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures set forth in Section 9.03 or otherwise approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Any notice hereunder shall be effective upon receipt. Any notice or other
communication received on a day which is not a Business Day or after business
hours in the place of receipt shall be deemed to be served on the next following
Business Day in such place. Any notice given to Alcoa shall be deemed to have
been duly given to each other Borrower at the same time and in the same manner.

SECTION 10.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by any Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the Lenders and the
Issuers and shall survive the making by the Lenders of the Loans and the
Issuers’ Issuance of Letters of Credit, regardless of any investigation made by
the Lenders or the Issuers or on their behalf, and shall continue in full force
and effect as long as any Obligation remains outstanding and unpaid and so long
as the Commitments have not been terminated.

SECTION 10.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by Alcoa and the Administrative Agent and when the
Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each Lender and each Issuer, and thereafter
shall be binding upon and inure to the benefit of the Borrowers, the
Administrative Agent, each Lender and each Issuer and their respective
successors and assigns, except that none of the Borrowers shall have the right
to assign its rights hereunder or any interest herein without the prior consent
of all the Lenders and each Issuer.

 

57



--------------------------------------------------------------------------------

SECTION 10.04. Successors and Assigns; Additional Borrowing Subsidiaries.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrowers may not assign or otherwise
transfer any of their rights or obligations hereunder (except as provided in
Section 10.04(f)) without the prior written consent of each Lender and each
Issuer (and any attempted assignment or transfer by the Borrowers without such
consent shall be null and void) and (ii) no Lender or Issuer may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Lenders and the Issuers) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than to any Borrower or any
Borrower’s Subsidiary or Affiliate) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its rights and
obligations with respect to its Commitment, the Loans and the Letters of Credit)
to (1) any other Lender or an Affiliate of such Lender or (2) with the prior
written consent (such consent not to be unreasonably withheld) of:

(A) Alcoa, provided that no consent of Alcoa shall be required for an assignment
to a Lender, an Affiliate of a Lender, an Approved Fund (as defined below) or,
if an Event of Default under clause (a), (b), (g) or (h) of Article VII has
occurred and is continuing, any other assignee; and

(B) the Administrative Agent and each Issuer.

(ii) Assignments shall be subject to the following conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 or an integral multiple thereof, unless each of Alcoa
and the Administrative Agent otherwise consent, provided that no such consent of
Alcoa shall be required if an Event of Default under clause (a), (b), (g) or
(h) of Article VII has occurred and is continuing);

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E) in the case of an assignment to a CLO (as defined below), the assigning
Lender shall retain the sole right to approve any amendment, modification or
waiver of any provision of this Agreement; provided that the Assignment and
Assumption between such Lender and such CLO may provide that such Lender will
not, without the consent of such CLO, agree to any amendment, modification or
waiver described in the proviso to Section 10.08(b) that affects such CLO.

 

58



--------------------------------------------------------------------------------

For purposes of this Section 10.04(b), the terms “Approved Fund” and “CLO” have
the following meanings:

“Approved Fund” shall mean (a) a CLO and (b) with respect to any Lender that is
a fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“CLO” shall mean any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto with respect to
the interests assumed and, to the extent of the interest assigned under such
Assignment and Assumption, have the rights and obligations of a Lender and if
such Lender is an Issuer, as Issuer under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.12, 2.14, 2.18 and 10.05).

(iv) The Administrative Agent shall maintain at its address referred to in
Section 10.01 a copy of each Assignment and Assumption delivered to and accepted
by it and shall record in the Register the names and addresses of the Lenders
and Issuers and the principal amount of the Loans and Reimbursement Obligations
owing to each Lender from time to time and the Commitments of each Lender. Any
assignment pursuant to this Section 10.04 shall not be effective until such
assignment is recorded in the Register.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall promptly (i) accept such Assignment and
Assumption, (ii) record the information contained therein in the Register and
(iii) give notice thereof to Alcoa. No assignment shall be effective for
purposes of this Agreement until it has been recorded in the Register as
provided in this paragraph.

(vi) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth above, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the

 

59



--------------------------------------------------------------------------------

consent of Alcoa and the Administrative Agent, the applicable pro rata share of
the Loans previously requested but not funded by the Defaulting Lender, to each
of which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Administrative Agent, the Issuer and each other Lender hereunder
(and interest accrued thereon) and (y) acquire (and fund as appropriate) its
full Ratable Portion of all Loans and participations in Letters of Credit.
Notwithstanding the foregoing, in the event that any assignment of rights of any
Defaulting Lender hereunder becomes effective under applicable law without
compliance with the provisions of this clause (vi), then the assignee of such
interest will be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(c) (i) Any Lender may, without the consent of any Borrower, the Administrative
Agent or any Issuer, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its rights and obligations
with respect to its Commitment, the Loans and Letters of Credit); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrowers, the Administrative
Agent, the other Lenders and the Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 10.08(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, Alcoa agrees that each Participant
shall be entitled to the benefits of Sections 2.12, 2.14 and 2.18 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.06 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.16 as
though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.12, 2.14 or 2.18 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with Alcoa’s prior
written consent or unless the right to a greater payment results from a change
in law after the Participant becomes a Participant with respect to such
participation.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and the other provisions of this Section 10.04 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(e) Any Issuer may at any time assign its rights and obligations hereunder to
any other Lender by an instrument in form and substance satisfactory to Alcoa,
the Administrative Agent, such Issuer and such Lender, subject to the provisions
of Section 2.05(c) relating to notations of transfer in the Register. If any
Issuer ceases to be a Lender hereunder by virtue of any assignment made pursuant
to this Section, then, as of the effective date of such cessation, such Issuer’s
obligations to Issue Letters of Credit pursuant to Section 2.22 shall terminate
and such Issuer shall be an Issuer hereunder only with respect to outstanding
Letters of Credit issued prior to such date.

 

60



--------------------------------------------------------------------------------

(f) Unless an Event of Default has occurred and is continuing, Alcoa at any time
and from time to time, upon not less than 15 Business Days’ notice to the
Administrative Agent, each Lender and each Issuer, may designate any
wholly-owned Subsidiary to be a Borrowing Subsidiary upon the completion of the
following: (i) each of Alcoa and such Subsidiary shall have executed and
delivered to the Administrative Agent a Designation of Borrowing Subsidiary and
(ii) such Subsidiary shall have complied with Section 4.04, whereupon (A) such
Subsidiary shall become a party hereto and shall have the rights and obligations
of a Borrowing Subsidiary hereunder and (B) the obligations of such Subsidiary
shall become part of the Borrowing Subsidiaries Obligations and the guarantee of
Alcoa pursuant to Article VIII hereof shall apply thereto to the same extent
that it applies to the other Borrowing Subsidiaries Obligations, if any (the
date on which any such designation shall occur being called a “Designation
Date”). Following the giving of notice pursuant to the first sentence of this
paragraph, if the designation of such Borrowing Subsidiary obligates the
Administrative Agent or any Lender to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, Alcoa shall, promptly upon the
request of the Administrative Agent or any Lender, supply such documentation or
other evidence as is reasonably requested by the Administrative Agent or any
Lender in order for the Administrative Agent or such Lender, as applicable, to
comply with “know your customer” and other applicable laws and regulations.

(g) If Alcoa shall designate as a Borrowing Subsidiary hereunder any Subsidiary
not organized under the laws of the United States or any State thereof, any
Lender may, with notice to the Administrative Agent and Alcoa, fulfill its
Commitment by causing an Affiliate of such Lender to act as the Lender in
respect of such Borrowing Subsidiary (and such Lender shall, to the extent of
Loans made to such Subsidiary Borrower, be deemed for all purposes hereof to
have pro tanto assigned such Loans to such Affiliate in compliance with the
provisions of this Section 10.04). Upon receiving such notice, the
Administrative Agent shall record the relevant information in the Register
pursuant to Section 10.04(b)(v) and Section 2.05(b).

(h) As soon as practicable after receiving notice from Alcoa or the
Administrative Agent of Alcoa’s intent to designate a wholly-owned Subsidiary as
a Borrowing Subsidiary, and in any event no later than five Business Days after
the delivery of such notice, with respect to a Borrowing Subsidiary that is
organized under the laws of a jurisdiction other than of the United States or a
political subdivision thereof, any Lender or Issuer that may not legally lend
to, establish credit for the account of and/or do any business whatsoever with
such Borrowing Subsidiary, directly or through an Affiliate of such Lender as
provided in clause (g) above (each such Lender, a “Protesting Lender”), shall so
notify Alcoa and the Administrative Agent in writing. With respect to each
Protesting Lender, Alcoa shall, effective on or before the date that such
Borrowing Subsidiary shall have the right to borrow hereunder, either (i) notify
the Administrative Agent and such Protesting Lender that the Commitments of such
Protesting Lender and in the case of any Protesting Lender that is an Issuer,
that the commitment of such Issuer to Issue Letters of Credit hereunder, shall
be terminated; provided that such Protesting Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and/or
Reimbursement Obligations, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or Alcoa or the relevant
Borrowing Subsidiary (in the case of all other amounts), or (ii) cancel its
request to designate such Subsidiary as a “Borrowing Subsidiary” hereunder.

SECTION 10.05. Expenses; Indemnity. (a) The Borrowers agree upon demand to pay,
or reimburse the Administrative Agent, the Syndication Agent and each of the
Arrangers for all of each such person’s reasonable and documented out-of-pocket
costs and expenses of every type and nature (including the reasonable fees,
expenses and disbursements of the Administrative Agent’s counsel, Weil,

 

61



--------------------------------------------------------------------------------

Gotshal & Manges LLP) and for documentary taxes and other charges incurred by
each such person in connection with any of the following: (i) the Administrative
Agent’s negotiation or execution of any Loan Document, (ii) the preparation,
negotiation, execution or interpretation of this Agreement (including the
satisfaction or attempted satisfaction of any condition set forth in Article
IV), any Loan Document or any proposal letter or commitment letter issued in
connection therewith, or the making of the Loans hereunder, (iii) the ongoing
administration of this Agreement and the Loans, including consultation with
attorneys in connection therewith and with respect to the Administrative Agent’s
rights and responsibilities hereunder and under the other Loan Documents,
(iv) the protection, collection or enforcement of any Obligation or the
enforcement of any Loan Document, (v) the commencement, defense or intervention
in any court proceeding relating in any way to the Obligations, this Agreement
or any other Loan Document, (vi) the response to, and preparation for, any
subpoena or request for document production with which the Administrative Agent
is served or deposition or other proceeding in which the Administrative Agent is
called to testify, in each case, relating in any way to the Obligations, this
Agreement or any other Loan Document or (vii) any amendment, consent, waiver,
assignment, restatement, or supplement to any Loan Document or the preparation,
negotiation and execution of the same.

(b) The Borrowers further agree to pay or reimburse the Administrative Agent and
each of the Lenders and Issuers upon demand for all out-of-pocket costs and
expenses, including reasonable attorneys’ fees (which shall be limited to one
primary counsel and one local counsel per each applicable jurisdiction),
incurred by the Administrative Agent or such Lenders or Issuers in connection
with any of the following: (i) in enforcing any Loan Document or Obligation or
exercising or enforcing any other right or remedy available by reason of an
Event of Default, (ii) in connection with any refinancing or restructuring of
the credit arrangements provided hereunder in the nature of a “work-out” or in
any insolvency or bankruptcy proceeding with respect to Alcoa or any other
Borrower, (iii) in commencing, defending or intervening in any litigation or in
filing a petition, complaint, answer, motion or other pleadings in any legal
proceeding relating to the Obligations, any of the Borrowers’ respective
Subsidiaries and related to or arising out of the transactions contemplated
hereby or by any other Loan Document or (iv) in taking any other action in or
with respect to any suit or proceeding (bankruptcy or otherwise) described in
clause (i), (ii) or (iii) above.

(c) The Borrowers agree to hold harmless the Administrative Agent, each Lender,
each Issuer, the Syndication Agent, each Arranger and each of their respective
affiliates and each of their respective officers, directors, employees, agents,
advisors, attorneys and representatives (each, an “Indemnitee”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and disbursements of counsel (which shall be
limited to one primary counsel and one local counsel per each applicable
jurisdiction for the Administrative Agent, the Syndication Agent, any Lender or
any Issuer, unless, in the reasonable opinion of the Administrative Agent,
representation of all such Indemnitees would be inappropriate due to an actual
or potential conflict of interest, in which case there shall be permitted one
additional counsel for such affected Indemnitees)), joint or several, that may
be incurred by or asserted or awarded against any Indemnitee (including in
connection with or relating to any investigation, litigation or proceeding or
the preparation of any defense in connection therewith), in each case arising
out of or in connection with or by reason of this Agreement, the other Loan
Documents, or any actual or proposed use of the proceeds of the Facility, except
to the extent such claim, damage, loss, liability or expense is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of its officers, directors, employees or agents. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section applies, such indemnity shall be effective, whether or not such
investigation, litigation or proceeding is brought by Alcoa, any other

 

62



--------------------------------------------------------------------------------

Borrower or any of their respective directors, security holders or creditors, an
Indemnitee or any other person, or an Indemnitee is otherwise a party thereto
and whether or not the transactions contemplated by this Agreement are
consummated. No Indemnitee shall have any liability (whether in contract, tort
or otherwise) to Alcoa, any other Borrower or any of their respective security
holders or creditors for or in connection with the transactions contemplated by
this Agreement, except to the extent such liability is determined in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnitee’s gross negligence or willful misconduct. In no event,
however, shall any Indemnitee be liable on any theory of liability for any
special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings). Each Borrower
hereby waives, releases and agrees (each for itself and on behalf of its
Subsidiaries) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

(d) The provisions of this Section 10.05 and any other indemnification or other
protection provided to any Indemnitee pursuant to this Agreement shall
(i) remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment in full of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement, or any
investigation made by or on behalf of the Administrative Agent or Lender, and
(ii) inure to the benefit of any person that was at the time such claim arose an
Indemnitee under this Agreement or any other Loan Document. The Administrative
Agent, each Lender and each Issuer agrees to use commercially reasonable efforts
to promptly notify Alcoa of any claims for indemnification or other protection
under this Section 10.05; provided, however, that any failure by such person to
deliver any such notice shall not relieve Alcoa or any other Borrower from its
obligations under this Section 10.05. All amounts due under this Section 10.05
shall be payable on written demand therefor, but shall be subject to the
requirements of reasonableness and documentation as set forth herein.

SECTION 10.06. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuer is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender or such
Issuer or its Affiliates to or for the credit or the account of any Borrower
against any of and all the Obligations of such Borrower (or, in the case of
Alcoa, any of and all the Obligations of any Borrower) now or hereafter existing
under this Agreement held by such Lender or such Issuer, irrespective of whether
or not such Lender or such Issuer shall have made any demand under this
Agreement or otherwise and although such obligations may be unmatured. The
rights of each Lender and each Issuer under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
or such Issuer may have; provided, however, that in the event that any
Defaulting Lender exercises any such right of setoff (i) all amounts so set off
will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.23, and, pending such
payment, will be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuer and
the Lenders and (ii) the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such rights of setoff.
Each Lender agrees promptly to notify Alcoa after any such set-off and
application made by such Lender or its Affiliates; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender under this Section 10.06. are in addition
to the other rights and remedies (including other rights of set-off) that such
Lender may have.

 

63



--------------------------------------------------------------------------------

SECTION 10.07. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE
LAWS OF ANY OTHER JURISDICTION.

SECTION 10.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, any Lender or any Issuer in exercising any power or right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Lenders and the Issuers hereunder are cumulative and
are not exclusive of any rights or remedies which they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by any
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Borrower in any case shall entitle such Borrower to any
further notice or shall entitle such Borrower or any other Borrower to notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
any principal payment date or date for the payment of any interest on any Loan
or date fixed for payment of any Facility Fee, or waive or excuse any such
payment or any part thereof, or decrease the rate of interest on any Loan,
without the prior written consent of each Lender affected thereby, (ii) change
or extend the Commitment or decrease the Facility Fee of any Lender without the
prior written consent of such Lender, (iii) release any Borrower from its
obligations to repay the principal amount of any Loan or Reimbursement
Obligation owing to such Lender (other than by the payment or prepayment
thereof) without the prior written consent of such Lender, (iv) amend or modify
the provisions of Sections 2.14 and 2.15, the provisions of Article VIII, the
provisions of this Section or the definition of “Required Lenders”, without the
prior written consent of each Lender, (v) amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent or (vi) amend, modify or otherwise affect
the rights or duties of an Issuer under Section 2.22 without the prior written
consent of such Issuer. Each Lender, each Issuer and each assignee thereof shall
be bound by any waiver, consent, amendment or modification authorized by this
Section. Anything herein to the contrary notwithstanding, during such period as
a Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments and
waivers hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders or all of the Lenders, as required,
have approved any such amendment or waiver (and the definition of “Required
Lenders” will automatically be deemed modified accordingly for the duration of
such period); provided, that any such amendment or waiver that would increase or
extend the term of the Commitment of such Defaulting Lender, extend the date
fixed for the payment of principal or interest owing to such Defaulting Lender
hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.

SECTION 10.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges which are treated as

 

64



--------------------------------------------------------------------------------

interest under applicable law (collectively the “Charges”), as provided for
herein or in any other document executed in connection herewith, or otherwise
contracted for, charged, received, taken or reserved by any Lender, shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by such Lender in accordance with
applicable law, the rate of interest payable to such Lender, together with all
Charges payable to such Lender, shall be limited to the Maximum Rate.

SECTION 10.10. Entire Agreement. This Agreement and any fee arrangements related
hereto constitute the entire contract between the parties relative to the
subject matter hereof. Any previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the fee
arrangements related hereto.

SECTION 10.11. Waiver of Jury Trial. Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any litigation directly or indirectly arising out of, under
or in connection with this Agreement. Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement, as applicable,
by, among other things, the mutual waivers and certifications in this
Section 10.11.

SECTION 10.12. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 10.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 10.03.

SECTION 10.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 10.15. Jurisdiction, Consent to Service of Process. (a) Each party
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding will be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Lender may otherwise
have to bring any action or proceeding relating to this Agreement against any
Borrower or its properties in the courts of any jurisdiction.

(b) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying

 

65



--------------------------------------------------------------------------------

of venue of any suit, action or proceeding arising out of or relating to this
Agreement in any New York State or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(d) To the extent that any party hereto has, or hereafter may be entitled to
claim, any immunity (whether sovereign or otherwise) from suit, jurisdiction of
any court or from any legal process (whether through service of notice,
attachment prior to judgment, attachment in aid of execution or otherwise) with
respect to itself, such party hereby waives such immunity in respect of its
obligations hereunder and any other Loan Document to the fullest extent
permitted by applicable law and, without limiting the generality of the
foregoing, agrees that the waivers set forth in this Section 10.15(d) shall be
effective to the fullest extent now or hereafter permitted under the Foreign
Sovereign Immunities Act of 1976 (as amended, and together with any successor
legislation) and are, and are intended to be, irrevocable for purposes thereof.

SECTION 10.16. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum due hereunder in one
currency into another currency, the parties hereto agree, to the fullest extent
that they may legally and effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
in The City of New York, on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligation of each Borrower in respect of any such sum due from it to
the Administrative Agent, any Lender or any Issuer hereunder or under the other
Loan Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender or Issuer, as the case may be, of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent or such
Lender or such Issuer, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender or Issuer from any Borrower in the
Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender or such Issuer, as the case may be, against such loss. If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent or any Lender or Issuer in such currency the
Administrative Agent or such Lender or Issuer, as the case may be, agrees to
return the amount of any excess to such Borrower (or to any other person who may
be entitled thereto under applicable law).

SECTION 10.17. National Security Laws. (a) Each Lender and each Issuer hereby
notifies each Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies such
Borrower, which information includes the name and address of such Borrower and
other information that will allow such Lender to identify such Borrower in
accordance with the Act.

 

66



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision of this Agreement, no Lender or Issuer
will assign its rights and obligations under this Agreement, or sell
participations in its rights and/or obligations under this Agreement, to any
person who is (i) listed on the Specially Designated Nationals and Blocked
Persons List maintained by the U.S. Department of Treasury Office of Foreign
Assets Control (“OFAC”) and/or on any other similar list maintained by OFAC
pursuant to any authorizing statute, executive order or regulation or
(ii) either (A) included within the term “designated national” as defined in the
Cuban Assets Control Regulations, 31 C.F.R. Part 515 or (B) designated under
Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order No. 13224, 66 Fed. Reg.
49079 (published September 25, 2001) or similarly designated under any related
enabling legislation or any other similar executive orders.

SECTION 10.18. Confidentiality. Each Lender, each Issuer, the Administrative
Agent, the Syndication Agent and each Arranger agree to use all reasonable
efforts to keep information obtained by it pursuant hereto and the other Loan
Documents (other than such information that is made public by Alcoa or any of
its Affiliates) confidential in accordance with such person’s customary
practices and agrees that it shall not disclose any such information other than
(a) to such person’s respective Affiliates and their respective employees,
representatives and agents that are or are expected to be involved in the
evaluation of such information in connection with the Transactions contemplated
by this Agreement and are advised of the confidential nature of such
information, (b) to the extent such information presently is or hereafter
becomes available to such person on a non-confidential basis from a source other
than Alcoa, the other Borrowers or any advisor, agent, employee or other
representative thereof in each case that identified itself as such, (c) to the
extent disclosure is required by law, regulation or judicial order or requested
or required by bank regulators or auditors, (d) to current or prospective
assignees, participants and Approved Funds, grantees described in Section 10.04,
any direct or indirect contractual counterparties to any swap or derivative
transaction relating to any Borrower and its Obligations, and to their
respective legal or financial advisors, in each case and to the extent such
assignees, participants, Approved Funds, grantees or counterparties are
instructed to comply with, and to cause their advisors to comply with, the
provisions of this Section 10.18 or other provisions at least as restrictive as
the provisions of this Section 10.18, (e) to any rating agency when required by
it, provided, however, that, prior to any such disclosure, such rating agency
shall undertake in writing to preserve the confidentiality of any confidential
information relating to Alcoa or the other Borrowers received by it from either
the Administrative Agent or the Syndication Agent, any of the Arrangers, any
Lender or any Issuer, (f) disclosures in connection with the exercise of any
remedies hereunder or under any other Loan Document and (g) disclosures required
or requested by any governmental agency or representative thereof or by the
National Association of Insurance Commissioners or pursuant to legal or judicial
process. Notwithstanding any other provision in this Agreement, the
Administrative Agent hereby agrees that the Borrowers (and each of their
respective officers, directors, employees, accountants, attorneys and other
advisors) may disclose to any and all persons, without limitation of any kind,
the U.S. tax treatment and U.S. tax structure of the Facility and the
transactions contemplated hereby and all materials of any kind (including
opinions and other tax analyses) that are provided to it relating to such U.S.
tax treatment and U.S. tax structure.

SECTION 10.19. Waiver of Notice Period Under Existing Five-Year Credit
Agreement. The requirements under the Existing Five-Year Credit Agreement to
provide prior written notice with respect to the termination of the “Total
Commitment”, as such term is defined in the Existing Five-Year Credit Agreement,
is hereby waived.

[Signature pages follow]

 

67



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Alcoa, the Administrative Agent, the Syndication Agent, the
Lenders and the Issuers have caused this Agreement to be duly executed by their
respective authorized officers as of the day and year first written above.

 

ALCOA INC. by  

/s/ Peter Hong

  Name: Peter Hong   Title:   Vice President and Treasurer

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CITIBANK, N. A.,

 

individually and as Administrative Agent, by  

 

/s/ Carolyn A. Kee

  Name: Carolyn A. Kee   Title:   Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Syndication Agent, by  

 

/s/ Kevin Chichester

  Name: Kevin Chichester   Title:   Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BNP Paribas by  

 

/s/ Claudia Zarate

  Name: Claudia Zarate   Title: Director

 

by

 

/s/ Pasquale A. Perraglia IV

  Name: Pasquale A. Perraglia IV   Title: Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch by  

 

/s/ Alain Daoust

  Name: Alain Daoust   Title: Director

 

by

 

/s/ Rabul Parmar

Name: Rabul Parmar

  Title: Associate

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------

GOLMAN SACHS BANK USA by  

 

/s/ Mark Walton

  Name: Mark Walton   Title:   Authorized Signatory

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA by  

 

/s/ James Disher

  Name: James Disher   Title:   Director

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. by  

 

/s/ Joanne Nasuti

  Name: Joanne Nasuti   Title:   Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------

The Royal Bank of Scotland plc by  

 

/s/ Uche S. Osuji

  Name: Uche S. Osuji   Title:   Authorized Signatory

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as Lender by  

/s/ Sherrese Clarke

  Name: Sherrese Clarke   Title:   Authorized Signatory

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED by  

/s/ John W. Wade

  Name: John W. Wade   Title:   Deputy General Manager               Head of
Operations and Infrastructure

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANCO BILBAO VIZCAYA ARGENTARIA, S.A.
NEW YORK BRANCH, as a Lender

by

 

/s/ Michael D’Anna

 

Name:   Michael D’Anna

  Title:     Executive Director

by

 

/s/ Paul A. Rodriguez

 

Name:   Paul Rodríguez

  Title:     Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON

by

 

/s/ William M. Feathers

  Name:   William M. Feathers   Title:     Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------

U.S. Bank National Association

by

 

/s/ Kenneth R. Fieler

  Name:   Kenneth R. Fieler   Title:     Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------

Westpac Banking Corporation by  

 

/s/ Henrik Jensen

  Name: Henrik Jensen  

Title:   Director

            Corporate & Institutional Banking

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------

BANCO BRADESCO S.A., NEW YORK

BRANCH, as a Lender

by  

/s/ Maísa de Oliveíra

  Name:   Maísa de Oliveíra   Title:     Manager by  

/s/ Mauro Lopes

  Name:   Mauro Lopes   Title:     Manager

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Crédit Agricole Corporate & Investment Bank by  

/s/ Mike Madnick

  Name:   Mike Madnick   Title:     Managing Director by  

/s/ Yuri Muzichenko

  Name:   Yuri Muzichenko   Title:     Director

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Intesa Sanpaolo S.p.A., New York Branch by  

/s/ Luca Sacchi

  Name:   Luca Sacchi   Title:     Vice President by  

/s/ Robert Wurster

  Name:   Robert Wurster   Title:     SVP

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Lloyds TSB Bank plc by  

/s/ Charles S. Foster

  Name:   Charles S. Foster   Title:     Managing Director Lloyds TSB Bank plc
by  

/s/ Deborah Carlson

  Name:   Deborah Carlson   Title:     Director                 Corporate
Banking USA                 C103

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corp by  

/s/ Shuji Yabe

  Name:   Shuji Yabe   Title:     General Manager

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF CHINA, NEW YORK BRANCH by  

/s/ Shiqiang Wu

  Name:   Shiqiang Wu   Title:     General Manager

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CHINA MERCHANTS BANK CO. LTD.,

NEW YORK BRANCH, as a Lender

by  

/s/ Andrew Xuejun Mao

  Name:   Andrew Xuejun Mao   Title:     Assistant General Manager

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Industrial and Commercial Bank of China Limited
New York Branch,

as a Lender

By:  

/s/ Mr. Vito Ferrara

Name:   Mr. Vito Ferrara Title:   Deputy General Manager

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

PNC Bank, National Association by  

/s/ Susan J. Dimmick

  Name:   Susan J. Dimmick   Title:     Senior Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Societe Generale by  

/s/ Ambrish Thanawala

  Name:   Ambrish Thanawala   Title:     Managing Director

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Standard Chartered Bank by  

/s/ James H. Ramage

  Name:   James H. Ramage   Title:     Managing Director by  

/s/ Moy Hiang Wong

  Name:   Moy Hiang Wong   Title:     Credit Documentation Officer  
              Standard Chartered Bank NY

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY by  

/s/ Daniel J. Boote

  Name:   Daniel J. Boote   Title:     Senior Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Riyad Bank, Houston Agency

by

 

/s/ William B. Shepard

 

Name: William B. Shepard

  Title:    General Manager

by

 

/s/ Paul N. Travis

 

Name: Paul N. Travis

  Title:   VP & Head of Corporate Finance

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

TO CREDIT AGREEMENT

[FORM OF]

ASSIGNMENT AND ASSUMPTION

ASSIGNMENT AND ASSUMPTION, dated as of             ,         (this “Assignment
and Assumption”) (between [NAME OF ASSIGNOR] (the “Assignor”) and [NAME OF
ASSIGNEE] (the “Assignee”).

Reference is made to the Credit Agreement, dated as of July 25, 2011 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Alcoa Inc., a Pennsylvania corporation
(“Alcoa”), the Lenders and Issuers party thereto, Citibank N.A., as
Administrative Agent for the Lenders and Issuers (in such capacity, the
“Administrative Agent”), and JPMorgan Chase Bank, N.A., as syndication agent.
Capitalized terms used herein and not otherwise defined herein are used herein
as defined in the Credit Agreement.

The Assignor and the Assignee hereby agree as follows:

 

1. As of the Effective Date (as defined below), the Assignor hereby sells and
assigns to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, all of the Assignor’s rights and obligations under the Credit
Agreement to the extent related to the amounts and percentages specified in
Section 1 of Schedule I hereto (the “Assigned Interest”).

 

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all actions necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby, (b) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document or any other
instrument or document furnished pursuant thereto or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other Loan Document, any other instrument or document furnished
pursuant thereto or any collateral thereunder, (c) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of Alcoa or the Borrowers or the performance or observance by Alcoa and the
Borrowers of any of their respective obligations under the Credit Agreement or
any other Loan Document or any other instrument or document furnished pursuant
thereto and (d) attaches the Note(s), if any, held by the Assignor and requests
that the Administrative Agent exchange such Note(s) for a new Note or Notes.

 

3.

The Assignee (a) agrees that it will, independently and without reliance upon
the Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, (b) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are

 

A-1



--------------------------------------------------------------------------------

  delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, (c) agrees to be bound by the terms
of the Credit Agreement and perform in accordance with their terms all of the
obligations that, by the terms of the Credit Agreement, are required to be
performed by it as a Lender, (d) represents and warrants that it (i) has full
power and authority, and has taken all actions necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and (ii) is sophisticated with respect to decisions to acquire assets of
the type represented by the Assigned Interest and either it or the Person
exercising discretion in making the decision to acquire the Assigned Interest is
experienced in acquiring assets of such type, (e) confirms it has received or
has been given the opportunity to receive such documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest
independently and without reliance upon the Administrative Agent, the Assignor
or any Lender, (f) specifies as its Domestic Lending Office (and address for
notices) and Eurodollar Lending Office the offices set forth beneath its name on
the signature pages hereof and (g) if applicable, attaches two properly
completed Forms W-8BEN, W-8ECI or successor or form prescribed by the Internal
Revenue Service of the United States, certifying that such Assignee is entitled
to receive all payments under the Credit Agreement and the Notes payable to it
without deduction or withholding of any United States federal income taxes.

 

4. Following the execution of this Assignment and Assumption by the Assignor and
the Assignee, it will be delivered to the Administrative Agent (together with an
assignment fee in the amount of $3,500 payable by the Assignee to the
Administrative Agent if required pursuant to Section 10.04(b) for acceptance and
recording by the Administrative Agent. The effective date of this Assignment and
Assumption shall be the effective date specified in Section 2 of Schedule I
hereto (the “Effective Date”).

 

5. Upon such acceptance and recording by the Administrative Agent, then, as of
the Effective Date, (a) the Assignee shall be a party to the Credit Agreement
and, to the extent provided in this Assignment and Assumption, have the rights
and obligations under the Credit Agreement of a Lender and (b) the Assignor
shall, to the extent provided in this Assignment and Assumption, relinquish its
rights (except those surviving the payment in full of the Obligations) and be
released from its obligations under the Loan Documents other than those relating
to events or circumstances occurring prior to the Effective Date.

 

6. Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Loan Documents in respect of the interest assigned hereby (a) to the
Assignee, in the case of amounts accrued with respect to any period on or after
the Effective Date, and (b) to the Assignor, in the case of amounts accrued with
respect to any period prior to the Effective Date.

 

7. This Assignment and Assumption shall be governed by, and be construed and
interpreted in accordance with, the law of the State of New York.

 

8. This Assignment and Assumption may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement. Delivery of an executed counterpart
of this Assignment and Assumption by telecopier shall be effective as delivery
of a manually executed counterpart of this Assignment and Assumption.

 

A-2



--------------------------------------------------------------------------------

9. This Assignment and Assumption shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns.

[SIGNATURE PAGES FOLLOW]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

[NAME OF ASSIGNOR],

as Assignor

By:

 

 

 

Name:

 

Title:

[NAME OF ASSIGNEE],

as Assignee

By:

 

 

 

Name:

 

Title:

 

      Address for notices:

[Insert Address (including contact name, fax number and e-mail address)]

[SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED

this     day of                     :

CITIBANK, N.A.,

as Administrative Agent

 

By:

 

 

 

Name:

 

Title:

[Name of Issuer]

By:

 

 

 

Name:

 

Title:

[Alcoa Inc.] 1

By:

 

 

 

Name:

 

Title:

 

1 

If required pursuant to Section 10.04 of the Credit Agreement.

[SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION]



--------------------------------------------------------------------------------

SCHEDULE I

TO

ASSIGNMENT AND ASSUMPTION

SECTION 1.

 

Ratable Portion assigned to Assignee:

          % 

Commitment assigned to Assignee:

   $                

Aggregate outstanding principal amount of Loans assigned to Assignee:

   $                 SECTION 2.   

Effective Date:

                 ,           

 

A-I-I



--------------------------------------------------------------------------------

EXHIBIT B

TO CREDIT AGREEMENT

ADMINISTRATIVE QUESTIONNAIRE

Alcoa Inc.

 

Agent Address:   

1615 Brett Road

Building #3

Attn: Bank Loans Syndication Department

New Castle, DE 19720

  

Return form to:

Telephone:

Facsimile:

E-mail:

  

Nikhil Arora

212-723-6568

646-843-3644

loanssyndicateteam@citi.com

 

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

 

Legal Name of Lender to appear in Documentation:   Signature Block Information:
     Type of Lender:      (Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance
Company, Hedge Fund, Insurance, Mutual Fund, Pension Fund, Other Regulated
Investment Fund, Special Purpose Vehicle, Other-please specify) Lender Parent:
    

Domestic Address      Eurodollar Address                                    

 

B-1



--------------------------------------------------------------------------------

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc

 

   Primary Credit Contact      Secondary Credit Contact Name:            
Company:             Title:             Address:                               
                 Telephone:             Facsimile:             E-Mail Address:
               Primary Operations Contact      Primary Disclosure Contact Name:
            Company:             Title:             Address:                   
                             Telephone:             Facsimile:            
E-Mail Address:                Bid Contact      Primary Disclosure Contact Name:
        Company:         Title:         Address:         Telephone:        
Facsimile:         E-Mail Address:        

 

B-2



--------------------------------------------------------------------------------

Lender’s Domestic Wire Instructions

 

Bank Name:      ABA/Routing No.:      Account Name:      Account No.:      FFC
Account Name:      FFC Account No.:      Attention:      Reference:     

Lender’s Foreign Wire Instructions

 

Currency:      Bank Name:      Swift/Routing No.:      Account Name:     
Account No.:      FFC Account Name:      FFC Account No.:      Attention:     
Reference:     

Agent’s Wire Instructions

 

Bank Name:    Citibank N.A. ABA/Routing No.:    021000089 Account Name:   
Agency/Medium Term Finance Account No.:    36852248 Reference:    Alcoa Inc.

 

B-3



--------------------------------------------------------------------------------

Tax Documents

NON-U.S. LENDER INSTITUTIONS:

I. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

II. Flow-Through Entities:

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

TO CREDIT AGREEMENT

[FORM OF]

DESIGNATION OF BORROWING SUBSIDIARY

Reference is made to the Credit Agreement dated as of July 25, 2011, as amended,
supplemented, restated or otherwise modified or replaced from time to time, the
“Credit Agreement”), among Alcoa Inc., a Pennsylvania corporation (“Alcoa”), the
Lenders and Issuers party thereto, Citibank, N.A., as Administrative Agent for
the Lenders and Issuers, and JPMorgan Chase Bank, N.A., as Syndication Agent.
Capitalized terms used herein and not otherwise defined herein are used herein
as defined in the Credit Agreement.

1. Pursuant to Section 10.04(f) of the Credit Agreement, Alcoa hereby designates
[    ], a [    ] [corporation], a wholly-owned Subsidiary of Alcoa (the
“Designated Subsidiary”), effective as of                     , 20[    ] (the
“Designation Date”), as a Borrowing Subsidiary under the Credit Agreement.

2. The Designated Subsidiary hereby makes and agrees to be bound by all the
representations, warranties and agreements set forth in Articles III, V and VI
of the Credit Agreement. From and after the Designation Date, the Designated
Subsidiary shall become a party to the Credit Agreement as a Borrowing
Subsidiary with the same force and effect as if originally named as a Borrowing
Subsidiary therein and shall have the rights and obligations of a Borrowing
Subsidiary thereunder.

3. This Designation of Borrowing Subsidiary is being delivered to the
Administrative Agent together with the documents set forth in Section 4.04.

4. This Designation of Borrowing Subsidiary shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
This Designation of Borrowing Subsidiary shall be governed by and construed in
accordance with the laws of the State of New York. This Designation of Borrowing
Subsidiary may be executed in any number of counterparts and by different
parties on separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute but one and
the same agreement. Delivery of an executed counterpart of this Designation of
Borrowing Subsidiary by telecopier or other electronic communication shall be
effective as delivery of a manually executed counterpart of this Designation of
Borrowing Subsidiary.

[Signature page follows]

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Designation of Borrowing
Subsidiary to be executed by their respective officers thereunto duly
authorized.

 

ALCOA INC.

By:

 

 

 

Name:

 

Title:

Date:                     , 20[    ]

 

[Name of Designated Subsidiary],

as Designated Subsidiary

By:

 

 

 

Name:

 

Title:

Date:             , 20[    ]

ACCEPTED AND AGREED

this      day of                  20[    ]:

CITIBANK, N.A.,

as Administrative Agent

By:

 

 

 

Name:

 

Title:

[SIGNATURE PAGE TO [NAME OF DESIGNATED SUBSIDIARY] DESIGNATION OF BORROWING
SUBSIDIARY]



--------------------------------------------------------------------------------

EXHIBIT D

TO CREDIT AGREEMENT

[FORM OF]

ACCESSION AGREEMENT

ACCESSION AGREEMENT dated as of [·], among [            ] (the “Acceding
Lender”), ALCOA INC., a Pennsylvania corporation (“Alcoa”), and Citibank, N.A.,
as administrative agent (the “Administrative Agent”) for the Lenders and Issuers
(as defined in the Credit Agreement referred to below).

A. Reference is made to the Five-Year Revolving Credit Agreement dated as of
July 25, 2011 (as amended from time to time, the “Credit Agreement”), among
Alcoa, the Lenders and Issuers party thereto, Citibank, N.A. (“Citi”), as
Administrative Agent for the Lenders and Issuers, and JPMorgan Chase Bank, N.A.,
as Syndication Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

C. Pursuant to Section 2.20(a) of the Credit Agreement, Alcoa has invited the
Acceding Lender, and the Acceding Lender desires, to become a party to the
Credit Agreement and to assume the obligations of a Lender thereunder. The
Acceding Lender is entering into this Agreement in accordance with the
provisions of the Credit Agreement in order to become a Lender thereunder.

Accordingly, the Acceding Lender, Alcoa and the Administrative Agent agree as
follows:

SECTION 1. Accession to the Credit Agreement. (a) The Acceding Lender, as of the
Effective Date, hereby accedes to the Credit Agreement and shall thereafter have
the rights and obligations of a Lender thereunder with the same force and effect
as if originally named therein as a Lender.

(b) The Commitment of the Acceding Lender shall equal the amount set forth
opposite its signature hereto.

(c) The amount of the Acceding Lender’s Commitment hereby supplements Schedule
2.01(a) to the Credit Agreement.

SECTION 2. Representations and Warranties, Agreements of Acceding Lender, etc.
The Acceding Lender (a) represents and warrants that it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to become a Lender under the Credit Agreement; (b) confirms that
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.01 of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement
independently and without reliance upon the Administrative Agent, any other
Agent or any Lender; (c) confirms that it will independently and without
reliance upon the Administrative Agent, any other Agent or any Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (d) agrees that it will perform, in accordance with the
terms of the Credit Agreement, all the obligations that by the terms of the
Credit Agreement are required to be performed by

 

D-1



--------------------------------------------------------------------------------

it as a Lender and (e) irrevocably appoints Citi as Administrative Agent under
the Credit Agreement. The Acceding Lender authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Credit Agreement, together with
such actions and powers as are reasonably incidental thereto.

SECTION 3. Effectiveness. (a) This Agreement shall become effective as of [—]
(the “Effective Date”), subject to the Administrative Agent’s receipt of
(i) counterparts of this Agreement duly executed on behalf of the Acceding
Lender and Alcoa and (ii) the documents required to be delivered by Alcoa under
the penultimate sentence of Section 2.20 of the Credit Agreement.

(b) Upon the effectiveness of this Agreement, the Administrative Agent shall
give prompt notice thereof to the Lenders.

SECTION 4. Foreign Lenders. If the Acceding Lender is organized under the laws
of a jurisdiction outside the United States, it will provide, following the
Effective Date, the forms specified in Section 2.18(g) of the Credit Agreement,
at the times specified therein, duly completed and executed by the Acceding
Lender.

SECTION 5. Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument.

SECTION 6. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Severability. In case any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
none of the parties hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Credit Agreement shall not in any way be affected or impaired.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 8. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 10.01 of the Credit Agreement. All
communications and notices hereunder to the Acceding Lender shall be given to it
at the address set forth under its signature hereto.

[Signature page follows]

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Acceding Lender, Alcoa and the Administrative Agent have
duly executed this Agreement as of the day and year first above written.

 

Commitment

$[            ]

    [Acceding Lender],     by  

 

    Name:       Title:       Address:       ALCOA INC.,     by  

 

    Name:       Title:      

CITIBANK, N.A., as

Administrative Agent,

    by  

 

    Name:       Title:  

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

TO CREDIT AGREEMENT

[FORM OF] LETTER OF CREDIT REQUEST

[NAME OF ISSUER], as an Issuer

under the Credit Agreement referred

to below

[Address]

Attention:

CITIBANK, N.A.,

as Administrative Agent under the

Credit Agreement referred to below

1615 Brett Road, Building #3

Attention: Bank Loans Syndication Department

New Castle, Delaware 19720

Attention:    Bank Loan Syndications

 

  Re: [NAME OF BORROWER] (the “Borrower”)

Reference is made to the Credit Agreement, dated as of July 25, 2011 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Alcoa Inc., the Lenders and Issuers party
thereto, Citibank, N.A., as Administrative Agent for the Lenders and Issuers,
and JPMorgan Chase Bank, N.A., as Syndication Agent. Capitalized terms used
herein and not otherwise defined in this Letter of Credit Request are used
herein as defined in the Credit Agreement.

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.22(c)
of the Credit Agreement that the undersigned requests the issuance of a Letter
of Credit by [Name of Issuer] in the form of a [standby] [documentary] Letter of
Credit for the benefit of [Name of Beneficiary], in the amount of
[$            ] [Amount in Euros (the Dollar Equivalent of which is
$            as of the date hereof)]. to be issued on             ,
            (the “Issue Date”) and having an expiration date of             ,
            .

The form of the requested Letter of Credit is attached hereto.

The undersigned hereby certifies that the following statements are true on the
date hereof and shall be true on the Issue Date both before and after giving
effect thereto:

(a) the representations and warranties set forth in Article III of the Credit
Agreement (other than the representations and warranties set forth in
Section 3.08, 3.09 and 3.10 of the Credit Agreement) are true and correct in all
material respects on and as of the Issue Date with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date; and

(b) no Default or Event of Default has occurred and is continuing on the Issue
Date.

[Signature page follows]

 

E-1



--------------------------------------------------------------------------------

[NAME OF BORROWER] By:  

 

  Name:   Title:

[SIGNATURE PAGE TO LETTER OF CREDIT REQUEST]



--------------------------------------------------------------------------------

SCHEDULE 2.01(a)

TO CREDIT AGREEMENT

LENDERS AND COMMITMENTS

 

Lender and Address

  

Commitment

Citibank, N.A.

1615 Brett Road, Building 3

New Castle, DE 19720

   $280,000,000.00

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Aps 2/3

Newark, DE 19713

   $280,000,000.00

BNP Paribas

Rm. 3600, BNY Mellon Center

500 Grant Street

Pittsburgh, PA 1528-0001

   $240,000,000.00

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

25th Floor

New York, NY 10010

   $240,000,000.00

Goldman Sachs Bank USA

200 West Street

New York, NY 10282

   $240,000,000.00

Royal Bank of Canada

200 Vesey Street, Floor 12

New York, NY 10281

   $240,000,000.00

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

1251 Avenue of the Americas

New York, NY 10020-1104

   $240,000,000.00

The Royal Bank of Scotland, plc

600 Washington Boulevard

Stamford, CT 06901

   $240,000,000.00

Morgan Stanley Bank, N.A.

1000 Lancaster Street

Baltimore, MD 21202

   $175,000,000.00

Australia and New Zealand Banking Group Limited

277 Park Avenue, 31st Floor

New York, NY 10172-0003

   $140,000,000.00

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

1345 Avenue of the Americas, 45th Floor

New York, NY 10105

   $140,000,000.00



--------------------------------------------------------------------------------

Lender and Address

  

Commitment

The Bank of New York Mellon

Room 3600, BNY Mellon Center

500 Grant Street

Pittsburgh, PA 15258-0001

   $140,000,000.00

U.S. Bank National Association

800 Nicollet Mall

Minneapolis, MN 55402

   $140,000,000.00

Westpac Banking Corporation

575 Fifth Avenue, 39th Floor

New York, NY 10017

   $140,000,000.00

Banco Bradesco S.A., New York Branch

450 Park Avenue, 32/33 Floors

New York NY 10022

   $100,000,000.00

Crédit Agricole Corporate & Investment Bank

1301 Avenue of the Americas

New York, NY 10019

   $100,000,000.00

Intesa Sanpaolo S.p.A., New York Branch

1 William Street

New York, NY 10004

   $100,000,000.00

Lloyds TSB Bank plc

1095 Avenue of the Americas, 34th Floor

New York, NY 10036

   $100,000,000.00

Sumitomo Mitsui Banking Corp.

277 Park Avenue

New York, NY 10172

   $100,000,000.00

Bank of China, New York Branch

410 Madison Avenue

New York, NY 10017

   $50,000,000.00

China Merchants Bank Co, Ltd. New York Branch

535 Madison Ave, 18th Floor

New York, NY 10022

   $50,000,000.00

Industrial and Commercial Bank of China Limited, New York Branch

725 Fifth Avenue, 20/F

New York, NY 10022

   $50,000,000.00

PNC Bank, National Association

6750 Miller Road

Brecksville, OH 44141

   $50,000,000.00

Societe Generale

480 Washington Blvd., 20th Floor

Jersey City, NJ 07310

   $50,000,000.00

Standard Chartered Bank

1095 Avenue of the Americas

New York, NY 10036

   $50,000,000.00

The Northern Trust Company

50 S LaSalle Street

Chicago, IL 60603

   $50,000,000.00

Riyad Bank, Houston Agency

440 Louisiana Street, Suite 1050

Houston, TX 77002

   $25,000,000.00

Total

   $3,750,000,000.00

 

Schedule 2.01



--------------------------------------------------------------------------------

SCHEDULE 2.01(b)

TO CREDIT AGREEMENT

ISSUERS AND L/C COMMITMENTS

 

Issuing Bank

  

Commitment

 

Citibank, N.A.

1615 Brett Road, Building 3

New Castle, DE 19720

   $ 500,000,000.00   

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Aps 2/3

Newark, DE 19713

   $ 500,000,000.00   

Total

     $1,000,000,000.00   



--------------------------------------------------------------------------------

SCHEDULE 3.08

TO CREDIT AGREEMENT

LITIGATION

None.



--------------------------------------------------------------------------------

SCHEDULE 6.01

TO CREDIT AGREEMENT

EXISTING LIENS

See attached.



--------------------------------------------------------------------------------

ENTITY

  

Region

   Debt Amount*
(USD)     

DESCRIPTION OF COLLATERAL

  

SECURED PARTY

AOFA—CORPORATE    Australia      4,346,000.00       Booragoon Office Refit
(Asset)    ASPEN FUND MANAGEMENT LIMITED Level 8, Septimus Roe Square, 256
Adelaide Terrace PERTH AOFA—CORPORATE    Australia      2,240,990.45      
Booragoon Office Refit (Asset)    ASPEN FUND MANAGEMENT LIMITED Level 8,
Septimus Roe Square, 256 Adelaide Terrace PERTH ACOA—DAVENPORT WORKS   
North America      1,410,400.00       Oil reclamation facility    PORI
ACOA—PITTSBURGH—CORP HQ    North America      14,000,000.00       Tax exempt
fixed instrument w/ Bank of NY    Bank of New York AFS MOROCCO    Europe     
230,723.33       Machinery & Equipment - Capital Lease with Magrehbail &
Sogelease    Capital Lease with leasor Magrehbail & Sogelease AFS MOROCCO   
Europe      65,492.46       Sogelease ending January 2012 [Bridgport Center x 2
(machines), Kangoo (car), Passat x 2 (cars)]    SOGELEASE, MAGHREBAIL LEASE
ALCOA FASTENING SYS—AUSTRALIA PTY LTD    Australia      600,741.61      
Leasehold Improvements - Clayton    Clayton Business Park Pty Ltd Alcoa of
Australia Limited    Australia      26,500,000.00       There is a registered
first fixed and floating charge in priority to all other encumbrances over Alcoa
of Australia Limited’s present and future interests in relation to a petroleum
exploration and production Joint Venture between Alcoa of Australia Limited and
Latent Petroleum Pty Ltd (being the charged property). The charge secures both
present and prospective amounts (to a maximum prospective liability of $AUD 500
million) owing to the Participants and Operator under the terms of the Joint
Operating Agreement.    Latent Petroleum Pty Ltd Alcoa of Australia Limited,
Eastern Aluminium (Portland) Pty Ltd and Alcoa Portland Aluminium Pty Ltd   
Australia      112,042,990.65       Deed of Cross Charge for the Portland JV.
There is a first floating charge in priority to all other encumbrances created
by any participant to the Portland Joint Venture. The property charged by Alcoa
of Australia Limited and Eastern Aluminium (Portland) Pty Ltd consists of its
participating interest in the joint venture and its project products. This
creates a situation where assets are pledged as collateral for debt.    CITIC
Nominees Pty Limited (CITIC) (22.5%), Marubeni Aluminium Australia Pty Ltd
(Marubeni) (22.5%), Alcoa of Australia Limited (AoA) (45%), Eastern Aluminium
(Portland) Pty Ltd (Eastern Aluminium) ALUMAR CNSRTM—AASA OP COSTS    South
America      123,267.90       IT equipments from IBM    Capital Lease with IBM
ALUMAR CNSRTM—AASA OP COSTS    South America      3,424.49       Mortgage is
related to Leased Equipaments.    Capital Lease with IBM ANL—CORPORATE    Europe
     173,034.00       Leasehold property improvement, upgrading a rented office
in Waalwijk (NL) from an empty floor to an environment with open space, but also
meeting rooms etc.    5 year rental office lease, starting Dec. 1, 2009, between
Alcoa Nederland B.V. and SPE III Snyders B.V., with Jones Lang Lasalle B.V. as
intermediary service provider AOFA—HUNTLY MINESITE    Australia     
2,611,180.22       Hire Purchase mining equipment (Asset)    KOMATSU AUSTRALIA
CORPORATE FINANCE PTY LTD (ABN 84 067 959 666) AOFA—HUNTLY MINESITE    Australia
     1,985,702.41       Hire Purchase mining equipment (Asset)    KOMATSU
AUSTRALIA CORPORATE FINANCE PTY LTD (ABN 84 067 959 666) AOFA—PORTLAND
SMELTER—AOFA JV    Australia      379,663.38       Self securing trailers   
STRANG INTERNATIONAL PTY LIMITED (ACN 004 243 887) of 185 to 189 O’Riordan
Street Mascot, Sydney AOFA—PORTLAND SMELTER—AOFA JV    Australia      246,460.80
      Self securing trailers    STRANG INTERNATIONAL PTY LIMITED (ACN 004 243
887) of 185 to 189 O’Riordan Street Mascot, Sydney AOFA—WILLOWDALE MINESITE   
Australia      9,103,014.63       Hire Purchase mining equipment (Asset)   
KOMATSU AUSTRALIA CORPORATE FINANCE PTY LTD (ABN 84 067 959 666) AOFA—WILLOWDALE
MINESITE    Australia      7,604,761.62       Hire Purchase mining equipment
(Asset)    KOMATSU AUSTRALIA CORPORATE FINANCE PTY LTD (ABN 84 067 959 666) AWA
BRAZIL LTDA    South America      38,251,133.34       Mortgage is related to
Juruti Project.    Capital Lease with Petrobras Distribuidora SA AWA BRAZIL SAO
LUIS—OP    South America      2,761.68       IT equipments from IBM    Capital
Lease with IBM FIRST NATIONAL RESOURCE TRUST    Australia      84,369.64      
Self securing trailers (Asset)    STRANG INTERNATIONAL PTY LIMITED (ACN 004 243
887) of 185 to 189 O’Riordan Street Mascot, Sydney FIRST NATIONAL RESOURCE TRUST
   Australia      54,769.22       Self securing trailers (Asset)    STRANG
INTERNATIONAL PTY LIMITED (ACN 004 243 887) of 185 to 189 O’Riordan Street
Mascot, Sydney HOWMET CIRAL SNC    Europe      332,471.06       Building (tool
shop)    District of pays d’Evron (public organization) HOWMET JAPAN LTD    Asia
     440,027.41       Leased manufacturing, mobile and IT equipments    Capital
Leases with JA Mitsui Leasing, Tokyo Century Leasing and other leasing companies
HOWMET JAPAN LTD    Asia      67,767.21       Leased manufacturing, mobile and
IT equipments    Capital Leases with JA Mitsui Leasing, Tokyo Century Leasing
and other leasing companies NORSK ALCOA    Europe      22,698,679.43      
Leased building from third party and sub-leased again to third party. When Alcoa
divested its automotive casting business in Norway such lease could not be sold
and Alcoa is now sub-leasing it to the acquiring company of the divested assets.
   Leased from Siva Norway and sub-leased to Farsund Aluminum Casting AS, Norway
(which is the ultimate legal entity acquiring the divested business from Alcoa)
Rockdale (Alcoa Inc)    North America      411,801.00       Rockdale has 1,198
acres of mined out land that qualified for the federal Abandoned Mine Land (AML)
program. This program is part of the Surface Mining Reclamation Act of 1977.
Reclaiming the land with federal money has produced a net increase in the market
value of the land. Consequently, as part of the Texas Abandoned Mine Lands
program, the Railroad Commission of Texas has placed a lien on this property for
$411,801. This lien is a fixed amount and is payable only upon sale of the
subject property. The lien does not alter Alcoa’s right to lease or make other
use of this land prior to its sale.    Railroad Commission of Texas Three Rivers
Insurance Co (Alcoa Inc)    North America      25,153,764.00       Three Rivers
currently pledges a portion of its investment security assets as collateral for
bank letters of credit. Calculated by taking the total amount of LOCs
outstanding ($20,123,011) divided by 80%.    TD Bank Wenatchee (Alcoa Inc)   
North America      14,000,000.00       The A-398 Fume Control Reactor System is
pledged as collateral on the 1995 Chelan County Development Corporation - 5.85%
Pollution Control Refunding Revenue Bonds. This commitment represents a lien on
the equipment. This agreement dates back to 1995, the principal amount of the
debt is $14 million, and it matures in 2031.    Chelan County Development
Corporation * As of June 30, 2011         285,165,391.94                        
  